 

Exhibit 10.1

 

EXECUTION VERSION

 

FIRST amendment to SEVENTH Amended and Restated credit agreement

 

THIS FIRST AMENDMENT TO SEVENTH Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of August 6, 2020 by and among Middleby
Marshall, Inc., a Delaware corporation (the “Company”), the Lenders (as defined
below) signatory hereto and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

WHEREAS, The Middleby Corporation, a Delaware corporation (“Parent”), the
Company, the other Borrowers from time to time party thereto, the various
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Seventh Amended and Restated
Credit Agreement, dated as of January 31, 2020 (as amended, restated, amended
and restated or supplemented from time to time prior to the date hereof, the
“Existing Credit Agreement”; the Existing Credit Agreement as amended by this
Amendment, the “Amended Credit Agreement”; capitalized terms used but not
defined herein have the meanings set forth in the Amended Credit Agreement); and

 

WHEREAS, the Company has requested from the Lenders certain amendments to the
Existing Credit Agreement, and the Lenders party hereto have agreed to such
amendments on the terms set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

SECTION 1        Amendments.

 

1.1              Amendments to Existing Credit Agreement. As of the First
Amendment Effective Date (as defined below), the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Existing Credit
Agreement attached as Annex I hereto.

 

1.2              Amendments to Schedules. Effective as of the First Amendment
Effective Date, Exhibit A to the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth on Annex II hereto.

 

1.3              Amendments to Schedules. Effective as of the First Amendment
Effective Date, Schedule 1.1 to the Existing Credit Agreement is hereby amended
and restated in its entirety as set forth on Annex III hereto.

 

SECTION 2        Signing Date Representations and Warranties. The Company
represents and warrants to the Administrative Agent and the Lenders that, as of
the Signing Date, (a) the representations and warranties of the Borrowers
contained in Section 9 of the Existing Credit Agreement and of the Loan Parties
in the other Loan Documents (deeming this Amendment as a Loan Document) are true
and correct in all material respects, except (I) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (II) the representations and warranties contained in subsections (a) and (b)
of Section 9.4 of the Existing Credit Agreement are deemed to refer to the most
recent statements furnished pursuant to Section 10.1.1 and 10.1.2 of the
Existing Credit Agreement and (b) no Event of Default or Unmatured Event of
Default will exist.

 





 

 

SECTION 3        Binding Effect. This Amendment, other than Section 1 hereof,
shall be binding on all the parties hereto as of the date hereof (the “Signing
Date”) upon the satisfaction of the following conditions precedent:

 

3.1              The Administrative Agent shall have received counterparts of
this Amendment executed by the Company and Lenders constituting at least the
Required Lenders.

 

3.2              The Administrative Agent shall have received counterparts of a
fee letter (the “First Amendment Fee Letter”) executed by the Company and the
Administrative Agent.

 

3.3              The Administrative Agent shall have received a certificate, in
form and substance reasonably satisfactory to it, executed by the Company
certifying that, as of the date hereof, before and after giving effect to the
Amendment the representations and warranties set forth in Section 2 of this
Amendment are true and correct.

 

3.4              Borrowers shall have paid, in accordance with the Existing
Credit Agreement, the reasonable and documented out-of-pocket costs and expenses
(including legal fees) of Administrative Agent incurred by it in connection with
the transactions contemplated hereby to the extent invoiced at least one (1)
Business Day prior to the date hereof.

 

SECTION 4        Effectiveness of Modifications to Credit Agreement. Section 1
of this Amendment shall become effective concurrently with the satisfaction of
the following conditions precedent (the date on which such conditions are
satisfied, the “First Amendment Effective Date”):

 

4.1              The Signing Date shall have occurred and each of the conditions
in this Section 4 shall have been satisfied on or prior to September 30, 2020.

 

4.2              Proceeds of Permitted Junior Capital or equity in an aggregate
amount of at least $400,000,000 shall have been applied to repay the Term Loans;
provided that the terms of such Permitted Junior Capital, if issued in the form
of Convertible Notes, shall provide for a stated maturity that is no earlier
than the Term Loan Maturity Date in effect on the date such Convertible Notes
are issued.

 

4.3              The Administrative Agent shall have received a certificate, in
form and substance reasonably satisfactory to it, executed by the Company
certifying that immediately both before and after giving effect to the
amendments to the Existing Credit Agreement on the First Amendment Effective
Date, (i) the representations and warranties of the Borrowers contained in
Section 9 of the Amended Credit Agreement and of the Loan Parties in the other
Loan Documents (deeming this Amendment as a Loan Document) are true and correct
in all material respects, except (I) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (II) the
representations and warranties contained in subsections (a) and (b) of Section
9.4 of the Amended Credit Agreement are deemed to refer to the most recent
statements furnished pursuant to Section 10.1.1 and 10.1.2 of the Amended Credit
Agreement and (b) no Event of Default or Unmatured Event of Default will exist
and (ii) the Parent is in compliance (on a pro forma basis) with the covenants
contained in Section 10.6 of the Amended Credit Agreement.

 

4.4              Borrowers shall have paid to the Administrative Agent (or its
Affiliates) the fees set forth in the First Amendment Fee Letter, including the
consent fee in accordance with the terms thereof for the ratable benefit of each
Lender signatory hereto.

 



2

 

 

The Administrative Agent shall notify the Company (which notice may be via
email) upon the occurrence of the First Amendment Effective Date. For the
avoidance of doubt, it is understood and agreed that if the First Amendment
Effective Date does not occur on or before September 30, 2020, then the
amendments set forth in Section 1 hereof shall not be effective and this
Amendment shall automatically terminate.

 

SECTION 5        Miscellaneous.

 

5.1              Continuing Effectiveness, etc. As amended hereby on the First
Amendment Effective Date, the Existing Credit Agreement shall remain in full
force and effect and is hereby ratified and confirmed, as of the First Amendment
Effective Date, in all respects. After the effectiveness of this Amendment on
the First Amendment Effective Date, all references in the Existing Credit
Agreement and the other Loan Documents to “Credit Agreement” or similar terms
shall refer to the Amended Credit Agreement. This Amendment shall be deemed a
Loan Document.

 

5.2              Confirmation. The Company confirms to the Administrative Agent
and the Lenders that after giving effect to the Amendment on the First Amendment
Effective Date and the transactions contemplated thereby, each Loan Document to
which the Company is a party continues in full force and effect (and hereby
reaffirms its obligations thereunder, including any Liens granted therein) and
is the legal, valid and binding obligation of such undersigned, enforceable
against such undersigned in accordance with its terms, subject to bankruptcy,
insolvency, and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 

5.3              Counterparts. This Amendment may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper record.
This Amendment may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts are one
and the same Amendment. The Agent and the Required Lenders hereby agree that the
delivery of a fully compiled Amendment and the other documents required by
Section 3 as Electronic Records (including, without limitation, facsimile and
.pdf), shall be deemed sufficient for the purposes of Section 15.17(a) of the
Amended Credit Agreement, notwithstanding anything in such section to the
contrary. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.

 

5.4              Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Illinois without regard to principles
of conflicts of law (except 725 Ill. Comp. Stat. §105/5-5).

 

5.5              Successors and Assigns. This Amendment shall be binding upon
the Parent, the Borrowers, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the Parent,
the Borrowers, the Lenders and the Administrative Agent and the respective
successors and assigns of the Lenders and the Administrative Agent.

 

5.6              Captions. The captions and headings of this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment.

 

5.7              Severability. Whenever possible each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such

 



3

 

 

prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

5.8              Entire Agreement. This Amendment, including all attachments and
exhibits hereto, shall constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof.

 

[Signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

MIDDLEBY MARSHALL INC.

     

By:

/s/ Martin M. Lindsay

  Name: Martin M. Lindsay   Title: Treasurer

 

[Signature Page to First Amendment]

 





 

 

 

BANK OF AMERICA, N.A. as Administrative Agent

     

By:

/s/ Ronaldo Naval

  Name: Ronaldo Naval   Title: Vice President      

BANK OF AMERICA, N.A., as an Issuing Lender, as Swing Line Lender and as a
Lender

      By: /s/ Michael J. Haas   Name: Michael J. Haas   Title: Senior Vice
President

 

[Signature Page to First Amendment]

 





 

 

  Bank of Montreal, as a Lender       By: /s/ Sean P. Gallaway   Name: Sean P.
Gallaway   Title: Director

 

[Signature Page to First Amendment]

 





 

 

  JPMORGAN CHASE BANK, N.A., as a Lender       By: /s/ Peter S. Predun   Name:
Peter S. Predun   Title: Executive Director  



 

[Signature Page to First Amendment]

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Ana Gaytan   Name:
Ana Gaytan   Title: Assistant Vice President  

 

[Signature Page to First Amendment]

 





 

 

  TRUIST BANK, successor by merger to   SUNTRUST BANK, as a Lender       By: /s/
Sarah Salmon   Name: Sarah Salmon   Title: Assistant Vice President  

 

[Signature Page to First Amendment]

 





 

 

 

  Wells Fargo Bank, National Association as a Lender       By: /s/ Peg Laughlin
  Name: Peg Laughlin   Title: SVP  

 

[Signature Page to First Amendment]

 



 

 

 

ANNEX I

 

Amended Credit Agreement

 

[See Attached]

 



 

 

 

EXECUTION VERSION

 

Published CUSIP Numbers:
Deal: 59628EAH0

Revolver: 59628EAJ6

Term:  59628EAK3

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 31, 2020,

as amended by Amendment No. 1, dated as of August 6, 2020

 

among

 

THE MIDDLEBY CORPORATION,
as a Guarantor

 

MIDDLEBY MARSHALL INC.,
and certain other subsidiaries of The Middleby Corporation,
as Borrowers,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Lender and Swing Line Lender

 



 

 

BOFA SECURITIES, INC.

JPMorgan Chase Bank, N.A.,

Wells Fargo securities, llc,

PNC Capital Markets LLC and

BMO Capital markets1

as Joint Lead Arrangers and Joint Book Managers

 

JPMorgan Chase Bank, N.A.,

Wells Fargo bank, national association,

PNC BANK, National association and

Bmo capital markets

as Co-Syndication Agents

 

TruIst Bank,
U.S. Bank National Association, and
Citizens Bank, National Association,

as Co-Documentation Agents

 



 



1 Bank of Montreal, acting under its trade name BMO Capital Markets, applicable
to each such reference herein 

 



 

 

 

TABLE OF CONTENTS

 

    Page       Section 1 DEFINITIONS AND INTERPRETATION 1       1.1 Definitions
1 1.2 Other Interpretive Provisions 3435 1.3 Allocation of Loans and Percentages
at the Effective Time 3536 1.4 Certain Accounting Matters 3536 1.5 Exchange
Rates; Currency Equivalents 3637 1.6 Additional Alternative Currencies 3637 1.7
Change of Currency 3738 1.8 Letter of Credit Amounts 3839 1.9 Interest Rates
3839 Section 2 COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES;
LETTER OF CREDIT PROCEDURES; SWING LINE LOANS 3839       2.1 Commitments and
Loans 3839 2.2 Loan Procedures 3940 2.3 Letter of Credit Procedures 4142 2.4
Swing Line Loans 4647 2.5 Commitments Several 4849 2.6 Failure to Satisfy
Conditions Precedent 4849 2.7 Subsidiary Borrowers 4850 2.8 Currency Valuations
4950 2.9 Cash Collateral 4950 2.10 Defaulting Lenders 5051 Section 3
RECORDKEEPING 5254       Section 4 INTEREST 5354       4.1 Interest Rates 5354
4.2 Interest Payment Dates 5455 4.3 Setting and Notice of Eurocurrency Rates
5455 4.4 Computation of Interest 5455 4.5 Obligations Several 5456 Section 5
FEES 5456       5.1 Commitment Fee 5456 5.2 Letter of Credit Fees 5556 5.3
Up-Front Fees 5556 5.4 Administrative Agent’s and Lead Arrangers’ Fees 5557
Section 6 REPAYMENT OF LOANS; CHANGES IN COMMITMENTS; PREPAYMENTS; AND EXTENSION
OF TERMINATION DATE 5557       6.1 Repayment of Loans 5557 6.2 Changes in the
Commitments 5658 6.3 Extension of Termination Date and Term Loan Maturity Date
6061 6.4 Prepayments 6163 Section 7 MAKING AND PRORATION OF PAYMENTS; SETOFF;
TAXES 6364       7.1 Making of Payments 6364 7.2 Application of Certain Payments
6365

 



i

 

 

7.3 Due Date Extension 6465 7.4 Failure to Make Payments 6465 7.5 Setoff 6465
7.6 Proration of Payments 6566 7.7 Taxes 6566 7.8 Aga Liability 7172 Section 8
INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS 7172       8.1
Increased Costs 7172 8.2 Inability to Determine Rates 7374 8.3 Changes in Law
Rendering Eurocurrency Loans Unlawful 7678 8.4 Funding Losses 7778 8.5 Right of
Lenders to Fund through Other Offices 7879 8.6 Discretion of Lenders as to
Manner of Funding 7879 8.7 Mitigation of Circumstances; Replacement of Lenders
7879 8.8 Conclusiveness of Statements; Survival of Provisions 7880 Section 9
REPRESENTATIONS AND WARRANTIES 7980       9.1 Organization, etc. 7980 9.2
Authorization; No Conflict 7980 9.3 Validity and Binding Nature 7980 9.4
Financial Condition 8081 9.5 No Material Adverse Change 8081 9.6 Litigation 8081
9.7 Ownership of Properties; Liens 8081 9.8 Subsidiaries 8081 9.9 Employee
Benefit Plans 8082 9.10 Investment Company Act 8183 9.11 Regulation U; Etc. 8183
9.12 Taxes 8183 9.13 Solvency, etc. 8283 9.14 Environmental Matters 8284 9.15
Information 8284 9.16 No Default 8384 9.17 No Burdensome Restrictions 8384 9.18
Centre of Main Interests 8384 9.19 OFAC 8384 9.20 Anti-Corruption Laws and
Sanctions 8385 9.21 Beneficial Ownership Certification 8385 Section 10 COVENANTS
8385       10.1 Reports, Certificates and Other Information 8485 10.2 Books,
Records and Inspections 8587 10.3 Insurance 8687 10.4 Compliance with Laws;
Material Contracts; Payment of Taxes and Liabilities 8687 10.5 Maintenance of
Existence, etc. 8688 10.6 Financial Covenants 8688 10.7 Limitations on Debt 8788
10.8 Liens 8889 10.9 Restricted Payments 9091 10.10 Mergers, Consolidations,
Sales 9193

 



ii

 

 

10.11 Use of Proceeds; Restrictions on Margin Stock 9293 10.12 Further
Assurances 9294 10.13 Transactions with Affiliates 9495 10.14 Employee Benefit
Plans 9496 10.15 Environmental Laws 9496 10.16 Inconsistent Agreements 9496
10.17 Business Activities 9697 10.18 Advances and Other Investments 9698 10.19
Immaterial Subsidiaries 9799 10.20 Amendments to Certain Documents 9799 10.21
Sanctions 9899 10.22 Anti-Corruption Laws 9899 Section 11 EFFECTIVENESS;
CONDITIONS OF LENDING, ETC 9899       11.1 Effectiveness 9899 11.2 Conditions to
All Credit Extensions 99101 11.3 Initial Loans to a Subsidiary Borrower 102
Section 12 EVENTS OF DEFAULT AND THEIR EFFECT 101103       12.1 Events of
Default 101103 12.2 Effect of Event of Default 104106 12.3 Application of Funds
104106 Section 13 PARENT/COMPANY GUARANTY 105107       13.1 The Guaranty 105107
13.2 Guaranty Unconditional 106107 13.3 Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances 106108 13.4 Waiver by the Parent and the
Company 107108 13.5 Delay of Subrogation 107108 13.6 Stay of Acceleration 107109
13.7 Keepwell 107109 Section 14 THE ADMINISTRATIVE AGENT 107109       14.1
Appointment and Authorization 107109 14.2 Delegation of Duties 108110 14.3
Liability of Administrative Agent 108110 14.4 Reliance by Administrative Agent
108110 14.5 Notice of Default 109111 14.6 Credit Decision 109111 14.7
Indemnification 110111 14.8 Administrative Agent in Individual Capacity 110112
14.9 Successor Administrative Agent 110112 14.10 Collateral Matters 111112 14.11
Other Agents 111113 14.12 Certain ERISA Matters 111113 Section 15 GENERAL 112114
      15.1 Waiver; Amendments 112114 15.2 Confirmations 114115 15.3 Notices;
Effectiveness; Electronic Communication 114115 15.4 Payments Set Aside 115117
15.5 Regulation U 116117 15.6 Costs and Expenses 116117

 



iii

 

 

15.7 Subsidiary References 116118 15.8 Captions 116118 15.9 Assignments;
Participations 116118 15.10 Replacement of Lenders 119121 15.11 Governing Law;
Severability 120122 15.12 Counterparts 120122 15.13 PATRIOT ACT NOTICE 120122
15.14 Indemnification by the Company 121122 15.15 Forum Selection and Consent to
Jurisdiction 121123 15.16 Waiver of Jury Trial 122124 15.17 Electronic Execution
of Assignments and Certain Other Documents 122124 15.18 Acknowledgement and
Consent to Bail-In of EEAAffected Financial Institutions 123124 15.19
Confidentiality 123125 15.20 Judgment Currency 124126 15.21 Acknowledgment
Regarding Any Supported QFCs 124126

 

SCHEDULES

 

SCHEDULE 1.1 Pricing Schedule SCHEDULE 2.1 Lenders and Initial Commitments and
Percentages SCHEDULE 9.6 Litigation and Contingent Liabilities SCHEDULE 9.8
Subsidiaries SCHEDULE 9.14 Environmental Matters SCHEDULE 10.7(h) Existing Debt
SCHEDULE 10.8 Existing Liens SCHEDULE 10.18 Existing Investments SCHEDULE 15.3
Addresses for Notices

 

EXHIBITS

 

EXHIBIT A Form of Compliance Certificate EXHIBIT B-1 Form of U.S. Guaranty
EXHIBIT B-2 Form of Foreign Guaranty EXHIBIT C Form of Security Agreement
EXHIBIT D Form of U.S. Pledge Agreement EXHIBIT E Form of Assignment Agreement
EXHIBIT F Form of Subsidiary Borrower Supplement EXHIBIT G Form of Increase
Request EXHIBIT H Form of U.S. Tax Compliance Certificate EXHIBIT H-1 Forms of
Foreign Tax Compliance Certificates EXHIBIT H-2 Forms of Foreign Tax Compliance
Certificates EXHIBIT H-3 Forms of Foreign Tax Compliance Certificates EXHIBIT
H-4 Forms of Foreign Tax Compliance Certificates EXHIBIT I Form of Loan Notice
EXHIBIT J Form of Swingline Loan Notice EXHIBIT K Form of Notice of Loan
Prepayment EXHIBIT L Form of Lender UK Tax Status Certificate EXHIBIT M Form of
Revolving Loan Note EXHIBIT N Form of Term Loan Note

 

iv

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 31, 2020
(this “Agreement”) is among MIDDLEBY MARSHALL INC., a Delaware corporation (the
“Company”), the Initial Subsidiary Borrowers (as defined below), each Eligible
Subsidiary (as defined below) that becomes a Subsidiary Borrower (as defined
below), THE MIDDLEBY CORPORATION, a Delaware corporation (the “Parent”), each
financial institution that from time to time becomes a party hereto as a lender
(each a “Lender”) and BANK OF AMERICA, N.A. (in its individual capacity, “Bank
of America”), as administrative agent for the Lenders.

 

WHEREAS, the Company, the Parent, certain Subsidiaries of the Parent, as
subsidiary borrowers, various financial institutions and Bank of America, as
administrative agent, are parties to a Sixth Amended and Restated Credit
Agreement dated as of July 28, 2016 (as amended, restated, amended and restated
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and

 

WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Company and the Parent under the Existing Credit Agreement, but merely a
restatement of and, where applicable, an amendment to the terms governing such
obligations;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1            DEFINITIONS AND INTERPRETATION.

 

1.1               Definitions. When used herein the following terms shall have
the following meanings:

 

AC Swing Line Loan means a Swing Line Loan denominated in an Alternative
Currency (including Canadian Swing Line Loans and UK Swing Line Loans).

 

AC Swing Line Sublimit means an amount equal to the lesser of the Alternative
Currency Sublimit and the Dollar Equivalent Amount of $25,000,000. The AC Swing
Line Sublimit is part of, and not in addition to, the Alternative Currency
Sublimit.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

 

Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.

 

Administrative Questionnaire means an administrative questionnaire substantially
in a form supplied by the Administrative Agent.

 



 

 

 

Affected Financial Institution means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

Affiliate of any Person means (i) any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person and
(ii) with respect to the Parent and its Subsidiaries, any officer or director
thereof.

 

Aga means Aga Rangemaster Group Limited (Co. No. 00354715, with its registered
address at Juno Drive, Leamington Spa, Warwickshire CV31 3RG), a private company
limited by shares incorporated under the laws of England and Wales.

 

Aga Group means Aga and its Subsidiaries.

 

Aga Outstandings means, at any time, the aggregate Dollar Equivalent Amount of
the outstanding principal amount of all Loans made to Aga.

 

Aga Sublimit means an amount equal to the lesser of the Revolving Commitment
Amount and the Dollar Equivalent Amount of $100,000,000. The Aga Sublimit is
part of, and not in addition to, the Revolving Commitment Amount.

 

Agent-Related Persons means Bank of America in its capacity as an agent or any
successor agent arising under Section 14.9, together with their respective
Affiliates and branches (including, in the case of Bank of America, BoA
Securities, Inc.) and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates and branches.

 

Agreement has the meaning given to such term in the Preamble.

 

Alternative Currency means each of Euro, Sterling, Danish Krone, Canadian
Dollars, Australian Dollars, each other currency (other than Dollars) that is
approved in accordance with Section 1.6 and, with respect to Letters of Credit,
Polish Zloty.

 

Alternative Currency Outstandings means, at any time, the aggregate Dollar
Equivalent Amount of the outstanding principal amount of all Alternative
Currency Revolving Loans and AC Swing Line Loans plus the aggregate Stated
Amount of all Letters of Credit denominated in Alternative Currencies.

 

Alternative Currency Sublimit means an amount equal to the lesser of the
Revolving Commitment Amount and the Dollar Equivalent Amount of $1,000,000,000.
The Alternative Currency Sublimit is part of, and not in addition to, the
Revolving Commitment Amount.

 

AML Legislation has the meaning given to such term in Section 15.22.

 

Applicable Currency means, as to any particular Letter of Credit or Loan,
Dollars or the Alternative Currency in which it is denominated or payable.

 

Applicable Time means, with respect to any borrowing or payment in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate or branch of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 



2

 

 

Asset Sale means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction but excluding, for the avoidance
of doubt, the granting of any Lien) of any property by any Domestic Loan Party
or Domestic Subsidiary (other than an Excluded Domestic Subsidiary), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith,
in each case, other than (a) dispositions of inventory and goods held for sale,
in each case, in the ordinary course of business; (b) dispositions of property
to the Borrowers or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then (A) the transferee thereof must be a Loan Party or
(B) to the extent such transaction constitutes an Investment, such transaction
is permitted pursuant to Section 10.18; (c) dispositions of Receivables and
Related Assets in connection with the settlement, collection or compromise
thereof or any Permitted Securitization; (d) licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Borrowers and their Subsidiaries; (e) the sale or disposition of
Cash Equivalent Investments for fair market value; (f) the sale, transfer,
license, lease or other disposition in the ordinary course of business of used,
surplus, obsolete or worn out property no longer used or useful in the conduct
of business of the Parent and its Subsidiaries; (g) the sale, transfer, license,
lease or other disposition of property to the extent that (A) such property is
exchanged for credit against the purchase price of similar replacement property,
or (B) the proceeds of such sale, transfer, license, lease or other disposition
of property are promptly applied to the purchase price of such replacement
property, (h) the unwinding of any Hedging Agreement and (i) for the avoidance
of doubt, issuances of equity.

 

Assignee has the meaning given to such term in Section 15.9.1(b).

 

Assignment Agreement has the meaning given to such term in Section
15.9.1(b)(iii).

 

Australian Dollars means the lawful currency of Australia.

 

Australian Loan Party means each Borrower and each Subsidiary Guarantor that is
incorporated in Australia.

 

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

Bail-In Legislation means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

Bank Levy means the UK bank levy as set out in schedule 19 of the Finance Act
2011 as at the date of this Agreement or any equivalent and substantively
similar bank levy in force in any other jurisdiction as at the date of this
Agreement.

 

Bank of America has the meaning given to such term in the Preamble.

 

Basel III means: (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in "Basel III: A global regulatory framework
for more resilient banks and banking systems", "Basel III: International
framework for liquidity risk measurement, standards and monitoring" and
"Guidance for national authorities operating the countercyclical capital buffer"
published by the Basel

 



3

 

 

Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated, (b) the rules for global systemically important banks contained in
"Global systemically important banks: assessment methodology and the additional
loss absorbency requirement – Rules text" published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated; and
(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

 

Base Rate means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the sum of the Eurocurrency Rate plus 1.00%,
subject to the zero percent interest rate floor set forth therein; provided
that, if the Base Rate shall be less than zero, such rate shall be deemed zero
percent for purposes of this Agreement. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 8.3 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

 

Base Rate Loan means a Loan that bears interest at or by reference to the Base
Rate and is denominated in Dollars.

 

Base Rate Margin means the applicable margin set forth under the heading “Base
Rate Margin” in the grid set forth on Schedule 1.1, as determined in accordance
with such Schedule.

 

BBSY Rate has the meaning specified in the definition of Eurocurrency Rate.

 

Beneficial Ownership Certification means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

 

Benefit Plan means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

BHC Act Affiliate of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

Borrower Materials has the meaning given to such term in Section 10.1.8.

 

Borrowers means the Company and the Subsidiary Borrowers, and Borrower means any
of them.

 

Borrowing has the meaning given to such term in Section 2.2.1.

 



4

 

 

Business Day means any day (other than a Saturday or Sunday) on which Bank of
America is open for commercial banking business in Chicago, Charlotte, Dallas
and New York and

 

(a)            if such day relates to a Eurodollar Loan, unless otherwise
specified in clause (d) below, means a day on which dealings in Dollars are
carried on in the London interbank market;

 

(b)           if such day relates to any interest rate setting for a
Eurocurrency Loan denominated in Euro, any funding, disbursement, settlement or
payment in Euro, or any other dealings in Euro to be carried out pursuant to
this Agreement, means a day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (which utilizes a single shared
platform and was launched on November 19, 2007) is open for the settlement of
payments in Euro (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement);

 

(c)            if such day relates to any interest rate setting for a
Eurocurrency Loan denominated in a currency other than Dollars or Euro, means a
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable relevant offshore interbank
market (as determined by the Administrative Agent) for such currency;

 

(d)           if such day relates to any interest rate setting for a Canadian
Prime Rate Loan, a Eurocurrency Loan quoted at the CDOR Rate and/or any Loan
made to a Canadian Borrower, means a day on which dealings in deposits in the
relevant currency are conducted by and between banks in Toronto, Ontario or
other applicable offshore interbank market (as determined by the Administrative
Agent) for such currency; and

 

(e)            if such day relates to any funding, disbursement, settlement or
payment in a currency other than Dollars or Euro, or any other dealings in such
a currency to be carried out pursuant to this Agreement (other than an interest
rate setting), means a day on which banks are open for foreign exchange business
in the principal financial center of the country of such currency.

 

Canadian Borrower means a Borrower that is organized under the laws of Canada or
a province or territory thereof.

 

Canadian Dollars means the lawful money of Canada.

 

Canadian Prime Rate means, for any day a fluctuating rate of interest per annum
equal to the greater of (a) the per annum rate of interest quoted or established
as the “prime rate” of the Administrative Agent which it quotes or establishes
for such day as its reference rate of interest in order to determine interest
rates for commercial loans in Canadian Dollars in Canada to its Canadian
borrowers; and (b) the average CDOR Rate for a 30-day term plus ½ of 1% per
annum, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to any Borrower or any other
Person. Such prime rate is based on various factors including cost and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate shall take effect at the
opening of business on the day specified in the public announcement of such
change. Notwithstanding the foregoing or anything to the contrary contained
herein, if the Canadian Prime Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Canadian Prime Rate Loan means a Loan that bears interest at or by reference to
the Canadian Prime Rate and is denominated in Canadian Dollars.

 



5

 

 

Canadian Prime Rate Margin means the applicable margin set forth under the
heading “Canadian Prime Rate Margin” in the grid set forth on Schedule 1.1, as
determined in accordance with such Schedule.

 

Canadian Swing Line Loan means a Swing Line Loan denominated in Canadian
Dollars.

 

Canadian Swing Line Sublimit means an amount equal to the lesser of the
Alternative Currency Sublimit and the Dollar Equivalent Amount of $10,000,000.
The Canadian Swing Line Sublimit is part of, and not in addition to, the
Alternative Currency Sublimit.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property, or a
combination thereof, by such Person that, in conformity with GAAP, is or should
be accounted for as a capital or finance lease on the balance sheet of such
Person.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for LC Obligations or obligations of the Lenders to
fund participations in respect of LC Obligations, cash or deposit account
balances in Dollars pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lender or,
in the case of an Issuing Lender, such other credit support as such Issuing
Lender shall agree in its sole discretion. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time issued or guaranteed by any
member of the Organization for Economic Cooperation and Development; (b)
securities, maturing not more than one year after such time issued or guaranteed
by any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at the time of acquisition at least A-2 by Standard &
Poor’s Ratings Group (“S&P”) or Fitch IBCA, Duff & Phelps, a division of Fitch,
Inc. (“Fitch”) or P-2 by Moody’s Investors Service, Inc. (“Moody’s”); (c)
commercial paper, maturing not more than one year from the date of issue, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least A-2 by S&P or Fitch or P-2 by Moody’s; (d) bank
deposits, time deposits, banker’s acceptances, certificates of deposit,
guaranteed investment certificates, and eurodollar certificates of deposit with
or issued by any Lender, in each case maturing not more than one year after such
time; (e) overnight federal funds transactions or money market deposit accounts
that are issued or sold by, or maintained with, any Lender; (f) any repurchase
agreement entered into with any Lender that (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (e) of this definition and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender thereunder; (g) investments in short-term asset
management accounts offered by any Lender for the purpose of investing in loans
to any corporation (other than the Parent or an Affiliate of the Parent), state
or municipality, in each case organized under the laws of any state of the
United States or of the District of Columbia; (h) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender; (i) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses (a)
through (h) of this definition; (j) investments similar to any of the type
described in clauses (a) through (h) of this definition denominated in foreign
currencies approved by the board of directors of the Company or (k) in the case
of any Foreign Subsidiary, other short-term investments that are analogous to
the foregoing (including investments that are denominated in currencies other
than Dollars) and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 



6

 

 

Cash Management Agreement means any agreement or other arrangement with a
Borrower or any Loan Party that is a Domestic Subsidiary that gives rise to any
Cash Management Obligation.

 

Cash Management Obligations means all obligations of a Borrower or any Loan
Party that is a Domestic Subsidiary under or in connection with any deposit
account, lockbox, overdraft protection, credit or debit card, credit card
processing services, purchase cards, stored value cards, Automated Clearing
House service or other cash management service provided to such Borrower or such
Loan Party by a Lender Party.

 

CDOR Rate has the meaning specified in the definition of Eurocurrency Rate.

 

Change in Control means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Parent or
any Subsidiary, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of outstanding shares of voting stock of the Parent in excess of
35%.

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

CIBOR Rate has the meaning specified in the definition of Eurocurrency Rate.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Access Agreement means an agreement, in form and substance reasonably
acceptable to the Administrative Agent, between the Administrative Agent and a
third party relating to inventory of any Borrower or any Subsidiary that has
executed a Collateral Document located on the property of such third party.

 

Collateral Documents means each U.S. Pledge Agreement, each Security Agreement
and any other agreement pursuant to which any Loan Party grants collateral to
the Administrative Agent for the benefit of the Lenders.

 

Commitment means a Term Commitment or a Revolving Commitment, as the context may
require.

 

Commitment Fee Rate means the applicable fee rate set forth under the heading
“Commitment Fee Rate” in the grid set forth on Schedule 1.1, as determined in
accordance with such Schedule.

 

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 



7

 

 

Company has the meaning given to such term in the Preamble.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Net Income means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding (a) any extraordinary gains or losses during such period
and (b) any foreign exchange translation gains or losses that might appear on or
be reflected in the consolidated statement of earnings of the Parent and its
Subsidiaries on a consolidated basis for such period.

 

Convertible Notes means debt securities, the terms of which provide for
conversion into, or exchange for, common stock of the Parent, cash in lieu
thereof and/or a combination of common stock of the Parent and cash in lieu
thereof.

 

Contribution Notice means a contribution notice issued by the Pensions Regulator
under section 38 or section 47 of the Pensions Act 2004 (U.K.).

 

Covenant Holiday Period means a period of four consecutive Fiscal Quarters if,
as of the last day of the first Fiscal Quarter of such period, the Company shall
have consummated one or more Permitted Acquisitions during the two-quarter
period then ending with an aggregate purchase price (including any Debt assumed
or issued in connection therewith, the amount thereof to be calculated in
accordance with GAAP, but excluding (x) any common stock of the Parent or (y)
any cash received substantially concurrently with such Acquisition from the
issuance of any common stock of the Parent) for all such acquisitions during
such two-quarter period in excess of the Dollar Equivalent Amount of
$150,000,000; provided that (i) a Covenant Holiday Period may not occur during
the Elevated Covenant Period and (ii) following the termination of the Elevated
Covenant Period, a new Covenant Holiday Period shall commence upon the
satisfaction of the preceding conditions only if the Company delivers a written
request therefor to the Administrative Agent; provided, further, that after the
occurrence of a Covenant Holiday Period, a subsequent Covenant Holiday Period
may only occur, in accordance with the terms of this definition, after the
maximum Secured Leverage Ratio has returned to 4.003.50 to 1.00 for at least one
full Fiscal Quarter.

 

Covered Entity means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

Credit Extension means the making of any Loan or the issuance of, increase in
the amount of or extension of the term of any Letter of Credit.

 

CTA means the Corporation Tax Act 2009 of the United Kingdom.

 

Danish Krone means the lawful currency of Denmark.

 



8

 

 

Daily Floating LIBOR Loan means a Loan that bears interest at a per annum rate
equal to the Daily Floating LIBOR Rate. Notwithstanding anything to the contrary
contained herein, only UK Swing Line Loans and Loans denominated in Dollars can
be Daily Floating LIBOR Loans.

 

Daily Floating LIBOR Rate means, for any day, a fluctuating rate per annum equal
to LIBOR, or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on such day (if such day is a Business Day) or the
immediately preceding Business Day (if such day is not a Business Day), for
deposits in Dollars, with a term equivalent to one (1) month. If such rate is
not available at such time for any reason, then the “Daily Floating LIBOR Rate”
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars in immediately available funds in the
approximate amount of the Daily Floating LIBOR Loan being made, continued or
converted by Bank of America and with a term equivalent to one (1) month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market for Dollars or the applicable Alternative Currency
at their request at approximately 11:00 a.m. (London time) on such day (if such
day is a Business Day) or the immediately preceding Business Day (if such day is
not a Business Day). Notwithstanding the foregoing or anything to the contrary
contained herein, if the Daily Floating LIBOR Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

Daily Floating LIBOR Margin means the applicable margin set forth under the
heading “Daily Floating LIBOR Rate Margin” in the grid set forth on Schedule
1.1, as determined in accordance with such Schedule.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding (i) trade
accounts payable and similar obligations incurred in the ordinary course of
business, (ii) deferred compensation accrued in the ordinary course of business,
and (iii) earnouts and such earnout or contingent payments in respect of
acquisitions except as and to the extent that the liability on account of any
such earnout or contingent payment appears in the liabilities section of the
balance sheet of such Person in accordance with GAAP), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (it being understood that if
such Person has not assumed or otherwise become personally liable for any such
indebtedness, the amount of the Debt of such Person in connection therewith
shall be limited to the lesser of the face amount of such indebtedness or the
fair market value of all property of such Person securing such indebtedness),
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker’s acceptances issued for
the account of such Person (including the Letters of Credit), (f) all net
Hedging Obligations of such Person, (g) all Securitization Obligations of such
Person, to the extent such obligations would be required to be included on the
consolidated balance sheet of the Parent in accordance with GAAP, (h) all
Suretyship Liabilities of such Person in respect of obligations of the types
referred to in clauses (a) through (g) and (i) all Debt of any partnership in
which such Person is a general partner unless such debt is made expressly
non-recourse to such Person. The amount of any net obligation under any Hedging
Agreement on any date will be deemed to be the Termination Value thereof as of
such date.

 

Default Right has the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 



9

 

 

Defaulting Lender means, subject to Section 2.10.2, any Lender that (a) has
failed to (i) fund any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in reasonable detail in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the applicable
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, the applicable
Issuing Lender or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in reasonable detail in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy or insolvency law, (ii) had appointed for it a
receiver, interim receiver, custodian, conservator, trustee, monitor,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, federal or foreign
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.10.2) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, the applicable Issuing Lender, the Swing Line Lender and each other
Lender promptly following such determination.

 

Designated Jurisdiction means any country or territory to the extent that such
country or territory itself is the subject of country-wide or territory-wide
Sanctions.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Dollar Equivalent Amount means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

Dollar Swing Line Loan means a Swing Line Loan denominated in Dollars.

 



10

 

 

Dollar Swing Line Sublimit means an amount equal to the lesser of the Revolving
Commitment Amount and $25,000,000. The Dollar Swing Line Sublimit is part of,
and not in addition to, the Revolving Commitment Amount.

 

Domestic Borrower means the Company and any other Borrower that is not a Foreign
Borrower.

 

Domestic Loan Party means the Parent, each Domestic Borrower and each Domestic
Subsidiary that is a Subsidiary Guarantor.

 

Domestic Subsidiary means any Subsidiary that is not a Foreign Subsidiary.

 

EBITDA means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income and without
duplication, (i) Interest Expense, non-cash foreign exchange losses, non-cash
equity compensation and non-cash losses with respect to Hedging Obligations,
income tax expense, depreciation and amortization for such period, (ii) all
charges in connection with the refinancing or repayment of Debt under the
Existing Credit Agreement, including the write-off of deferred financing costs;
(iii) all other non-cash expenses and charges and (iv) an amount not to exceed
1020% of EBITDA for such period related to (A) facilities relocation or closing
costs, (B) non-recurring restructuring costs, and (C) integration costs and
fees, including cash severance costs, in connection with Permitted Acquisitions,
and (D) COVID-19 pandemic related expenses incurred on or after January 1, 2020
and prior to the first day of the third Fiscal Quarter for Fiscal Year 2022 and
(v) other fees, charges and expenses paid in connection with any Permitted
Acquisition, permitted disposition of assets, recapitalization, Investment,
issuance or repayment of Debt, issuance of equity interests, refinancing
transaction or modification or amendment of any debt instrument, including any
transaction undertaken but not completed, in each case incurred during such
period and payable in cash, minus to the extent included in determining such
Consolidated Net Income and without duplication, non-cash foreign exchange gains
and non-cash gains with respect to Hedging Obligations.

 

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country means any of the member states of the European Union from
time to time, Iceland, Liechtenstein, Norway and any other country that the
Lenders (acting reasonably) consider to be an EEA Member Country.

 

EEA Resolution Authority means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Effective Time has the meaning given to such term in Section 11.1.

 

Elevated Covenant Period means the period beginning on the first day of the
fourth Fiscal Quarter of Fiscal Year 2020 and continuing through and including
the earlier to occur of (x) last day of the second Fiscal Quarter of Fiscal Year
2021 and (y) the date the Administrative Agent receives delivery of (i) a
certificate from the Company certifying to (and demonstrating) compliance by the
Parent with a Leverage Ratio (calculated as of the last day of any 12-month
period ending on or after the first day of the fourth Fiscal Quarter of Fiscal
Year 2020) not to exceed 4.00 to 1.00 for such period, (ii) internally prepared

 



11

 

 

financial statements evidencing such compliance for such period and (iii) a
one-time, irrevocable written election by the Company terminating the Elevated
Covenant Period.

 

Eligible Assignee means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
that is primarily engaged in the business of commercial banking and that is (i)
a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is a
Subsidiary or (iii) a Person of which a Lender is a Subsidiary; and (d) any
other Person approved by the Parent and the Administrative Agent, which
approvals shall not be unreasonably withheld.

 

Eligible Jurisdiction means the United States of America, a state thereof or the
District of Columbia, Canada (including each province and territory thereof),
Sweden, the United Kingdom, Australia and Luxembourg.

 

Eligible Subsidiary means each Person (other than an Excluded Domestic
Subsidiary) that is a wholly-owned Subsidiary of the Parent.

 

EMU means the economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

 

EMU Legislation means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
hazardous substances or injury to the environment.

 

Environmental Laws means all federal, state, provincial, territorial, municipal,
local or foreign laws, statutes, common law duties, rules, regulations,
ordinances and codes, together with all administrative orders, directed and
enforceable duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case relating to environmental
matters.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 



12

 

 

ERISA Event means (a) a Reportable Event with respect to a U.S. Pension Plan or
Multiemployer Plan; (b) the withdrawal of the Parent or any ERISA Affiliate from
a U.S. Pension Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent or
any ERISA Affiliate from a Multiemployer Plan or receipt by the Parent or an
ERISA Affiliate of notification that a Multiemployer Plan is insolvent; (d) the
filing of a notice of intent to terminate a U.S. Pension Plan or Multiemployer
Plan, or the treatment of a U.S. Pension Plan or Multiemployer Plan amendment as
a termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a U.S. Pension Plan or Multiemployer Plan; (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any U.S.
Pension Plan or Multiemployer Plan; (g) the determination that any U.S. Pension
Plan or Multiemployer Plan is considered an at-risk plan or a plan in endangered
or critical status within the meaning of Sections 430, 431 and 432 of the Code
or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company or any ERISA Affiliate; provided
that for purposes of this definition, a Reportable Event shall only be deemed to
have occurred with respect to a Multiemployer Plan upon the receipt by Parent or
an ERISA Affiliate of notice of such event.

 

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Euro and € mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

Eurocurrency Loan means a Term Loan or a Revolving Loan that bears interest at a
rate determined based on clause (a) of the definition of “Eurocurrency Rate”.
Revolving Loans that are Eurocurrency Loans may be denominated in Dollars or in
an Alternative Currency (and, for the avoidance of doubt, all Term Loans must be
denominated in Dollars). All Revolving Loans denominated in an Alternative
Currency (other than Canadian Prime Rate Loans to Domestic Borrowers or Canadian
Borrowers) must be Eurocurrency Loans.

 

Eurocurrency Margin has the meaning given to such term in Schedule 1.1.

 

Eurocurrency Rate means,

 

(a)            with respect to any Credit Extension, for any Interest Period:

 

(i)                 denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (the “LIBOR Screen
Rate”) at or about 11:00 am (London Time) on the Rate Determination Date, for
deposits in the relevant currency, with a term equivalent to such Interest
Period;

 

(ii)               denominated in Canadian Dollars (other than Canadian Prime
Rate Loans), the rate per annum equal to the Canadian Dealer Offered Rate
(“CDOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available

 

13

 

 

source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) for a term comparable
to the Eurocurrency Loan at or about 10:00 a.m. (Toronto, Ontario time), on the
Rate Determination Date with a term equivalent to such Interest Period;

 

(iii)               denominated in Australian Dollars, the rate per annum equal
to the Bank Bill Swap Reference Bid Rate or a comparable or successor rate,
which rate is approved by the Administrative Agent, in each case as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (the “BBSY Rate") at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iv)              denominated in Danish Krone, the rate per annum equal to the
Copenhagen Interbank Offered Rate or a comparable or successor rate, which rate
is approved by the Administrative Agent, as currently published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (the “CIBOR Rate”)at or about 11:00 a.m. (Copenhagen, Denmark
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

 

(v)               denominated in any other currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.6; and

 

(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Screen Rate, at or about
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for deposits in
Dollars with a term of one (1) month commencing that day;

 

provided that the Eurocurrency Rate shall be subject to Section 8.2; provided,
further if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Eurodollar Loan means a Eurocurrency Loan denominated in Dollars.

 

Event of Default means any of the events described in Section 12.1.

 

Excluded Domestic Subsidiary means (i) any Domestic Subsidiary of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code, (ii) any Domestic Subsidiary that has no material
assets other than the equity interests or intercompany debt of one or more
Foreign Subsidiaries, (iii) any Domestic Subsidiary that is classified as a
disregarded entity for U.S. federal income tax purposes and directly or
indirectly owns no material assets other than the equity interests or
intercompany debt of a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

Excluded Swap Obligation means, with respect to any Loan Party, any Swap
Obligation if, and only to the extent that, all or a portion of such Loan
Party’s guarantee of or grant of a Lien as security for such Swap Obligation is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party's failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time such
guarantee or

 

14

 

 

grant of Lien becomes effective with respect to the Swap Obligation. If a
Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Loan Party.

 

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes imposed on such Recipient (in lieu of net income Taxes), branch profits
Taxes and amounts attributable to any Bank Levy, in each case (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax or Bank Levy, as applicable (or
any political subdivision thereof), or any other jurisdiction with which the
Recipient has a present or former connection, other than a connection arising
from having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document or
(ii) that are Connection Income Taxes, and (iii) in the case of a Bank Levy,
only to the extent that amounts in respect of the relevant Bank Levy are not
charged by the relevant Lender to customers other than the Loan Parties as
matter of ordinary course, (b) in the case of a Lender, any withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 15.10) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 7.7.1 or 7.7.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) any withholding taxes imposed under FATCA, (d)
any Taxes imposed on or by reference to any assignment, transfer, novation or
other disposal by a Lender or any of its rights or obligations under a Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 15.10) and (e) Taxes attributable to such Recipient’s failure to comply
with Section 7.7.5..

 

Existing Credit Agreement has the meaning given to such term in the Recitals.

 

Existing Letters of Credit means the letters of credit outstanding under the
Existing Credit Agreement immediately prior to the amendment and restatement
thereof pursuant hereto.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

Federal Funds Rate means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

Financial Support Direction means a financial support direction issued by the
Pensions Regulator under section 43 of the United Kingdom Pensions Act 2004.

 



15

 

 

 

First Amendment means that certain First Amendment to Seventh Amended and
Restated Credit Agreement, dated as of August 6, 2020, among the Company, the
Lenders party thereto and the Administrative Agent.

 

First Amendment Effective Date has the meaning given to such term in the First
Amendment.

 

Fiscal Quarter means each 13-week period during a Fiscal Year, beginning with
the first day of such Fiscal Year.

 

Fiscal Year means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to December
31 of each year. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2020”) refer to the Fiscal Year ending on the
Saturday closest to December 31 of such calendar year.

 

Foreign Borrower means any Borrower that is a Foreign Subsidiary.

 

Foreign Guaranty means each guaranty issued by a Foreign Subsidiary of the
Parent in favor of the Administrative Agent, substantially in the form of
Exhibit B-2, or such other form as may be agreed by the Administrative Agent and
such Foreign Subsidiary.

 

Foreign Lender means a Lender that is not a U.S. Person.

 

Foreign Plan means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Foreign Subsidiary with respect to
employees employed outside the United States, but excluding a UK Pension Plan.

 

Foreign Subsidiary means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, a state thereof or the
District of Columbia.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Free Cash has the meaning given to such term in the definition of “Unrestricted
Cash.”

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.

 

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

Funded Debt means all Debt of the Parent and its Subsidiaries, excluding (i)
contingent obligations in respect of undrawn letters of credit and Suretyship
Liabilities (except, in each case, to the extent constituting Suretyship
Liabilities in respect of Debt of a Person other than the Company or any
Subsidiary), (ii) Hedging Obligations, (iii) Debt of the Company to Subsidiaries
and Debt of Subsidiaries to the Company or to other Subsidiaries and (iv) Debt
of the Parent to the Company.

 



16

 

 

Funded Secured Debt means all Funded Debt of the Parent and its Subsidiaries
that is secured by a Lien on any asset or property of the Parent or its
Subsidiaries.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

Governmental Authority means the government of any nation, or any state,
province, territory or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority), any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government
(including any supra-national body such as the European Union or the European
Central Bank).

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or infectious or medical wastes and all
other substances regulated as “hazardous”, “toxic”, a “pollutant” or a
“contaminant” pursuant to any Environmental Law.

 

Hedging Agreements means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

 

Hedging Obligations means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

 

Honor Date has the meaning given to such term in Section 2.3.3.

 

Immaterial Law means any provision of any Environmental Law the violation of
which will not (a) violate any judgment, decree or order which is binding upon
the Parent or any Subsidiary, (b) result in or threaten any material injury to
public health or the environment or any material damage to the property of any
Person or (c) result in any material liability or expense for the Parent or any
Subsidiary; provided that no provision of any Environmental Law shall be an
Immaterial Law if the Administrative Agent has notified the Parent or the
Company that the Required Lenders have determined in good faith that such
provision is material.

 

Immaterial Subsidiary means a Subsidiary (other than a Borrower) that (a) has
(as of the date of determination) assets on its balance sheet of less than
$5,000,000 and (b) had less than $5,000,000 of revenue during the most recently
ended period of four consecutive Fiscal Quarters for which financial statements
are available.

 

Impacted Loans has the meaning specified in Section 8.2(a).

 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

Indemnitee has the meaning given to such term in Section 15.14(a).

 



17

 

 

Initial Subsidiary Borrowers means Middleby Holding UK Ltd (Co. No: 07568995,
with its registered address at c/o Lincat, Whisby Road, Lincoln LN6 3QZ), a
limited liability company incorporated under the laws of England and Wales,
Middleby UK Residential Holding Ltd (Co. No. 09679266, with its registered
address at c/o Aga Rangemaster, Meadow Lane, Long Eaton, Nottingham, United
Kingdom, NG10 2GD), a limited liability company incorporated under the laws of
England and Wales, Middleby Sweden Holdings AB, a Swedish private limited
liability company, Middleby Canada Company Inc., a corporation amalgamated under
the laws of Ontario, and Aga.

 

Interest Coverage Ratio means, as of the last day of any Computation Period, the
ratio of (a) Pro Forma EBITDA for such Computation Period to (b) Interest
Expense to the extent payable in cash for such Computation Period; provided that
in calculating Interest Expense, any Debt incurred or assumed in connection with
any Acquisition shall be assumed to have been incurred or assumed on the first
day of such period and any Debt assumed by any Person (other than the Parent or
any of its Subsidiaries) in connection with the disposition of any Person (or
division or similar business unit) disposed of by the Parent or any of its
Subsidiaries during such period shall be assumed to have been repaid on the
first day of such period.

 

Interest Expense means, for any Computation Period, the consolidated interest
expense of the Parent and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases).

 

Interest Period means, as to any Eurocurrency Loan, the period commencing on the
date such Loan is borrowed or is continued as, or converted into, a Eurocurrency
Loan and ending on the date that is, in the case of Eurocurrency Loan bearing
interest at (a) the LIBOR Rate, one, three, six or, if available to all relevant
Lenders, twelve months and, solely for Eurocurrency Loans denominated in an
Alternative Currency, one week, thereafter (in each case subject to availability
for the applicable period and currency, it being understood that that the
Administrative Agent will notify the applicable Borrower promptly after its
receipt of a Loan Notice if the period or currency such Borrower selected is not
available), (b) the BBSY Rate, one, two, three or six months, (c) the CDOR Rate,
one, two, three, six or twelve months, or (d) the CIBOR Rate, one, two, three or
six months, as selected by the applicable Borrower pursuant to Section 2.2.2 or
2.2.3; provided that:

 

(i)               if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the following
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the preceding Business Day;

 

(ii)              any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;

 

(iii)             no Borrower may select any Interest Period that would extend
beyond the scheduled Termination Date; and

 

(iv)             the Interest Periods for any Eurocurrency Loan denominated in
an Alternative Currency other than those specifically listed in the definition
of "Alternative Currency" shall be determined at the time such Alternative
Currency is approved pursuant to Section 1.6.

 

Investment means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding prepaid expenses in the ordinary course of
business, accounts receivable arising in the ordinary course of business and
commission, travel, relocation or similar loans or advances made to directors,
officers and employees of the Parent or any of its Subsidiaries), (b) any
Suretyship Liability of

 



18

 

 

such Person with respect to the obligations of another Person, (c) any ownership
or similar interest held by such Person in any other Person and (d) deposits and
the like made in connection with prospective Acquisitions.

 

ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

Issuing Lender means Bank of America (including its Affiliates and branches) in
its capacity as an issuer of Letters of Credit hereunder and any other Lender
which, with the written consent of the Company and the Administrative Agent
(such consents not to be unreasonably withheld), is the issuer of one or more
Letters of Credit.

 

ITA means the Income Tax Act 2007 of the United Kingdom.

 

LC Application means, with respect to any request for the issuance or amendment
of a Letter of Credit, a letter of credit application in the form being used by
the applicable Issuing Lender at the time of such request for the type of letter
of credit requested; provided that to the extent any such letter of credit
application is inconsistent with any provision of this Agreement, the applicable
provision of this Agreement shall control.

 

LC Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Base Rate Loan. All LC Borrowings shall be denominated in
Dollars.

 

LC Fee Rate has the meaning given to such term in Schedule 1.1.

 

LC Obligations means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.

 

Lead Arrangers means BoA Securities, Inc., JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, PNC Capital Markets LLC and BMO Capital Markets in their
capacities as the joint arrangers of, and joint book managers for, the
facilities hereunder.

 

Legal Reservation means (i) the principle that equitable remedies may be granted
or refused at the discretion of a court and the limitation of enforcement by
laws relating to insolvency, reorganisation and other laws generally affecting
the rights of creditors; (ii) the time barring of claims under the Limitations
Act 1980 (UK) and Foreign Limitation Periods Act 1984 (UK) or any other similar
laws, the possibility that an undertaking to assume liability for or indemnify a
person against non-payment of UK stamp duty may be void and defenses of set-off
or counterclaim; and (iii) any general principles and other matters that are set
out as qualifications or reservations as to matters of law of general
application in any opinion letter with respect to a Foreign Subsidiary received
by the Administrative Agent pursuant to the terms of any Loan Document.

 

Lender has the meaning given to such term in the Preamble. References to the
“Lenders” shall include the Issuing Lenders and the Swing Line Lender; for
purposes of clarification only, to the extent that Bank of America (or any other
Issuing Lender or successor Swing Line Lender) may have rights or obligations in
addition to those of the other Lenders due to its status as an Issuing Lender or
as Swing Line Lender, its status as such will be specifically referenced.

 



19

 

 

Lender Party means (i) each Lender, or (ii) any Affiliate or branch of a Lender
that is a party to a Hedging Agreement or a Cash Management Agreement with a
Borrower and (iii) any other Person that was a Lender or an Affiliate or branch
of a Lender at the time that it entered into a Hedging Agreement or Cash
Management Agreement with a Borrower.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

Letter of Credit has the meaning given to such term in Section 2.1.3.

 

Letter of Credit Fee has the meaning given to such term in Section 5.2(a).

 

Letter of Credit Sublimit has the meaning given to such term in Section 2.1.4.

 

Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of (i)
Funded Debt as of such day minus all Unrestricted Cash as of such day to (ii)
Pro Forma EBITDA for the Computation Period ending on such day.; provided, for
the purposes of determining whether the Company may terminate the Elevated
Covenant Period, such ratio shall be calculated for the applicable 12-month
period covered by the internally prepared financial statements delivered by the
Company pursuant to definition of Elevated Covenant Period.

 

LIBOR has the meaning specified in the definition of Eurocurrency Rate.

 

LIBOR Quoted Currency means Dollars, Euro and Sterling, in each case as long as
there is a published LIBOR Screen Rate with respect thereto.

 

LIBOR Screen Rate has the meaning specified in the definition of Eurocurrency
Rate.

 

LIBOR Successor Rate has the meaning specified in Section 8.2(c).

 

LIBOR Successor Rate Conforming Changes has the meaning specified in Section
8.2(g)(i).

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, hypothec, encumbrance, charge, assignment
by way of security or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

 

Limited Condition Acquisition means a Permitted Acquisition, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

 

Limited Condition Acquisition Agreement Representations means each
representation and warranty made by the seller, the target and their respective
subsidiaries, as applicable, in the definitive documentation for a Limited
Condition Acquisition that is material to the interests of the Lenders, but only
to the extent that the Parent or any of its Subsidiaries, as applicable, has the
right to terminate its obligations (or otherwise decline to consummate such
Limited Condition Acquisition) under such definitive documentation as a result
of a breach of the applicable representation or warranty (determined without

 



20

 

 

regard as to whether any notice is required to be delivered by the Parent or any
of its Subsidiaries, as applicable, pursuant to such documentation).

 

Loan means a Term Loan, Revolving Loan or a Swing Line Loan.

 

Loan Documents means this Agreement, each Subsidiary Guaranty, the LC
Applications, the Collateral Documents, any Note issued pursuant to this
Agreement and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.9.

 

Loan Notice means a notice of (a) a borrowing of Term Loans, (b) a borrowing of
Revolving Loans, (c) a conversion of Revolving Loans or Term Loans in Dollars
from one Type to the other or (d) a continuation of Eurocurrency Loans for a new
Interest Period, in each case pursuant to Section 2.2.1, which shall be
substantially in the form of Exhibit I or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

 

Loan Parties means the Parent, the Borrowers and each Subsidiary Guarantor, and
“Loan Party” means any of them.

 

Local Time means, with respect to any disbursement, payment or notice hereunder,
the time of the office of the Administrative Agent that would make such
disbursement or receive such payment or notice.

 

Margin Stock means any “margin stock” as defined in Regulation U of the FRB.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Parent and its Subsidiaries taken as a whole, or (b) a material adverse
effect upon any substantial portion of the collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document (other than as a result of a Person
ceasing to be a Loan Party as a result of a transaction permitted hereunder).

 

Material Foreign Subsidiary means any Foreign Subsidiary that (a) has (as of the
date of determination) assets on its balance sheet that constitute 5% or more of
the total assets of all Foreign Subsidiaries or (b) had revenues that
constituted 5% or more of the total revenues of all Foreign Subsidiaries during
the most recently ended period of four consecutive fiscal four quarters for
which financial statements are available.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

Multiple Employer Plan means a U.S. Pension Plan that has two or more
contributing sponsors (including the Company or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

 

Net Cash Proceeds means the aggregate cash or Cash Equivalent Investment
proceeds received by any Domestic Loan Party or any Domestic Subsidiary (other
than an Excluded Domestic Subsidiary) in respect of any Asset Sale, Restricted
Debt Issuance or Recovery Event, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or reasonably estimated to
be payable as a result thereof or in connection therewith, (c) in the case of
any Asset

 



21

 

 

Sale or any Recovery Event, the amount necessary to retire any Debt secured by a
Lien permitted hereunder (ranking senior to any Lien of the Administrative
Agent) on the related property, (d) in the case of any Asset Sale, a reasonable
reserve determined by the applicable Loan Party or Subsidiary in its reasonable
business judgment for (i) any reasonably anticipated adjustment in sale price of
such asset or assets and (ii) reasonably anticipated liabilities associated with
such asset or assets and retained by any Loan Party or Subsidiaries after such
Asset Sale, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification payments (fixed or contingent) or purchase price adjustments
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by such Loan Party or such
Subsidiary in connection with such Asset Sale (the “Asset Sale Reserves”); it
being understood that the calculation of “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalent Investments received upon the
sale or other disposition of any non-cash consideration received by any Loan
Party or any Subsidiary in any Asset Sale, Restricted Debt Issuance or Recovery
Event; provided, that (x) any amount of the purchase price in connection with
any Asset Sale that is held in escrow shall not be deemed to be received by the
Loan Party or any of its Subsidiaries until such amount is paid to the
applicable Loan Party or Subsidiary out of escrow and (y) (i) Net Cash Proceeds
received by a Loan Party or any wholly owned Subsidiary shall equal one hundred
percent (100%) of the cash proceeds received by the Loan Party or such
Subsidiary pursuant to the foregoing definition and (ii) Net Cash Proceeds
received by any Subsidiary other than a wholly owned Subsidiary shall equal a
percentage of the cash proceeds received by such Subsidiary pursuant to the
foregoing definition equal to the percentage of such Subsidiary’s total
outstanding equity interests owned by the Parent or its wholly owned
Subsidiaries.

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (i) requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 15.1 and (ii) has been approved
by the Required Lenders.

 

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

Note means a Term Loan Note or a Revolving Loan Note, as the context may
require.

 

Notice of Loan Prepayment means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

Obligations means (i) all obligations of the Loan Parties to the Administrative
Agent or any Lender, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, which arise under this Agreement or any other Loan Document (including with
respect to the obligations described in Section 2.3.3), (ii) all obligations of
the Loan Parties under Qualified Hedging Agreements and (iii) all Cash
Management Obligations of the Loan Parties; provided that “Obligations” shall
not include any Excluded Swap Obligations.

 

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than

 



22

 

 

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 8.7).

 

Overnight Rate means, for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Lender or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

Parent has the meaning given to such term in the Preamble.

 

Parent/Company Guaranty means the guaranty of the Parent and the Company set
forth in Section 13.

 

Participant has the meaning given to such term in Section 15.9.2.

 

Participant Register has the meaning given to such term in Section 15.9.2.

 

Participating Member State means each state so described in any EMU Legislation.

 

Patriot Act means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
115 Stat. 272 (2001).

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Act means the Pension Protection Act of 2006.

 

Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to U.S.
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

Pensions Regulator means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (U.K.).

 

Percentage means (a) in respect of the Term Facility, with respect to any Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Facility represented by (i) on or prior to the Effective Time, such
Term Lender’s Term Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving

 



23

 

 

Facility, with respect to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Facility represented
by such Revolving Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.10. If the Commitment of all of the
Revolving Lenders to make Revolving Loans and the obligation of the Issuing
Banks to issue Letters of Credit have been terminated pursuant to Section 12.2,
or if the Revolving Commitments have expired, then the Percentage of each
Revolving Lender in respect of the Revolving Facility shall be determined based
on the Percentage of such Revolving Lender in respect of the Revolving Facility
most recently in effect, giving effect to any subsequent assignments and to any
Lender’s status as a Defaulting Lender at the time of determination. The initial
Percentage of each Lender on the Effective Date in respect of each of the
Revolving Facility and the Term Facility is set forth opposite the name of such
Lender on Schedule 2.1 or in the Assignment Agreement pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to the terms and conditions contained herein, as applicable.

 

Permitted Acquisition means any Acquisition by the Company or any wholly-owned
Subsidiary where:

 

(i)               the assets acquired are for use in, or the Person acquired is
engaged in, business activities permitted under Section 10.17;

 

(ii)              subject to Section 6.2.2(d) in the case of a Limited Condition
Acquisition, immediately before or after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing;

 

(iii)             if the aggregate consideration paid by the Company or such
Subsidiary in connection with such Acquisition (or any series of related
Acquisitions) exceeds the Dollar Equivalent Amount of $150,000,000 (including
any Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP, but excluding (x) any common stock of the
Parent and (y) any cash received substantially concurrently with such
Acquisition from the issuance of any common stock of the Parent), the Company
shall have delivered to the Administrative Agent pro forma financial statements
giving effect to such Acquisition, which financial statements shall (A) detail
any related acquisition adjustments and add-backs to be used to calculate Pro
Forma EBITDA and (B) confirm compliance with clause (ii) above after giving
effect to such Acquisition;

 

(iv)            both before, and on a pro forma basis after giving effect
thereto, either (i) if the Elevated Covenant Period is not in effect, the Parent
shall be in compliance with the financial covenant in Section 10.6.2 as then in
effect (including after giving effect to any Covenant Holiday Period); and or
(ii) if the Elevated Covenant Period is in effect, the Secured Leverage Ratio
does not exceed 4.00 to 1.00 as of the last day of the Computation Period most
recently ended, in each case, based on the most recently available quarterly
financial statements of the Parent; and

 

(v)             the board of directors (or similar governing body) of the Person
to be acquired shall have approved such Acquisition; provided that with respect
to any Limited Condition Acquisition that is consummated within 270 days of the
date of execution of the definitive agreement for such acquisition, the
requirements of clauses (iii) and (iv) shall be tested only as of the time of
the execution of the acquisition agreement relating to such Limited Condition
Acquisition (or, solely in the case of clause (iii) above, on such later date on
which the Parent receives the cash proceeds from the issuance of common stock
that make clause (iii) inapplicable).

 



24

 

 

Permitted Debt means Debt permitted to be incurred by the Parent or any of its
Subsidiaries pursuant to Section 10.7.

 

Permitted Junior Capital means any unsecured Debt (including, but not limited
to, Convertible Notes) incurred by the Parent.

 

Permitted Capital Hedging Arrangement means (a) any agreement or arrangement
pursuant to which the Parent acquires a bond hedge, call option, capped call
option, forward or any similar derivative arrangement requiring the counterparty
thereto to deliver to the Parent common stock of the Parent, the cash value of
such common stock or cash representing the termination value of such option or a
combination thereof from time to time upon settlement, exercise or early
termination of such option, (b) an agreement or arrangement pursuant to which,
among other things, the Parent issues to the counterparty thereto warrants to
acquire common stock of the Parent, cash in lieu of delivering such common stock
or cash representing the termination value of such option, or a combination
thereof upon settlement, exercise or early termination thereof or (c) any share
lending agreement, in each case, under clauses (a), (b) and (c), entered into by
the Parent in connection with any issuance or refinancing of Permitted Junior
Capital or issuance of any equity by the Parent or any Subsidiary (including in
each case, without limitation, in connection with the exercise of any
over-allotment or initial purchaser’s (or initial purchasers’) or underwriter’s
(or underwriters’) option).

 

Permitted Securitization means any transaction or series of transactions that
may be entered into by any Borrower or any Subsidiary pursuant to which it may
sell, convey, contribute to capital or otherwise transfer (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest) Receivables or interests therein and all
collateral securing such Receivables, all contracts and contract rights,
purchase orders, security interests, financing statements or other documentation
in respect of such Receivables, any guarantees, indemnities, warranties or other
obligations in respect of such Receivables or such transactions, any other
assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, limited liability company, limited
company, corporation or other Person (other than any Borrower or any Subsidiary
other than a SPE Subsidiary), which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Debt, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (ii) directly to one or more investors,
purchasers or lenders (other than any Borrower or any Subsidiary), it being
understood that a Permitted Securitization may involve (A) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein, e.g., a sale, conveyance or other transfer to an SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Debt incurred by the SPE Subsidiary, and all such transfers,
pledges and Debt incurrences shall be part of and constitute a single Permitted
Securitization, and (B) periodic transfers or pledges of Receivables and Related
Assets, or interests therein, and/or revolving transactions in which new
Receivables and Related Assets, or interests therein, are transferred or
pledged, provided that any such transactions shall provide for recourse to such
Subsidiary (other than any SPE Subsidiary) or Borrower (as applicable) only in
respect of the cash flows in respect of such Receivables and Related Assets and
to the extent of other customary securitization undertakings in the jurisdiction
relevant to such transactions. The “amount” of “principal amount” of any
Permitted Securitization shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Debt, fractional undivided interests (which
stated amount may be described as a “net investment” or similar term reflecting
the amount invested in such undivided interest) or securities incurred or issued
pursuant to such Permitted Securitization, in each case outstanding at such
time, or (2) in the case of any Permitted Securitization in respect of which no
such Debt, fractional undivided interests or securities are

 



25

 

 

incurred or issued, the cash purchase price paid by the buyer in connection with
its purchase of Receivables less the amount of collections received in respect
of such Receivables and paid to such buyer, excluding any amounts applied to
fees or discount or in the nature of interest.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, limited company, unlimited liability company, association,
Governmental Authority or unit, or other entity, whether acting in an
individual, fiduciary or other capacity.

 

Platform has the meaning given to such term in Section 10.1.8.

 

Polish Zloty means the lawful currency of Poland.

 

Proceeds of Crime Act means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time and all
regulations thereunder.

 

Pro Forma EBITDA means, for any period, EBITDA for such period adjusted as
follows:

 

(i)               the consolidated net income of any Person (or business unit)
acquired by the Company or any Subsidiary during such period (plus, to the
extent deducted in determining such consolidated net income, interest expense,
income tax expense, depreciation and amortization of such Person) shall be
included on a pro forma basis for such period (assuming the consummation of each
such Acquisition and the incurrence or assumption of any Debt in connection
therewith occurred on the first day of such period) based upon (x) to the extent
available, (I) the audited consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries (or such business unit) as at the end of the
fiscal year of such Person (or business unit) preceding such Acquisition and the
related audited consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year and (II) any subsequent unaudited financial
statements for such Person (or business unit) for the period prior to such
Acquisition so long as such statements were prepared on a basis consistent with
the audited financial statements referred to above or (y) to the extent the
items listed in clause (x) are not available, such historical financial
statements and other information as is disclosed to, and reasonably approved by,
the Required Lenders; and

 

(ii)              the consolidated net income of any Person (or division or
similar business unit) disposed of by the Parent, the Company or any Subsidiary
during such period (plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person (or division or business unit)) shall be excluded on
a pro forma basis for such period (assuming the consummation of such disposition
occurred on the first day of such period).

 

PTE means a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

 

QFC has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

QFC Credit Support has the meaning specified in Section 15.21.

 

Qualified ECP Guarantor means, in respect of any Swap Obligation, a Loan Party
with total assets exceeding $10,000,000 at the time of such Loan Party’s
guarantee of or grant of a Lien as security for such

 



26

 

 

Swap Obligation becomes effective with respect to such Swap Obligation, or such
other Person that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Qualified Hedging Agreement means any Hedging Agreement between a Loan Party and
a Lender Party.

 

Rate Determination Date means, in relation to any Interest Period (a) if the
relevant currency is Sterling or Canadian Dollars, the first day of that
Interest Period (or if such day is not a Business Day, then the immediately
preceding Business Day), and (b) for all other currencies, two Business Days
prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such other day as otherwise reasonably determined by the Administrative
Agent).

 

Receivables means receivables (including all rights to payment created by or
arising from the sales of goods, leases of goods or the rendition of services,
no matter how evidenced (including in the form of accounts, payment intangibles,
chattel paper or promissory notes) and whether or not earned by performance).

 

Recipient means the Administrative Agent, any Lender, any Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

Recovery Event means, with respect to any property, any loss of or damage to
such property or taking of such property or condemnation thereof.

 

Related Assets has the meaning given to such term in the definition of
“Permitted Securitization.”

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the directors, officers, employees, attorneys and agents of such Person and of
such Person’s Affiliates.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

 

Required Lenders means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable Swing Line Lender or the applicable Issuing Bank, as the case may be,
in making such determination.

 

Required Revolving Lenders means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the applicable Swing Line
Lender or the applicable Issuing Bank, as the case may be, in making such
determination.

 



27

 

 

Required Term Lenders means, at any time, Term Lenders having Total Term Loan
Exposures representing more than 50% of the Total Term Loan Exposures of all
Term Lenders. The Total Term Loan Exposure of any Defaulting Lender shall be
disregarded in determining Required Term Lenders at any time.

 

Resolution Authority means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

Responsible Financial Officer means, as to any Person, the chief financial
officer, the treasurer or the corporate controller of such Person.

 

Responsible Officer means, as to any Person, the chief executive officer,
president, any vice president, corporate treasury manager or any Responsible
Financial Officer of such Person and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party unless the
Administrative Agent has received written notice from such Loan Party (which may
be in the form of an updated incumbency certificate) that such Person is no
longer a Responsible Officer.

 

Restricted Debt Issuance means the issuance by any Loan Party or any Subsidiary
of any Debt other than Permitted Debt.

 

Restricted Margin Stock means all Margin Stock other than Unrestricted Margin
Stock.

 

Revaluation Date means (a) with respect to any Loan, each of the following: (i)
each date of a borrowing of Eurocurrency Loans denominated in an Alternative
Currency, (ii) each date of a continuation of Eurocurrency Loans denominated in
an Alternative Currency pursuant to Section 2.2.3 and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an Issuing
Lender under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require.

 

Revolving Commitment means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.1.2, (b) purchase
participations in LC Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The Revolving Commitment of all of the Revolving Lenders on the
Effective Time shall be $2,750,000,000.00.

 

Revolving Commitment Amount means $2,750,000,000, as such amount may be changed
from time to time pursuant to the terms hereof.

 

Revolving Credit Exposure means, with respect to any Lender, the sum of (a) the
Dollar Equivalent Amount principal amount of all outstanding Revolving Loans of
such Lender plus (b) such Lender’s

 



28

 

 

Percentage of the sum of (i) all outstanding Swing Line Loans and (ii) the
aggregate Stated Amount of all Letters of Credit (subject, in the case of this
clause (b), to any reallocation pursuant to Section 2.10.1(d)).

 

Revolving Facility means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

Revolving Lender means, at any time, (a) so long as any Revolving Commitment is
in effect, any Lender that has a Revolving Commitment at such time or (b) if the
Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in LC Obligations or Swing Line Loans at such
time.

 

Revolving Loan Note means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Commitment made by such Revolving Lender,
substantially in the form of Exhibit M.

 

Revolving Loans has the meaning given to such term in Section 2.1.2.

 

Sanction means any sanction administered or enforced by any Sanctions Authority.

 

Sanctions Authority means each of the United States Government (including OFAC
and the US Department of State), the United Nations Security Council, the
European Union, Her Majesty’s Treasury (“HMT”), the Government of Canada, and
other sanctions authority administering or enforcing Sanctions applicable to the
Parent and any Subsidiary.

 

SEC means the Securities and Exchange Commission, or any governmental agency
succeeding to any of its principal functions.

 

Secured Leverage Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (i) Funded Secured Debt as of such day minus all Unrestricted Cash as
of such day to (ii) Pro Forma EBITDA for the Computation Period ending on such
day.

 

Securitization Obligations means the aggregate investment or claim (as opposed
to the value of the underlying assets subject to the applicable Permitted
Securitization) held at any time by all purchasers, assignees or transferees of
(or of interests in), or holders of obligations that are supported or secured
by, Receivables in connection with Permitted Securitizations.

 

Security Agreement means each security agreement among any Loan Party and the
Administrative Agent, substantially in the form of Exhibit C or such other form
agreed between the Parent and the Administrative Agent.

 

Spanish Loan Party means each Subsidiary Guarantor that is incorporated in
Spain.

 

Special Notice Currency means an Alternative Currency that is the currency of a
country that is not (a) a member of the Organization for Economic Cooperation
and Development and (b) located in North America or Europe.

 

Specified Loan Party means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 13.7).

 

Specified Representations mean the representations and warranties set forth in
Sections 9.1, 9.2, 9.3, 9.10, 9.11, 9.13, 9.19 and 9.20.

 



29

 

 

SPE Subsidiary means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Permitted Securitizations and transactions directly
related to Permitted Securitizations.

 

Spot Rate for a currency means the rate determined in good faith by the
Administrative Agent or the applicable Issuing Lender to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (Local Time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable Issuing Lender
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Lender, as applicable, if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided, further, that the applicable Issuing
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate Dollar Equivalent Amount available for
drawing thereunder at any time during the remaining term of such Letter of
Credit under all circumstances (including after giving effect to any increase
therein that may be required by the terms thereof), plus the aggregate Dollar
Equivalent Amount of all unreimbursed payments and disbursements under such
Letter of Credit.

 

Sterling and £ mean the lawful currency of the United Kingdom.

 

Subordinated Debt means Debt of the Borrowers or the Parent which has maturities
and other terms, and which is subordinated to the obligations of the Borrowers
and their Subsidiaries and the Parent, to the extent applicable, hereunder and
under the other Loan Documents in a manner, approved in writing by the Required
Lenders.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company, limited company, unlimited liability company or other
entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares or other ownership interests as
have more than 50% of the ordinary voting power for the election of directors or
other managers of such entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to Subsidiaries of the
Parent.

 

Subsidiary Borrower means each Initial Subsidiary Borrower and each Eligible
Subsidiary that has become a borrower hereunder pursuant to Section 2.7 (and, in
each case, that has not ceased to be a Subsidiary Borrower pursuant to Section
2.7(d)).

 

Subsidiary Borrower Supplement means a Subsidiary Borrower Supplement
substantially in the form of Exhibit F.

 

Subsidiary Guarantor means, on any day, each Subsidiary that has executed a
Subsidiary Guaranty on or prior to that day (or is required to execute a
Subsidiary Guaranty on that date) and that has not been released therefrom in
accordance with the terms hereof.

 

Subsidiary Guaranty means each U.S. Guaranty and each Foreign Guaranty.

 

Supported QFC has the meaning specified in Section 15.21.

 

Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement,

 



30

 

 

 

contingent or otherwise, to provide funds for payment, to supply funds to or
otherwise to invest in a debtor, or otherwise to assure a creditor against loss)
any indebtedness, obligation or other liability of any other Person (other than
(a) customary indemnification obligations arising in the ordinary course of
business under leases and other contracts and (b) by endorsements of instruments
for deposit or collection in the ordinary course of business), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation in respect of any Suretyship Liability
shall (subject to any limitation set forth therein) be deemed to be the lesser
of (i) the principal amount of the debt, obligation or other liability supported
thereby and (ii) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Suretyship Liability, unless such
primary obligation and the maximum amount for which such Person may be liable
are not stated or determinable, in which case the amount of such Suretyship
Liability shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

 

Swap Obligation means with respect to a Loan Party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

 

Swedish Borrower means each Borrower that is incorporated in Sweden.

 

Swedish Borrower Outstandings means, at any time, the aggregate Dollar
Equivalent Amount of the outstanding principal amount of all Loans made to the
Swedish Borrowers.

 

Swedish Borrower Sublimit means an amount equal to the lesser of the Revolving
Commitment Amount and the Dollar Equivalent Amount of $100,000,000. The Swedish
Sublimit is part of, and not in addition to, the Revolving Commitment Amount.

 

Swing Line Lender means Bank of America (or any branch or affiliate of Bank of
America) in its capacity as swing line lender hereunder, together with any
replacement swing line lender arising under Section 14.9.

 

Swing Line Loan has the meaning given to such term in Section 2.4.1.

 

Swingline Loan Notice means a notice of a borrowing of Swing Line Loans pursuant
to Section 2.4.2, which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

Tax Confirmation means a confirmation by a Lender that the Person beneficially
entitled to interest payable to such Lender in respect of an advance under a
Loan Document is either (a) a company resident in the United Kingdom for United
Kingdom tax purposes; (b) a partnership each member of which is (i) a company so
resident in the United Kingdom or (ii) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and that brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA or (c) a company not so resident in the United Kingdom that carries on a
trade in the United Kingdom through a permanent establishment and that brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of such
company.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



31

 

 

Termination Date means the earlier to occur of (a) January 31, 2025 or such
later date established pursuant to Section 6.3 and (b) such other date on which
the Commitments terminate pursuant to Section 6 or Section 12.

 

Termination Value means, in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) of this definition, the amounts determined as
the mark-to-market values for such Hedging Agreements as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreement (which may include a Lender or any
Affiliate or branch of a Lender) or any third party in the business of
determining such values acceptable to the Administrative Agent.

 

Term Borrowing means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.1.1.

 

Term Commitment means, as to each Term Lender, its obligation to make Term Loans
to the Borrowers pursuant to Section 2.1.1 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.1 under the caption “Term Commitment” or opposite
such caption in the Assignment Agreement pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The Term Commitment of all of the
Term Lenders at the Effective Time shall be $750,000,000.

 

Term Facility means, at any time, (a) on or prior to the Effective Time, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

Term Lender means (a) at any time on or prior to the Effective Time, any Lender
that has a Term Commitment at such time, (b) at any time after the Effective
Time, any Lender that holds Term Loans at such time.

 

Term Loan means an advance made by any Term Lender under the Term Facility.

 

Term Loan Maturity Date means the earlier to occur of (a) January 31, 2025 or
such later date established pursuant to Section 6.3 and (b) such other date on
which the Term Loans are accelerated pursuant to Section 12.

 

Term Loan Note means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit N.

 

Total Credit Exposure means, as to any Lender at any time, the Total Revolving
Credit Exposure and Total Term Loan Exposure of such Lender at such time.

 

Total Revolving Credit Exposure means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Credit Exposure of such Revolving Lender at
such time.

 



32

 

 

Total Revolving Outstandings means, at any time, the aggregate Dollar Equivalent
Amount outstanding principal amount of all Revolving Loans and Swing Line Loans
plus the aggregate Stated Amount of all Letters of Credit.

 

Total Term Loan Exposure means, as to any Term Lender at any time, the aggregate
outstanding principal amount of all Term Loans of such Term Lender at such time.

 

Treaty Lender means a Lender that, for purposes of a Treaty (as defined in the
definition of "Treaty State"), (a) is treated as a resident of a Treaty State,
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which such Lender’s participation in the Credit Extensions is
effectively connected and (c) meets all other conditions in the Treaty for full
exemption from Tax imposed by the United Kingdom on interest that are required
to be satisfied by such Lender (other than where the failure of such Lender to
comply with those conditions arises as a result of the relevant Loan Party
having failed to comply with its obligations under Section 7.7.5 or 7.7.6).

 

Treaty State means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom that makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

Trigger Event means occurrence of any of the following events: (a) any Event of
Default under Section 12.1.1; (b) any Event of Default or Unmatured Event of
Default under Section 12.1.3; or (c) an Event of Default under Section 12.1.4(a)
with respect to Section 10.6.2 and, in each case, such Event of Default or
Unmatured Event of Default has not been waived.

 

Type means the character of a Loan or Borrowing under this Agreement as a Base
Rate Loan, a Daily Floating LIBOR Loan or Borrowing, a Canadian Prime Rate Loan
or Borrowing or a Eurocurrency Loan or Borrowing.

 

UK Borrower means each Borrower that is incorporated in England and Wales.

 

UK Financial Institution means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

UK Loan Party means each UK Borrower and each Subsidiary Guarantor that is
incorporated in England and Wales.

 

UK Non-Bank Lender means any Lender that is: (a) a company resident in the
United Kingdom for United Kingdom tax purposes; (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom that carries on a trade in the United Kingdom
through a permanent establishment and that brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA or (c) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and that brings into account interest payable in respect of such
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

UK Pension Plan means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is established, maintained or contributed to by any
UK Loan Party or any of its Subsidiaries or Affiliates or in respect of

 



33

 

 

which any UK Loan Party or any of its Subsidiaries or Affiliates has any
liability, obligation or contingent liability.

 

UK Qualifying Lender means:

 

(a)           a Lender that is beneficially entitled to interest payable to such
Lender in respect of an advance under a Loan Document and is:

 

(i)            a Lender (1) that is a bank (as defined for the purpose of
section 879 of the ITA) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payment apart from section 18A of the CTA; or (2) in respect of an
advance made under a Loan Document by a person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time that such advance was made
and within the charge to United Kingdom corporation tax as respects any payment
of interest made in respect of such advance; or

 

(ii)           a Lender that is (1) a company resident in the United Kingdom for
United Kingdom tax purposes; (2) a partnership each member of which is (a) a
company so resident in the United Kingdom or (b) a company not so resident in
the United Kingdom that carries on a trade in the United Kingdom through a
permanent establishment and that brings into account in computing its chargeable
profits (within the meaning of section 19 of the CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the CTA or (3) a company not so resident in the United Kingdom that
carries on a trade in the United Kingdom through a permanent establishment and
that brings into account interest payable in respect of such advance in
computing the chargeable profits (within the meaning of section 19 of the CTA)
of that company; or

 

(iii)           a Treaty Lender; or

 

(b)          a Lender that is a building society (as defined for the purposes of
section 880 of the ITA) making an advance under a Loan Document.

 

UK Resolution Authority means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

UK Swing Line Loan means a Swing Line Loan made to any UK Borrower denominated
in Euros or Sterling.

 

UK Swing Line Sublimit means an amount equal to the lesser of the Alternative
Currency Sublimit and the Dollar Equivalent Amount of $15,000,000. The UK Swing
Line Sublimit is part of, and not in addition to, the Alternative Currency
Sublimit.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or the giving of notice or both, constitute an Event of
Default.

 

Unreimbursed Amount has the meaning given to such term in Section 2.3.3.

 

Unrestricted Cash means, as of any date, the positive remainder, if any, of:

 

(a)           the sum of:

 



34

 

 

(i)             100% of Free Cash (as defined below) of the Company and its
Domestic Subsidiaries, plus

 

(ii)            60% of Free Cash of Foreign Subsidiaries in excess of Funded
Debt of Foreign Subsidiaries, plus

 

(iii)          100% of Free Cash of Foreign Subsidiaries but not more than the
amount of Funded Debt of Foreign Subsidiaries;

 

(b)           minus $20,000,000.

 

For purposes of the foregoing, “Free Cash” means cash and Cash Equivalent
Investments on which no Person has a Lien (other than Liens permitted under
clause (a), (g) or (h) of Section 10.8).

 

Unrestricted Margin Stock means treasury stock of the Parent.

 

U.S. Guaranty means each guaranty issued by a Domestic Subsidiary in favor of
the Administrative Agent, substantially in the form of Exhibit B-1.

 

U.S. Pension Plan means any employee pension benefit plan (including a Multiple
Employer Plan but not including any Multiemployer Plan, a UK Pension Plan or a
Foreign Plan) that is maintained or is contributed to by the Company or any
ERISA Affiliate (or with respect to which the Company or ERISA Affiliate would
be deemed to be an “employer” if such plan was terminated) and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Pledge Agreement means each pledge agreement among any Loan Party and the
Administrative Agent, substantially in the form of Exhibit D.

 

U.S. Special Resolution Regime has the meaning specified in Section 15.21.

 

U.S. Tax Compliance Certificate has the meaning specified in Section
7.7.5(b)(ii)(3).

 

VAT means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

 

Write-Down and Conversion Powers means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



35

 

 

1.2           Other Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement), other contractual instruments and
organizational documents shall be deemed to include all amendments, restatements
and other modifications thereto, but only to the extent such amendments and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

(f)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(g)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties hereto and thereto and are
the products of all parties. Accordingly, they shall not be construed against
the Administrative Agent or the Lenders merely because of the Administrative
Agent’s or the Lenders’ involvement in their preparation.

 

(h)           Unless otherwise specified, each reference to a time of day means
such time in Chicago, Illinois.

 

(i)            Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

1.3            Allocation of Loans and Percentages at the Effective Time.

 



36

 

 

(a)           The Parent, the Company and each Lender agree that, effective at
the Effective Time, (i) this Agreement shall amend and restate in its entirety
the Existing Credit Agreement and (ii) the outstanding Revolving Loans
thereunder (and the participations in Letters of Credit and Swing Line Loans
thereunder), shall be allocated among the Lenders in accordance with their
respective Percentages in respect of the Revolving Facility.

 

(b)          To facilitate the allocation described in clause (a), at the
Effective Time, (i) all “Revolving Loans” under the Existing Credit Agreement
(“Existing Loans”) shall be deemed to be Revolving Loans, (ii) each Lender which
is a party to the Existing Credit Agreement (an “Existing Lender”) shall
transfer to the Administrative Agent an amount equal to the excess, if any, of
such Lender’s pro rata share (according to its Percentage) of the outstanding
Revolving Loans hereunder (including any Revolving Loans made at the Effective
Time) over the amount of all of such Lender’s Existing Loans, (iii) each Lender
which is not a party to the Existing Credit Agreement shall transfer to the
Administrative Agent an amount equal to such Lender’s pro rata share (according
to its Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), (iv) the Administrative Agent shall
apply the funds received from the Lenders pursuant to clauses (ii) and (iii),
first, on behalf of the Lenders (pro rata according to the amount of the
applicable Existing Loans each is required to purchase to achieve the allocation
described in clause (a)), to purchase from each Existing Lender which has
Existing Loans in excess of such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), a portion of such Existing Loans
equal to such excess, second, to pay to each Existing Lender all interest, fees
and other amounts (including amounts payable pursuant to Section 8.4 of the
Existing Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than allocated at the Effective Time) owed to such Existing
Lender under the Existing Credit Agreement (whether or not otherwise then due)
and, third, as the Company shall direct, and (v) all Revolving Loans shall
commence new Interest Periods in accordance with elections made by the Company
at least three Business Days prior to the date of the Effective Time pursuant to
the procedures applicable to conversions and continuations set forth in Section
2.2.3 (all as if the Existing Loans were continued or converted at the Effective
Time). To the extent the Company fails to make a timely election pursuant to
clause (v) of the preceding sentence with respect to any Revolving Loans, such
Loans shall be Base Rate Loans.

 

1.4           Certain Accounting Matters.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be made in accordance with, GAAP, consistently
applied, and in effect from time to time, applied in a manner consistent with
that used in preparing the audited financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2018, except as specifically
provided herein or as disclosed in the relevant financial statements; provided
that if any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Required Lenders); provided, further, that until so amended, (i)
such ratio or requirement shall continue to be computed in

 



37

 

 

accordance with GAAP consistently applied prior to such change and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change.

 

(b)           Any financial ratio set forth herein shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

(c)          Notwithstanding the foregoing provisions of this Section 1.4, (i)
all calculations, ratios and computations with respect to leases existing as of
the date hereof and entered into from time to time hereafter may continue to be
calculated, classified and accounted for in conformity with GAAP as in effect on
a basis consistent with that reflected in the audited financial statements of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015;
provided however, that the Company may elect, with notice to Administrative
Agent, to treat operating leases as capital leases in accordance with GAAP as in
effect from time to time and, upon such election, and upon any subsequent change
to GAAP therefor, the parties will enter into negotiations in good faith in an
effort to preserve the original intent of the financial covenants set forth
herein; and (ii) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, Debt of
the Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

1.5           Exchange Rates; Currency Equivalents. The Administrative Agent or
the applicable Issuing Lender, as applicable, shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent Amount of
Credit Extensions and outstanding amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date. Except for purposes of financial
statements delivered by the Parent hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent Amount as so determined by the Administrative Agent or the
applicable Issuing Lender, as applicable.

 

1.6           Additional Alternative Currencies.

 

(a)           The Company may from time to time, on its own behalf or on behalf
of another Borrower, request that Eurocurrency Loans be made and/or Letters of
Credit be issued in a currency other than Dollars and those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Loans, such request shall be subject to the approval
of the Administrative Agent and the Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the applicable Issuing Lenders.

 



38

 

 

(b)          Any such request shall be made to the Administrative Agent not
later than ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Lender, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Lender thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the applicable Issuing Lender (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than five (5) Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

 

(c)           Any failure by a Lender or an Issuing Lender, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Lender,
as the case may be, to permit Eurocurrency Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowing of Eurocurrency Loans; and if the Administrative Agent
and the applicable Issuing Lender consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Company. In connection with any such consent, the
Administrative Agent may, with the consent of the Parent only, amend, modify or
supplement this agreement (including the definitions of Business Day,
Eurocurrency Rate, Interest Period and LIBOR Quoted Currency) solely as
necessary to reflect the addition of the applicable currency as an Alternative
Currency hereunder.

 

1.7           Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the relevant interbank market
for the basis of accrual of interest in respect of the Euro, such expressed
basis shall be replaced by such convention or practice with effect from the date
on which such member state adopts the Euro as its lawful currency; provided that
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be

 



39

 

 

appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)           If a change with respect to Euro occurs pursuant to any applicable
law, rule or regulation of any Governmental Authority, then this Agreement
(including the definition of Eurocurrency Rate) will be amended to the extent
reasonably determined by the Administrative Agent (and, to the extent an Event
of Default does not exist, the Company) to be necessary to reflect the change in
currency and to put the Lenders and the Borrowers in the same position, as close
as possible, that they would have been in if no change with respect to Euro had
occurred.

 

(d)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency and will put the Lenders and the Borrowers in the same position, as
close as possible, that they would have been in if no such change had occurred.

 

1.8           Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the Stated Amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any LC Application or document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent Amount of the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.9           Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

Section 2          COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION
PROCEDURES; LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.

 

2.1           Commitments and Loans. On and subject to the terms and conditions
of this Agreement, each of the Lenders, severally and for itself alone, agrees
to make and/or participate in Credit Extensions to the Borrowers as follows:

 

2.1.1       Term Loans. Each Term Lender severally agrees to make a single loan
to the Company, in Dollars, at the Effective Time in an aggregate amount not to
exceed such Term Lender’s Percentage of the Term Facility. The Term Borrowing
shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Percentage of the Term Facility. Term
Borrowings repaid or prepaid may not be reborrowed. Term Loans may be Daily
Floating LIBOR Loans, Base Rate Loans or Eurodollar Loans, as further provided
herein.

 



40

 

 

2.1.2       Revolving Borrowings. Each Revolving Lender will make loans on a
revolving basis, in Dollars or any Alternative Currency (“Revolving Loans”),
from time to time before the Termination Date in such Revolving Lender’s
Percentage with respect to the Revolving Facility of such aggregate amounts as
any Borrower may from time to time request from all Revolving Lenders (it being
understood that effective at the Effective Time, and after giving effect to the
transactions contemplated by Section 1.3, each Revolving Lender shall have
outstanding Revolving Loans in an amount equal to its Percentage with respect to
the Revolving Facility of the aggregate amount of all outstanding Revolving
Loans). Amounts borrowed under this Section may be repaid and thereafter
reborrowed until the Termination Date.

 

2.1.3        Letter of Credit Commitment. (a) The Issuing Lenders will issue
standby and commercial letters of credit in Dollars or any Alternative Currency,
in each case containing such terms and conditions as are permitted by this
Agreement and are reasonably satisfactory to the applicable Issuing Lender and
the Company (collectively with the Existing Letters of Credit, each a “Letter of
Credit”), at the request of the Company and for the account of the Company or
the Parent or a Subsidiary from time to time before the date which is 30 days
prior to the scheduled Termination Date, and (b) as more fully set forth in
Section 2.3, each Lender agrees to purchase a participation in each Letter of
Credit.

 

2.1.4        Limitations. The obligations of the Lenders pursuant to Sections
2.1.2 and 2.1.3 are subject to the following limitations: (a) the Total
Revolving Outstandings shall not at any time exceed the Revolving Commitment
Amount; (b) the Alternative Currency Outstandings shall not at any time exceed
the Alternative Currency Sublimit; (c) the Aga Outstandings shall not at any
time exceed the Aga Sublimit; (d) the Swedish Borrower Outstandings shall not at
any time exceed the Swedish Borrower Sublimit; (e) the aggregate Stated Amount
of all Letters of Credit shall not at any time exceed the Dollar Equivalent
Amount of $50,000,000 (the “Letter of Credit Sublimit”); and (f) the Revolving
Credit Exposure of any Lender shall not at any time exceed such Lender’s
Commitment.

 

2.1.5        Notes. Upon the request of any Lender made through the
Administrative Agent, the applicable Borrowers shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans. Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

2.2           Loan Procedures.

 

2.2.1       Various Types of Loans. Each Revolving Loan denominated in Dollars
and each Term Loan may be a Base Rate Loan, a Daily Floating LIBOR Loan or a
Eurodollar Loan, and each Revolving Loan denominated in any Alternative Currency
shall be a Eurocurrency Loan; provided that (i) Revolving Loans in Canadian
Dollars to Domestic Borrowers or Canadian Borrowers may be Canadian Prime Rate
Loans, in each case as the applicable Borrower shall specify in the related
notice of borrowing, continuation or conversion pursuant to Section 2.2.2 or
2.2.3 and (ii) notwithstanding anything to the contrary set forth herein, (x) no
Canadian Borrower shall be permitted to request Revolving Loans denominated in
Australian Dollars or Danish Krone and (y) no Swedish Borrower shall be
permitted to request a Base Rate Loan. Loans made to the same Borrower, of the
same Type, denominated in the same currency and, in the case of

 



41

 

 

Eurocurrency Loans, having the same Interest Period are sometimes called a
“Borrowing”. Base Rate Loans, Canadian Prime Rate Loans, Daily Floating LIBOR
Loans and Eurocurrency Loans may be outstanding at the same time; provided that
(i) not more than twelve (12) different Borrowings of Eurocurrency Loans shall
be outstanding at any one time, (ii) the aggregate principal amount of each
Borrowing of Eurocurrency Loans consisting of Revolving Loans shall at all times
be at least the Dollar Equivalent Amount of $3,000,000 and an integral multiple
of 500,000 units of the Applicable Currency and (iii) each borrowing of Base
Rate Loans, Daily Floating LIBOR Loans and Canadian Prime Rate Loans shall be in
an aggregate amount of at least the Dollar Equivalent Amount of $1,000,000 and
an integral multiple of 100,000 units of the Applicable Currency. All
borrowings, conversions and repayments of Loans shall be effected so that each
Lender will have a pro rata share (according to its Percentage) of all
Borrowings of Revolving Loans and/or Term Loans, as applicable.

 

2.2.2       Borrowing Procedures. The applicable Borrower shall give notice to
the Administrative Agent of each proposed borrowing of Revolving Loans (and the
borrowing of Term Loans on the Effective Time), which may be given by: (A)
telephone or (B) delivery of a Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than (a) in the case of a borrowing of Base Rate Loans, 10:00 a.m. on the
proposed date of such borrowing, (b) in the case of a borrowing of Canadian
Prime Rate Loans, 10:00 a.m. on the proposed date of such borrowing, (c) in the
case of a borrowing of Daily Floating LIBOR Loans, 10:00 a.m. (Local Time) on
the proposed date of such borrowing, and (d) in the case of a borrowing of
Eurocurrency Loans, 10:00 a.m. (Local Time) (i) at least three Business Days
prior to the proposed date of such borrowing, in the case of a borrowing
denominated in Dollars and (ii) at least four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the proposed date of
such borrowing, in the case of a borrowing denominated in an Alternative
Currency. Each such notice shall be effective upon receipt by the Administrative
Agent, shall be irrevocable, and shall specify the date, amount and Type of
Borrowing and, in the case of a Borrowing of Eurocurrency Loans, the initial
Interest Period and the Applicable Currency therefor. Promptly upon receipt of
such notice, the Administrative Agent shall advise each Lender thereof and, if
such borrowing is in an Alternative Currency, of the aggregate Dollar Equivalent
Amount of such borrowing and the Spot Rate used by the Administrative Agent to
determine such aggregate Dollar Equivalent Amount. Not later than 1:00 p.m.
(Local Time) on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Percentage of such borrowing
and, so long as the Administrative Agent has not received written notice that
the conditions precedent set forth in Section 11 with respect to such borrowing
have not been satisfied, the Administrative Agent shall pay over the requested
amount to the applicable Borrower on the requested borrowing date. Each
borrowing shall be on a Business Day.

 

2.2.3        Conversion and Continuation Procedures.

 

(a)           Subject to the provisions of Section 2.2.1, the applicable
Borrower may, upon irrevocable notice to the Administrative Agent in accordance
with clause (b) below:

 



42

 

 

(i)       elect, as of any Business Day, to convert any outstanding Revolving
Loan denominated in Dollars or any outstanding Term Loan into a Revolving Loan
or Term Loan, as applicable, of the other Type applicable thereto; or

 

(ii)      elect, as of the last day of the applicable Interest Period, to
continue any Borrowing of Eurocurrency Loans having an Interest Period expiring
on such day (or any part thereof in an aggregate amount not less than the Dollar
Equivalent Amount of $3,000,000 or a higher integral multiple of 500,000 units
of the Applicable Currency) for a new Interest Period.

 

(b)           The applicable Borrower shall give notice to the Administrative
Agent of each proposed conversion or continuation, which may be given by: (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than (i) in the case of conversion into Base Rate Loans, 10:00 a.m. on the
proposed date of such conversion; (ii) in the case of conversion into Canadian
Prime Rate Loans, 10:00 a.m. on the proposed date of such conversion, (iii) in
the case of conversion into Daily Floating LIBOR Loans, 10:00 a.m. (Local Time)
on the proposed date of such conversion; and (iv) in the case of a conversion
into or continuation of Eurocurrency Loans, 10:00 a.m. (Local Time) at least (x)
three Business Days prior to the proposed date of such conversion or
continuation, if the applicable Loans are to be converted into or continued as
Eurodollar Loans or (y) four Business Days (or five Business Days in the case of
a Special Notice Currency) prior to the proposed date of such conversion or
continuation, if the applicable Loans are to be converted into or continued as
Alternative Currency Loans, specifying in each case:

 

(1)            the proposed date of conversion or continuation;

 

(2)            the aggregate amount and currency of Loans to be converted or
continued;

 

(3)            the Type of Loans resulting from the proposed conversion or
continuation;

 

(4)            in the case of conversion into (in the case of Eurodollar Loans),
or continuation of, Eurocurrency Loans, the duration of the requested Interest
Period therefor; and

 

(5)            whether the conversion or continuation applies to Term Loans or
Revolving Loans.

 

(c)            If upon expiration of any Interest Period applicable to any
Borrowing of Eurocurrency Loans, the applicable Borrower has failed to timely
select a new Interest Period to be applicable to such Borrowing, such Borrower
shall be deemed to have elected to continue such Loans for a one-month Interest
Period effective on the last day of such expiring Interest Period.

 



43

 

 

(d)            The Administrative Agent will promptly notify each Lender of its
receipt of a Loan Notice pursuant to this Section 2.2.3 or, if no timely notice
is provided by the applicable Borrower, of the details of any automatic
conversion or continuation.

 

(e)            During the existence of any Event of Default or Unmatured Event
of Default, if the Required Lenders elect to prohibit such Conversion or
Continuation, no Borrower may elect to have (i) Base Rate Loans or Daily
Floating LIBOR Loans converted into, or any Borrowing of Eurodollar Loans
continued as, Eurodollar Loans; (ii) Canadian Prime Rate Loans converted into,
or any Borrowing of Eurocurrency Loans denominated in Canadian Dollars continued
as, Eurocurrency Loans; or (iii) any Borrowing of Eurocurrency Loans in an
Alternative Currency (other than, with respect to Domestic Borrowers and
Canadian Borrowers, Canadian Dollars) continued for an Interest Period longer
than one month.

 

(f)             If (i) the Loans become due and payable pursuant to Section 12.2
or (ii) an Event of Default exists and has been continuing for 30 consecutive
days, then the Required Lenders may require, by notice to the Borrowers and the
Administrative Agent, that all outstanding Eurocurrency Loans in an Alternative
Currency be redenominated into Dollars in the amount of the Dollar Equivalent
Amount thereof on the last day of the then current Interest Period with respect
thereto (unless repaid prior to such date).

 

(g)           No Borrower may submit a Loan Notice with respect to a Loan in a
specified currency requesting a conversion or continuation of such Loan into a
different currency; any such Loan must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

2.3           Letter of Credit Procedures.

 

2.3.1        LC Applications. Each Letter of Credit shall be issued or amended,
as the case may be, upon the request of the Company delivered to the applicable
Issuing Lender (with a copy to the Administrative Agent) in the form of an LC
Application, appropriately completed and signed by a Responsible Officer of the
Company. Such LC Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable Issuing Lender, by personal delivery or by any other means acceptable
to such Issuing Lender. Such LC Application must be received by the applicable
Issuing Lender and the Administrative Agent not later than 11:00 a.m. at least
two (2) Business Days (or such later date and time as the Administrative Agent
and the applicable Issuing Lender may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form and detail reasonably
satisfactory to the applicable Issuing Lender, among other things, the date on
which the proposed Letter of Credit is to be issued, the amount of such Letter
of Credit, the currency in which such Letter of Credit is to be denominated,
which shall be Dollars or an Alternative Currency, the expiration date of such
Letter of Credit (which shall not be later than seven days prior to the
scheduled Termination Date unless the Company has Cash Collateralized such
Letter of Credit or agreed that not less than 30 days prior to the scheduled
Termination Date it will Cash Collateralize such Letter of Credit) and whether
such Letter of Credit is to be transferable. So long as the applicable Issuing
Lender has not received written notice from any party to this Agreement that (a)
the conditions precedent set forth

 



44

 

 

in Section 11 with respect to the issuance of such Letter of Credit have not
been satisfied, or (b) any Revolving Lender is at that time a Defaulting Lender,
unless the applicable Issuing Lender has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to such Issuing Lender (in its
sole discretion) with the Company or such Lender to eliminate such Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.10.1(d)) with respect to the Defaulting Lender arising from either the Letter
of Credit then proposed to be issued or that Letter of Credit and all other LC
Obligations as to which such Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion, such Issuing Lender shall
issue such Letter of Credit on the requested issuance date. Each Issuing Lender
shall promptly advise the Administrative Agent of the issuance of each Letter of
Credit by such Issuing Lender and of any amendment thereto, extension thereof or
event or circumstance changing the amount available for drawing thereunder.
Notwithstanding the foregoing or any other provision of this Agreement, no
Issuing Lender shall be under any obligation to issue any Letter of Credit if:

 

(a)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect at the Effective Time, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
that was not applicable at the Effective Time and that such Issuing Lender in
good faith deems material to it; or

 

(b)           the issuance of such Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally.

 

2.3.2        Participations in Letters of Credit. Concurrently with the issuance
of each Letter of Credit (or, in the case of the Existing Letters of Credit, at
the Effective Time), the applicable Issuing Lender shall be deemed to have sold
and transferred to each other Revolving Lender, and each other Revolving Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such other Revolving Lender’s Percentage
with respect to the Revolving Facility, in such Letter of Credit and the
applicable Borrower’s reimbursement obligations with respect thereto. For the
purposes of this Agreement, the unparticipated portion of each Letter of Credit
shall be deemed to be the applicable Issuing Lender’s “participation” therein.

 

2.3.3        Reimbursement Obligations. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable Issuing Lender in such Alternative Currency, unless (A) such Issuing
Lender (at its option) shall have notified the Company (either generally or with
respect to a particular Letter of Credit) that such Issuing Lender will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such Issuing Lender
promptly following receipt of the notice of drawing that the Company will
reimburse such Issuing Lender

 



45

 

 

 

in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the applicable
Issuing Lender shall notify the Company of the Dollar Equivalent Amount of the
amount of the drawing promptly following the determination thereof. Not later
than (i) 11:00 a.m. on the date of any payment by an Issuing Lender under a
Letter of Credit to be reimbursed in Dollars or (ii) the Applicable Time on the
date of any payment by an Issuing Lender under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), or (in
each case) not later than the time specified above on the Business Day
immediately following the Honor Date if the Company does not receive notice of
the applicable payment by 10:00 a.m. on the Honor Date (in which case the
Company shall pay interest on the amount of the applicable payment for the
period from the Honor Date to the date such payment is due at a rate per annum
equal to (x) in the case of a payment in Dollars, the rate applicable to Base
Rate Loans, and (y) in any other case, the rate reasonably determined by the
applicable Issuing Lender to be its cost of funds in the applicable currency for
such period plus the Eurocurrency Margin), the Company shall reimburse such
Issuing Lender through the Administrative Agent for each payment or disbursement
made by such Issuing Lender under any Letter of Credit issued for the account of
the Parent, the Company or any Subsidiary of the Company honoring any demand for
payment made by the beneficiary thereunder. If the Company fails to reimburse
the applicable Issuing Lender by the date and time specified in the preceding
sentence, the Administrative Agent shall promptly notify each Revolving Lender
of the Dollar Equivalent Amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Percentage thereof. In such
event, the Company shall be deemed to have requested a borrowing of Revolving
Loans to be disbursed on such date in an amount equal to such Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitment Amount and the conditions set
forth in Section 11.2.1. Any Unreimbursed Amount not reimbursed on the date
required above shall bear interest from the date such Unreimbursed Amount was
due to the date such amount is paid (by the making of Base Rate Loans or
otherwise) at a rate per annum equal to the Base Rate from time to time in
effect plus the Base Rate Margin plus, beginning on the third Business Day after
receipt of notice from such Issuing Lender of such payment or disbursement, 2%.
The applicable Issuing Lender shall notify the Company and the Administrative
Agent whenever any demand for payment is made under any Letter of Credit by the
beneficiary thereunder; provided that the failure of such Issuing Lender to so
notify the Company shall not affect the rights of such Issuing Lender or the
Lenders in any manner whatsoever.

 

2.3.4          Limitation on Obligations of Issuing Lenders. Each Revolving
Lender and the Company agree that, in paying any drawing under a Letter of
Credit, the applicable Issuing Lender shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the applicable Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such Issuing Lender shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders, the Required Revolving
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit. The Company hereby

 



46

 

 

assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the applicable Issuing Lender, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuing Lender shall be liable or
responsible for any of the matters described in clauses (a) through (i) of
Section 2.3.10; provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the applicable Issuing
Lender, and such Issuing Lender may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by such
Issuing Lender’s willful misconduct or gross negligence or the such Issuing
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an Issuing Lender shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Any applicable Issuing Lender may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

2.3.5          Funding by Lenders to Issuing Lenders. If an Issuing Lender makes
any payment or disbursement under any Letter of Credit and such payment or
disbursement is not reimbursed (by the making of Base Rate Loans or otherwise)
by the date and time specified in Section 2.3.3 or if any reimbursement received
from the Company in respect of a payment or reimbursement under any Letter of
Credit is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Revolving Lender shall be
obligated to fund its participation in such Letter of Credit by paying to the
Administrative Agent for the account of such Issuing Lender its pro rata share
(according to its Percentage with respect to the Revolving Facility), in
Dollars, of such payment or disbursement (but no such payment by any Lender
shall diminish the obligations of the Company under Section 2.3.3), and upon
notice from the applicable Issuing Lender, the Administrative Agent shall
promptly notify each other Revolving Lender of such obligation. Each other
Revolving Lender irrevocably and unconditionally agrees to so pay to the
Administrative Agent, in Dollars, in immediately available funds for the
applicable Issuing Lender’s account the amount of such other Revolving Lender’s
Percentage with respect to the Revolving Facility of such payment or
disbursement. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender in Dollars, or if requested by such Issuing Lender,
the equivalent amount thereof in another Alternative Currency as determined by
the Administrative Agent at such time on the basis of the Spot Rate (determined
as of such funding date) for the purchase of such Alternative Currency with
Dollars. If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 p.m. on the Business Day on which
such Revolving Lender receives notice from the Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
noon on any Business Day shall be deemed to have been received on the next

 



47

 

 

following Business Day), such Revolving Lender agrees to pay interest on such
amount to the Administrative Agent for the applicable Issuing Lender’s account
forthwith on demand for each day from the date such amount was to have been
delivered to the Administrative Agent to the date such amount is paid, at a rate
per annum equal to (a) for the first three days after demand, the Federal Funds
Rate from time to time in effect and (b) thereafter, the Base Rate from time to
time in effect. Any Revolving Lender’s failure to make available to the
Administrative Agent its Percentage with respect to the Revolving Facility of
any such payment or disbursement shall not relieve any other Revolving Lender of
its obligation hereunder to make available to the Administrative Agent such
other Revolving Lender’s Percentage with respect to the Revolving Facility of
such payment, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make available to the Administrative Agent such
other Revolving Lender’s Percentage with respect to the Revolving Facility of
any such payment or disbursement.

 

2.3.6          Information regarding Letters of Credit. Each Issuing Lender
agrees, upon request of the Administrative Agent, to deliver to the
Administrative Agent a list of all outstanding Letters of Credit issued by such
Issuing Lender, together with such information related thereto as the
Administrative Agent may reasonably request. The Administrative Agent agrees,
upon request of any Lender, to deliver to such Lender a list of all outstanding
Letters of Credit, together with such information related thereto as such Lender
may reasonably request.

 

2.3.7          Applicants. If the Company requests the issuance of any Letter of
Credit for the account of the Parent or one of the Company’s Subsidiaries, the
Parent or such Subsidiary shall be jointly and severally obligated with the
Company to reimburse the applicable Issuing Lender (through the Administrative
Agent) for any payment or disbursement in respect of such Letter of Credit (and
references in this Section 2.3 to the Company shall, to the extent appropriate,
be deemed to include the Parent or such Subsidiary with respect to such Letter
of Credit).

 

2.3.8          Applicability of ISP and UCP. Unless otherwise expressly agreed
by the applicable Issuing Lender and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (a) the rules of the ISP shall apply to each standby Letter of Credit
and (b) the rules of the Uniform Customs and Practice for Documentary Credits
Publication No. 600 (the “UCP”) or such version of the UCP as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

2.3.9          Cash Collateral. If the Administrative Agent notifies the Company
at any time that the outstanding amount of all LC Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Company shall Cash Collateralize
the LC Obligations in an amount equal to the amount by which the outstanding
amount of all LC Obligations exceeds the Letter of Credit Sublimit.

 

2.3.10      Obligations Absolute. The obligation of the Company to reimburse the
applicable Issuing Lender for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 



48

 

 

(a)                any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(b)                the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(c)                any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(d)                waiver by such Issuing Lender of any requirement that exists
for such Issuing Lender protection and not the protection of the Company or any
waiver by such Issuing Lender which does not in fact materially prejudice the
Company;

 

(e)                honor of a demand for payment presented electronically even
if such Letter of Credit requires that demand be in the form of a draft;

 

(f)                 any payment made by such Issuing Lender in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(g)                any payment by such Issuing Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any or insolvency law;

 

(h)                any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(i)                 any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that

 



49

 

 

might otherwise constitute a defense available to, or a discharge of, the
Company or any Subsidiary;

 

provided that the foregoing shall not excuse any Issuing Lender from liability
to the applicable Borrower to the extent of any direct damages (as opposed to
punitive or consequential damages or lost profits, claims in respect of which
are waived by such Borrower to the extent permitted by applicable law) suffered
by such Borrower that are caused by acts or omissions by Issuing Lender
constituting gross negligence or willful misconduct on the part of Issuing
Lender (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Lender. The Company shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Lender and its correspondents unless such notice is given as aforesaid.

 

2.4               Swing Line Loans.

 

2.4.1          Swing Line Loans. Subject to the terms and conditions of this
Agreement, the Swing Line Lender shall from time to time make loans to (x) any
Borrower in Dollars, (y) any Canadian Borrower in Canadian Dollars and (z) any
UK Borrower in Euros or Sterling (each a “Swing Line Loan” and collectively the
“Swing Line Loans”) in accordance with this Section 2.4 in an aggregate
principal amount at any time outstanding not to exceed (a) in the case of Dollar
Swing Line Loans, the Dollar Swing Line Sublimit, (b) in the case of AC Swing
Line Loans, the AC Swing Line Sublimit, (c) in the case of UK Swing Line Loans,
the UK Swing Line Sublimit and (d) in the case of Canadian Swing Line Loans, the
Canadian Swing Line Sublimit. Amounts borrowed under this Section 2.4 may be
borrowed, repaid and reborrowed until the Termination Date.

 

2.4.2          Swing Line Loan Procedures. The applicable Borrower shall give
notice to the Administrative Agent (which shall promptly inform the Swing Line
Lender) of each proposed Swing Line Loan, which may be given by: (A) telephone
or (B) a Swingline Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Swingline Loan
Notice. Each Swingline Loan Notice must be received by the Administrative Agent
not later than (i) in the case of a Dollar Swing Line Loan, 1:00 p.m. on the
proposed date of such Swing Line Loan, (ii) in the case of a UK Swing Line Loan,
1:00 p.m., London time, on the proposed date of such Swing Line Loan, (iii) in
the case of a Canadian Swing Line Loan, 1:00 p.m., Toronto, Ontario time, on the
proposed date of such Swing Line Loan or (iv) in each case, such later time as
the Swing Line Lender may approve in its sole discretion. Each such notice shall
be effective upon receipt by the Administrative Agent and shall specify the date
(which shall be a Business Day), the Applicable Currency and the amount (which
shall be an integral multiple of 100,000 units of the Applicable Currency) of
such Swing Line Loan. So long as the Swing Line Lender has not received written
notice that the conditions precedent set forth in Section 11 with respect to the
making of such Swing Line Loan have not been satisfied, the Swing Line Lender
shall make the requested Swing Line Loan. The Swing Line Lender shall pay over
the requested amount to the applicable Borrower on the requested borrowing date.
Concurrently with the making

 



50

 

 

of any Swing Line Loan, the Swing Line Lender shall be deemed to have sold and
transferred, and each other Revolving Lender shall be deemed to have purchased
and received from the Swing Line Lender, an undivided interest and participation
to the extent of such other Revolving Lender’s Percentage with respect to the
Revolving Facility in such Swing Line Loan (but such participation shall remain
unfunded until required to be funded pursuant to Section 2.4.3).

 

2.4.3          Prepayments of Swing Line Loans. Each Borrower may from time to
time prepay without premium or penalty the Swing Line Loans of such Borrower in
whole or in part, in a principal amount that is an integral multiple of 100,000
units of the Applicable Currency. The applicable Borrower will deliver a Notice
of Loan Prepayment to be received by the Swing Line Lender and the
Administrative Agent not later (a) in the case of Dollar Swing Line Loans, 1:00
p.m. on the Business Day of such prepayment, (b) in the case of AC Swing Line
Loans, 1:00 p.m., Local Time on the Business Day of such prepayment or (c) in
each case, such later time as the Swing Line Lender shall approve in its sole
discretion, specifying the Swing Line Loans to be prepaid and the date and
amount of such prepayment.

 

2.4.4          Refunding of, or Funding of Participations in, Swing Line Loans.
The Swing Line Lender may at any time, in its sole discretion, on behalf of any
applicable Borrower (each of which hereby irrevocably authorizes the Swing Line
Lender to act on its behalf) deliver a notice to the Administrative Agent (with
a copy to the applicable Borrower) requesting that each Revolving Lender
(including the Swing Line Lender in its individual capacity) make a Revolving
Loan (which shall be (i) in the case of a Dollar Swing Line Loan, a Base Rate
Loan, (ii) in the case of an UK Swing Line Loan, a Daily Floating LIBOR Loan in
the currency of such UK Swing Line Loan and (iii) in the case of a Canadian
Swing Line Loan, a Canadian Prime Rate Loan) in such Revolving Lender’s
Percentage with respect to the Revolving Facility of the amount of such Swing
Line Loan for the purpose of repaying such Swing Line Loan (and, upon receipt of
the proceeds of such Revolving Loans, the Administrative Agent shall apply such
proceeds to repay the applicable Swing Line Loan); provided that if the
conditions precedent to a borrowing of Revolving Loans are not then satisfied or
for any other reason the Revolving Lenders may not then make Revolving Loans,
then instead of making Revolving Loans, each Revolving Lender (other than the
Swing Line Lender) shall become immediately obligated to fund its participation
in the applicable Swing Line Loan and shall pay to the Administrative Agent for
the account of the Swing Line Lender an amount in the Applicable Currency equal
to such Revolving Lender’s Percentage with respect to the Revolving Facility of
such Swing Line Loan. If and to the extent any Revolving Lender shall not have
made such amount available to the Administrative Agent by 2:00 p.m. on the
Business Day on which such Revolving Lender receives notice from the
Administrative Agent of its obligation to fund its participation in Swing Line
Loans (it being understood that any such notice received after 12:00 noon on any
Business Day shall be deemed to have been received on the next following
Business Day), such Revolving Lender agrees to pay interest on such amount to
the Administrative Agent for the Swing Line Lender’s account forthwith on demand
for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect plus, beginning on
the third Business Day after demand, 1% per annum. Any Revolving Lender’s
failure to make available to the Administrative Agent its Percentage of the
amount of a Swing Line Loan shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent such other
Revolving Lender’s Percentage with respect to the Revolving Facility of such
amount, but no Revolving Lender shall be responsible for the failure

 



51

 

 

of any other Revolving Lender to make available to the Administrative Agent such
other Revolving Lender’s Percentage with respect to the Revolving Facility of
any such amount.

 

2.4.5          Repayment of Participations. Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lender of immediately
available funds from or on behalf of the applicable Borrower (a) in
reimbursement of any Swing Line Loan with respect to which a Revolving Lender
has paid the Administrative Agent for the account of the Swing Line Lender the
amount of such Revolving Lender’s participation therein or (b) in payment of any
interest on such Swing Line Loan, the Administrative Agent will pay to such
Revolving Lender its pro rata share (according to its Percentage with respect to
the Revolving Facility) thereof (and the Swing Line Lender shall receive the
amount otherwise payable to any Revolving Lender that did not so pay the
Administrative Agent the amount of such Revolving Lender’s participation in such
Swing Line Loan).

 

2.4.6          Participation Obligations Unconditional.

 

(a)                Each Revolving Lender’s obligation to make available to the
Administrative Agent for the account of the Swing Line Lender the amount of its
participation interest in any Swing Line Loan as provided in Section 2.4.3 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Revolving Lender may have against the Swing Line Lender or any other
Person, (ii) the occurrence or continuance of an Event of Default or Unmatured
Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Parent or any Subsidiary thereof, (iv) any termination of the
Commitments or (v) any other circumstance, happening or event whatsoever.

 

(b)                Notwithstanding the provisions of clause (a) above, no
Revolving Lender shall be required to purchase a participation interest in any
Swing Line Loan if, prior to the making by the Swing Line Lender of such Swing
Line Loan, the Swing Line Lender received written notice from such Revolving
Lender specifying that one or more of the conditions precedent to the making of
such Swing Line Loan were not satisfied and, in fact, such conditions precedent
were not satisfied at the time of the making of such Swing Line Loan.

 

2.5               Commitments Several. The failure of any Lender to make a
requested Loan on any date shall not relieve any other Lender of its obligation
(if any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

 

2.6               Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to any Borrower by the Administrative Agent because the
conditions to a Credit Extension are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 



52

 

 

2.7               Subsidiary Borrowers.

 

(a)                The Company, from time to time by notice to the
Administrative Agent (which shall identify the proposed Subsidiary Borrower and
its jurisdiction of organization), may (i) add any Eligible Subsidiary in an
Eligible Jurisdiction as a Subsidiary Borrower by delivery of an executed
Subsidiary Borrower Supplement and (ii) request that any Eligible Subsidiary in
any other jurisdiction become a Subsidiary Borrower. The Administrative Agent
shall promptly forward a copy of any such notice to each Lender. Upon delivery
of the notice and Subsidiary Borrower Supplement (in the case of clause (i)
above) or, in the case of clause (ii) above, upon the consent to such
designation from the Administrative Agent and each Lender that is a Lender under
the tranche (or tranches) to which such Eligible Subsidiary is being designated
as Subsidiary Borrower, which consent in each case shall not be unreasonably
withheld or delayed, then such Eligible Subsidiary shall become a Borrower
hereunder; provided that (x) such Eligible Subsidiary and the Company shall have
delivered a Subsidiary Borrower Supplement to the Administrative Agent (which
shall promptly deliver a copy thereof to each Lender) not later than five
Business Days prior to the proposed effective date of such designation; (y) to
the extent requested by the Administrative Agent (on behalf of itself or any
Lender) in writing at least five Business Days prior to the proposed effective
date of such designation, the Company shall have delivered all documents and
information required by regulatory authorities under applicable
“know-your-customer” rules and regulations with respect to the proposed
Subsidiary Borrower; and (z) prior to the making of any Credit Extension to such
Subsidiary Borrower, such Subsidiary Borrower shall have satisfied the
conditions precedent set forth in Section 11.3.

 

(b)                In addition to the conditions set forth in Section 2.7(a), an
Eligible Subsidiary that would qualify as a Foreign Borrower may not be a
Borrower hereunder if the Administrative Agent reasonably determines that the
addition of such Eligible Subsidiary would (i) violate any applicable law or
(ii) have any material adverse effect on the Lenders.

 

(c)                Each Domestic Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations of each other
Borrower. Subject to the provisions of each applicable Foreign Guaranty, the
Obligations of all Subsidiary Borrowers that are Foreign Subsidiaries shall be
several in nature. No Loan Party that is a Foreign Subsidiary shall be
responsible for any Domestic Loan Party’s Obligations or such Domestic Loan
Party’s failure to pay or perform its Obligations hereunder.

 

(d)                So long as the principal of and interest on all Loans made to
any Subsidiary Borrower under this Agreement shall have been paid in full and
all other obligations of such Subsidiary Borrower in such capacity (other than
(a) contingent indemnification obligations not yet due and payable and as to
which no claim has been made, (b) obligations and liabilities under Qualified
Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Lender Party shall have been made and (c) Letters of Credit that have
been cash collateralized in accordance with the provisions of this Agreement or
with respect to which other arrangements have been made that are reasonably
satisfactory to the applicable Issuing Lender) shall have been fully performed,
the Company may, upon not less than two Business Days’ prior written notice to
the Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary’s status as a “Subsidiary Borrower”.

 



53

 

 

2.8               Currency Valuations. The Administrative Agent will determine
the Dollar Equivalent Amount of each Loan and Letter of Credit denominated in a
currency other than Dollars on each Revaluation Date, and such determination
shall be conclusive absent demonstrable error. The Administrative Agent will
provide the Company with the amount so determined upon request and, in any
event, promptly following the end of each month.

 

2.9               Cash Collateral.

 

2.9.1          Certain Credit Support Events. If (a) an Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in any Unreimbursed Amount, (b) as of the Termination Date,
any LC Obligation for any reason remains outstanding which has not been cash
collateralized pursuant to Section 2.3.1, (c) the Company shall be required to
provide Cash Collateral pursuant to Section 12.2, or (d) there shall exist a
Defaulting Lender and the applicable Fronting Exposure has not been Cash
Collateralized pursuant to Section 2.3.1, the Company shall immediately (in the
case of clause (c) above), or within one Business Day (in all other cases)
following any written request by the Administrative Agent or the applicable
Issuing Lender, provide Cash Collateral in an amount not less than 105% of the
applicable LC Obligations or, in the case of clause (d) above, the applicable
Fronting Exposure (determined in the case of Cash Collateral provided pursuant
to clause (d) above, after giving effect to Section 2.10.1(d) and any Cash
Collateral provided by the Defaulting Lender).

 

2.9.2          Grant of Security Interest. The Company and each Defaulting
Lender that provides Cash Collateral hereunder hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, each applicable Issuing Lender and the Lenders, and agrees to maintain, a
first priority security interest in all Cash Collateral granted by it pursuant
hereto, including all deposit accounts and balances therein, and all other
property provided as Cash Collateral, and in all proceeds of the foregoing, all
as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.9.3. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or each applicable Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the amount
required pursuant to Section 2.3.9 or this Section 2.9, the Company or the
applicable Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Company or the applicable Defaulting Lender shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

2.9.3          Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.9 or
Sections 2.10, 6.4.2 or 12.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific LC Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 



54

 

 

2.9.4          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Lender’s Fronting Exposure or to secure other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligation giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 15.9.1(y))) or (ii)
upon the Company’s request if there exists Cash Collateral in excess of the
requirements of this Section 2.9 or Section 2.3.9, as applicable, provided that
Cash Collateral furnished by or on behalf of the Company shall not be released
during the continuance of an Event of Default.

 

2.10           Defaulting Lenders.

 

2.10.1      Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(a)                Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 15.1.

 

(b)                Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 12 or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 7.5 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.9; fourth, as the
Company may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each Issuing Lender’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.9; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default or Unmatured Event of
Default exists, to the payment of any amounts owing to a Loan Party as a result
of any judgment of a court of competent jurisdiction obtained by such Loan Party
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or such
Defaulting Lenders Percentage with respect to the Revolving Facility of any
Unreimbursed Amounts in respect of which such Defaulting Lender has not fully
funded

 



55

 

 

its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 11.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.10.1(d). Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.10.1(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(c)                Certain Fees.

 

(i)       No Defaulting Lender shall be entitled to receive any fee payable
under Section 5.1 for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(ii)       Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage with respect to the Revolving Facility of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.9.

 

(iii)       With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the foregoing clauses (i) or (ii), the Company shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (d) below, (y) pay to each applicable
Issuing Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)                Reallocation of Percentages to Reduce Fronting Exposure. All
or any part of a Defaulting Lender’s participation in LC Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 11.2 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
Revolving Credit Exposure of any Non-Defaulting

 



56

 

 

Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 15.18, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in the foregoing clause (d) cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Section 2.9.

 

2.10.2      Defaulting Lender Cure. If the Company, the Administrative Agent,
the Swing Line Lender and the Issuing Lenders agree in writing that a Lender is
no longer a Defaulting Lender (or a Lender ceases to be a Defaulting Lender in
accordance with the clause (c) of the definition of “Defaulting Lender”), the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and to the extent requested by any other
Lender, pay to such other Lender the amount that would be payable to such other
Lender pursuant to Section 8.4 if the applicable Borrower prepaid the portion of
the Loans purchased from such other Lender on the date of such purchase) or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Percentages (without giving effect to Section 2.10.1(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

Section 3            RECORDKEEPING.

 

Each Lender and the Administrative Agent shall record in its records the date,
currency and amount of each Loan made by such Lender, each repayment or
conversion thereof and, in the case of each Eurocurrency Loan, the dates on
which each Interest Period for such Loan shall begin and end. The aggregate
unpaid principal amount so recorded shall be rebuttable presumptive evidence of
the principal amount of the unpaid Loans made by such Lender. The failure to so
record any such amount or any error in so recording any such amount shall not,
however, limit or otherwise affect the obligations of the Borrowers hereunder to
repay the principal amount of the Loans made by such Lender together with all
interest accruing thereon. In the event of any conflict between the accounts and
records maintained by any Lender (including on any Note) and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 



57

 

 

In addition to the accounts and records referred to in the paragraph above, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

Section 4            INTEREST.

 

4.1               Interest Rates.

 

4.1.1          Interest Rates for Term Loans and Revolving Loans. Subject to
Section 4.1.3, each Borrower promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date such Loan is advanced
until such Loan is paid in full as follows:

 

(a)                at all times such Revolving Loan or Term Loan, as applicable,
is a Base Rate Loan, at a rate per annum equal to the Base Rate plus the Base
Rate Margin;

 

(b)                at all times such Revolving Loan is a Canadian Prime Rate
Loan, at a rate per annum equal to the Canadian Prime Rate plus the Canadian
Prime Rate Margin;

 

(c)                at all times such Revolving Loan or Term Loan, as applicable,
is a Eurocurrency Loan, at a rate per annum equal to the sum of the Eurocurrency
Rate applicable to each Interest Period for such Loan plus the Eurocurrency
Margin; and

 

(d)                at all times such Revolving Loan or Term Loan, as applicable,
is a Daily Floating LIBOR Loan, at a rate per annum equal to the sum of the
Daily Floating LIBOR Rate applicable for such Loan plus the Daily Floating LIBOR
Margin.

 

4.1.2          Interest Rates on Swing Line Loans. Subject to Section 4.1.3, the
applicable Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Loan made to it at a rate per annum equal to (i) in the case of
a Dollar Swing Line Loan, the Base Rate plus the Base Rate Margin, (ii) in the
case of UK Swing Line Loans, the Daily Floating LIBOR Rate plus the Daily
Floating LIBOR Margin and (iii) in the case of Canadian Swing Line Loans, the
Canadian Prime Rate plus the Canadian Prime Rate Margin.

 

4.1.3          Interest Rates upon Default. Notwithstanding Sections 4.1.1 and
4.1.2, (i) automatically if an Event of Default under Section 12.1.3 arising
from any case or proceeding under any bankruptcy law (or similar insolvency
law), or any dissolution or liquidation proceedings exists with respect to
Parent or any Borrower and (ii) upon the written request of the Required Lenders
at any time (and for so long as) any other Event of Default exists, the interest
rate applicable to each Loan shall be increased by 2% per annum; provided that
such increased interest rate shall not apply to obligations owed to a Defaulting
Lender for so long as such Lender is a Defaulting Lender.

 

4.2               Interest Payment Dates. Accrued interest on each Base Rate
Loan, Canadian Prime Rate Loan, Daily Floating LIBOR Loan and Swing Line Loan
shall be payable in arrears on the

 



58

 

 

last Business Day of each calendar quarter and at maturity. Accrued interest on
each Eurocurrency Loan shall be payable on the last day of each Interest Period
relating to such Loan (and, in the case of a Eurocurrency Loan with an Interest
Period of more than three months, on each three-month anniversary of the first
day of such Interest Period) and at maturity. After maturity, accrued interest
on all Loans shall be payable on demand.

 

4.3               Setting and Notice of Eurocurrency Rates. The applicable
Eurocurrency Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender. Each determination of the
applicable Eurocurrency Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing in reasonable detail
the computations used by the Administrative Agent in determining any applicable
Eurocurrency Rate hereunder.

 

4.4               Computation of Interest. All determinations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) and Dollar Swing Line Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
elapsed.  All determinations of interest for Canadian Prime Rate Loans, CDOR
Rate Loans and Loans denominated in Sterling or Australian Dollars, shall be
made on the basis of a year of 365 days, and the actual number of days elapsed.
All other computations of interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days, or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 7.1, bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.  For the purpose of complying with the Interest Act (Canada), it is
expressly stated that where interest is calculated pursuant hereto at a rate
based upon a 360-day period or any other period of time that is less than a
calendar year (the “first rate”), the yearly rate or percentage of interest to
which the first rate is equivalent is the first rate multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360, or such other number of days, as the case may be, and the
parties hereto acknowledge that there is a material distinction between the
nominal and effective rates of interest and that they are capable of making the
calculations necessary to compare such rates and that the calculations herein
are to be made using the nominal rate method and not on any basis that gives
effect to the principle of deemed reinvestment of interest.  Each Canadian
Borrower confirms that they fully understand and are able to calculate the rate
of interest applicable to loans, advances, liabilities and obligations under
this Agreement based on the methodology for calculating per annum rates provided
for in this Agreement.  Each Canadian Borrower hereby irrevocably agrees not to
plead or assert, whether by way of defense or otherwise, in any proceeding
relating to this Agreement or any Loan Documents, that the interest payable
under this Agreement and the calculation thereof has not been adequately
disclosed to them as required pursuant to Section 4 of the Interest Act
(Canada).

 



59

 

 

4.5               Obligations Several. Subject to the provisions of each
applicable Foreign Guaranty, no Foreign Subsidiary Borrower shall be responsible
for any other Borrower’s failure to pay any interest due hereunder.

 

Section 5            FEES.

 

5.1               Commitment Fee. Subject to Section 2.10, the Company agrees to
pay to the Administrative Agent for the account of each Revolving Lender a
commitment fee, for the period from the date on which the Effective Time occurs
to the Termination Date, at a rate per annum equal to the Commitment Fee Rate in
effect from time to time of the daily average of such Revolving Lender’s
Percentage with respect to the Revolving Facility of the unused amount of the
Revolving Commitment Amount. For purposes of calculating usage under this
Section, the Revolving Commitment Amount shall be deemed used to the extent of
the sum of the aggregate outstanding principal amount of all Revolving Loans
(but not Swing Line Loans) and the Stated Amount of Letters of Credit at such
time. Such commitment fee shall be payable in arrears on the last Business Day
of each calendar quarter and on the Termination Date for any period then ending
for which such commitment fee shall not have theretofore been paid. The
commitment fee shall be computed for the actual number of days elapsed on the
basis of a year of 360 days.

 

5.2               Letter of Credit Fees.

 

(a)                Subject to Section 2.10, the Company agrees to pay to the
Administrative Agent for the account of the Revolving Lenders pro rata according
to their respective Percentages with respect to the Revolving Facility a letter
of credit fee (the “Letter of Credit Fee”) for each Letter of Credit in an
amount equal to the LC Fee Rate per annum in effect from time to time of the
Dollar Equivalent Amount of the undrawn amount of such Letter of Credit
(computed for the actual number of days elapsed on the basis of a year of 360
days); provided that, (i) automatically if an Event of Default under Section
12.1.3 arising from any case or proceeding under any bankruptcy law (or similar
insolvency law), or any dissolution or liquidation proceedings exists with
respect to Parent or any Borrower and (ii) at the written request of the
Required Lenders, at any time any other Event of Default exists, the rate
applicable to each Letter of Credit shall be increased by 2% per annum. The
Letter of Credit fee shall be payable in arrears on the last Business Day of
each calendar quarter and on the Termination Date (and, if any Letter of Credit
remains outstanding on the Termination Date, thereafter on demand) for the
period from the date of the issuance of each Letter of Credit to the date such
payment is due or, if earlier, the date on which such Letter of Credit expired
or was terminated.

 

(b)                The Company agrees to pay each Issuing Lender a fronting fee
for each Letter of Credit issued by such Issuing Lender in the amount separately
agreed to between the Company and such Issuing Lender.

 

(c)                In addition, with respect to each Letter of Credit, the
Company agrees to pay to the applicable Issuing Lender, for its own account,
such fees and expenses as such Issuing Lender customarily requires in connection
with the issuance, negotiation, processing and/or administration of letters of
credit in similar situations.

 



60

 

 

 

5.3               Up-Front Fees. The Company agrees to pay to the Lead Arrangers
for the account of the Lenders such up-front fees as have been previously agreed
to by the Company, the Administrative Agent, the Lead Arrangers and the Lenders.

 

5.4               Administrative Agent’s and Lead Arrangers’ Fees. The Company
agrees to pay to the Administrative Agent and each Lead Arranger such fees as
are mutually agreed to from time to time by the Company and the applicable
Person.

 

Section 6            REPAYMENT OF LOANS; CHANGES IN COMMITMENTS; PREPAYMENTS;
AND EXTENSION OF TERMINATION DATE.

 

6.1               Repayment of Loans.

 

6.1.1          Term Loans. The Company shall repay to the Term Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 12.3), unless accelerated sooner pursuant
to Section 12:

 

Date  Installment  June 30, 2020  $4,687,500  September 30, 2020  $4,687,500 
December 31, 2020  $4,687,500         March 31, 2021  $4,687,500  June 30, 2021 
$4,687,500  September 30, 2021  $4,687,500  December 31, 2021  $4,687,500    
    March 31, 2022  $4,687,500  June 30, 2022  $4,687,500  September 30, 2022 
$4,687,500  December 31, 2022  $4,687,500         March 31, 2023  $4,687,500 
June 30, 2023  $4,687,500  September 30, 2023  $4,687,500  December 31, 2023 
$4,687,500         March 31, 2024  $4,687,500  June 30, 2024  $4,687,500 
September 30, 2024  $4,687,500  December 31, 2024  $4,687,500 

 

provided, however, that (a) the final principal repayment installment of the
Term Loans shall be repaid on the Term Loan Maturity Date and in any event shall
be in an amount equal to

 



61

 

 

the aggregate principal amount of all Term Loans outstanding on such date, (b)
if any principal repayment installment to be made by the Borrowers (other than
principal repayment installments on Eurodollar Loans) shall come due on a day
other than a Business Day, such principal repayment installment shall be due on
the next succeeding Business Day, and such extension of time shall be reflected
in computing interest or fees, as the case may be and (c) if any principal
repayment installment to be made by the Borrower on a Eurodollar Loan shall come
due on a day other than a Business Day, such principal repayment installment
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such principal repayment installment into another
calendar month, in which event such principal repayment installment shall be due
on the immediately preceding Business Day.

 

6.1.2          Revolving Loans. All Revolving Loans shall be repaid in full on
the Termination Date.

 

6.1.3          Swing Line Loans. All Swing Line Loans shall be repaid in full
promptly following demand by the Swing Line Lender (and, in any event, on the
Termination Date).

 

6.2               Changes in the Commitments.

 

6.2.1          Reductions and Termination of the Commitments.

 

(a)                Voluntary. The Company may from time to time on at least
three Business Days’ prior written notice (or such lesser time as is approved by
the Administrative Agent) received by the Administrative Agent (which shall
promptly advise each Revolving Lender thereof) permanently reduce (subject to
any subsequent permitted increase in the Revolving Commitment Amount pursuant to
Section 6.2.2) the Revolving Commitment Amount to an amount not less than the
Total Revolving Credit Exposure. Any such reduction shall be in an amount not
less than $3,000,000 or a higher integral multiple of $1,000,000. The Company
may at any time on like notice terminate the Commitments upon payment in full of
all Revolving Loans and Swing Line Loans and all other obligations of the
Borrowers hereunder in respect of such Loans and Cash Collateralization in full
or the issuance of backstop letters of credit, pursuant to documentation in form
and substance reasonably satisfactory to the Issuing Lenders, of all obligations
arising with respect to the Letters of Credit (or other arrangements with
respect to the Letters of Credit in form and substance reasonably satisfactory
to the Issuing Lender). Each notice delivered by the Company pursuant to this
Section 6.2.1 shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
All reductions of the Revolving Commitment Amount shall reduce the Revolving
Commitments pro rata among the Revolving Lenders according to their respective
Percentages with respect to the Revolving Facility.

 

(b)                Mandatory. The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the Term Borrowing.

 

6.2.2          Increase in the Commitments.

 



62

 

 

(a)                Notwithstanding any other provision of this Agreement
(including Section 15.1), the Company may, from time to time, by means of a
letter delivered to the Administrative Agent substantially in the form of
Exhibit G, request that the Commitments be increased (which increase may take
the form of an increase in the Revolving Commitments, or new revolving tranches
(each such increase in Revolving Commitments or additional revolving tranche, a
“Tranche Increase”) or additional term loan tranches (each, an “Incremental Term
Loan”)); provided that (i) the aggregate amount of all such increases during the
term of this Agreement shall not exceed the sum of (x) $500,000,000 plus (y) the
amount of Loans voluntarily prepaid (with respect to the prepayment of any
Revolving Loans, solely to the extent any such prepayment thereof is accompanied
by a permanent reductions of the Revolving Commitments) (clauses (x), and (y),
collectively, the “Fixed Incremental Amount”), plus (z) an unlimited amount so
long as, in the case of this clause (z), the Secured Leverage Ratio, based on
the most recently available quarterly or annual, as applicable, financial
statements of the Parent and determined on a pro forma basis, after giving
effect to such Incremental Term Loan and/or Tranche Increase as of such date
(and treating each such Incremental Term Loan and/or Tranche Increase as fully
drawn with the proceeds thereof not being netted in calculating the Secured
Leverage Ratio except to the extent the proceeds thereof are used to permanently
prepay Funded Secured Debt), would not exceed 2.75:1.00, (ii) any such increase
in the Commitments shall be in the amount of the Dollar Equivalent Amount of
$25,000,000 or a higher integral multiple of $500,000 (or such other amount as
the Administrative Agent may agree in any particular instance), (iii) the
Company may make a maximum of 10 such requests and (iv) any such Tranche
Increase or Incremental Term Loan may be denominated in Dollars or in any
Alternative Currency. The amount of any Tranche Increase or Incremental Term
Loans shall be deemed to have been incurred first under clause (z) above to the
extent permitted and then, if clause (z) is unavailable, shall be deemed
incurred under the Fixed Incremental Amount.

 

(b)                Any Tranche Increase or Incremental Term Loan may be effected
by (i) increasing the Commitment of one or more Lenders which have agreed to
such increase (each an “Increasing Lender”) and/or (ii) adding one or more
commercial banks or other Persons as a party hereto (each an “Additional
Lender”; provided that each Additional Lender shall be subject to the approval
of the Company and, unless the Additional Lender is an Affiliate or branch of a
Lender or an Approved Fund, the Administrative Agent and, if such Additional
Lender will have a Commitment to make revolving loans, the Issuing Lenders and
the Swing Line Lender (such consent not to be unreasonably withheld or delayed))
with a Commitment in an amount agreed to by any such Additional Lender. For the
avoidance of doubt, it is understood and agreed, that no Commitment of any
Lender shall be increased pursuant to this Section 6.2.2 without the consent of
such Lender.

 

(c)                Any Tranche Increase or Incremental Term Loan shall be
effective three Business Days (or such other period agreed to by the
Administrative Agent, the Company and, as applicable, each Increasing Lender and
each Additional Lender) after the date on which the Administrative Agent has
received and acknowledged receipt of the applicable increase letters in the form
of Annex 1 (in the case of an Increasing Lender) or Annex 2 (in the case an
Additional Lender) to Exhibit G.

 

(d)                As a condition precedent to any Tranche Increase or
Incremental Term Loan:

 



63

 

 

(i)       the Company shall have delivered to the Administrative Agent (A) a
certificate of each Loan Party that will be a borrower under, or a guarantor of
the obligations arising under, such Tranche Increase or Incremental Term Loan,
signed by an authorized officer of such Loan Party, (x) certifying and attaching
resolutions of such Loan Party approving or consenting to such Tranche Increase
or Incremental Term Loan, and (y) certifying that, before and after giving
effect to such increase or addition,

 

(1)                the representations and warranties of the Borrowers contained
in Section 9 and of the Loan Parties in the other Loan Documents are true and
correct in all material respects on and as of the date of such increase, except
(I) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (II) that for purposes of this clause
(d)(i), the representations and warranties contained in subsections (a) and (b)
of Section 9.4 shall be deemed to refer to the most recent statements furnished
pursuant to Section 10.1.1 and 10.1.2 (to the extent that such financial
statements are later than the financial statements delivered pursuant to Section
9.4);

 

(2)                no Event of Default or Unmatured Event of Default exists; and

 

(3)                the Parent is in compliance (on a pro forma basis) with the
covenants contained in Section 10.6; and

 

(ii)       opinion letters consistent with those delivered on the date of this
Agreement, to the extent reasonably requested by the Administrative Agent;

 

provided that, with respect to any Tranche Increase that constitutes a new
tranche (and not an increase to an existing tranche) or Incremental Term Loan,
in either case, incurred primarily to finance a Limited Condition Acquisition,
so long as such Limited Condition Acquisition is consummated within 270 days of
the date of execution of the definitive documentation for such Acquisition:

 

(A)       the reference to “representations and warranties” in clause (i)(1)
above shall refer only to the representations and warranties that constitute
Specified Representations and the Limited Condition Acquisition Agreement
Representations or, in each case, other customary “SunGard” or “certain funds”
representations as are agreed to by the applicable Increasing Lenders or
Additional Lenders;

 



64

 

 

(B)              the condition set forth in clauses (i)(2) above shall be deemed
satisfied so long as no payment or bankruptcy Event of Default or Unmatured
Event of Default exists as of the date of the execution of the definitive
agreement for such Limited Condition Acquisition;

 

(C)       the condition set forth in clause (i)(3) above will be tested as of
the date of the execution of the definitive agreement for such Limited Condition
Acquisition; and

 

(D)       any opinion letter to the extent required to be delivered pursuant to
clause (ii) above will be delivered on the date of the execution of the
definitive agreement for such Limited Condition Acquisition.

 

(e)                In the case of an Incremental Term Loan only, this Agreement
shall have been amended, in form and substance reasonably satisfactory to the
Company, the Administrative Agent and each Lender providing such term loan
tranche, to include such terms as are customary for a term loan facility and
such economic terms, including pricing, fees, original issue discount and
premiums, as the Company and each Lender providing such term loans shall agree
(without the consent of any other Lender). In the case of a Tranche Increase
constituting a new revolving tranche only, this Agreement shall have been
amended, in form and substance reasonably satisfactory to the Company, the
Administrative Agent and each Lender providing such new revolving tranche, to
include such terms as are customary for a revolving facility and to include such
economic terms as agreed to by the Company and each Lender providing such
Tranche Increase constituting a new revolving tranche.

 

(f)                 The Administrative Agent shall promptly notify the Company
and the Lenders of any increase in the Commitments pursuant to this Section
6.2.2 and of the Commitment and Percentage of each Lender after giving effect
thereto. The parties hereto agree that, notwithstanding any other provision of
this Agreement (including Section 15.1), the Administrative Agent, the Company,
each Additional Lender and each Increasing Lender, as applicable, may make
arrangements to stage the timing of any such increase to the then existing
Revolving Commitment, or to cause an Additional Lender or an Increasing Lender
to temporarily hold risk participations in the outstanding Revolving Loans of
the other Lenders (rather than fund its Percentage of all outstanding Revolving
Loans concurrently with the applicable increase), in each case with a view
toward minimizing breakage costs and transfers of funds in connection with any
increase in the Revolving Commitment Amount. The Company acknowledges that if,
as a result of a non-pro-rata increase in the Revolving Commitment Amount, any
Revolving Loans are prepaid or converted (in whole or in part) on a day other
than the last day of an Interest Period therefor, then such prepayment or
conversion shall be subject to the provisions of Section 8.4.

 

(g)                Except as provided in clause (d) above, no increase in the
Commitments may be effected if an Event of Default or an Unmatured Event of
Default exists on the date of such proposed increase. Except as set forth in
clause (b) above, no consent of any Lender not participating in any Tranche
Increase or Incremental Term Loan shall be required for

 



65

 

 

any such Tranche Increase or Incremental Term Loan pursuant to this Section 6.2
(and amendments to effect such increases may be made in accordance with Section
15.1).

 

6.3               Extension of Termination Date and Term Loan Maturity Date.

 

6.3.1          Requests for Extension. The Company may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not earlier than
120 days and not later than 45 days prior to the Termination Date and/or the
Term Loan Maturity Date then in effect (as applicable, the “Existing Termination
Date”), request that each Revolving Lender and/or each Term Lender, as
applicable, extend the Termination Date or the Term Loan Maturity Date, as
applicable, for an additional one year (such request, a “Termination Date
Extension Request”). Such Termination Date Extension Request shall set forth (A)
any changes to interest rate margins, fees or other pricing that will apply to
the extensions of credit by each Revolving Lender and/or each Term Lender, as
applicable, that elects to agree to such Termination Date Extension Request
(which may be higher or lower than those that apply before giving effect to such
Termination Date Extension Request) and (B) any covenants or other terms
(including, without limitation, the designation of new Borrowers subject to and
in accordance with Section 2.7), in each case of clauses (A) and (B), that will
apply solely to any period after the applicable Existing Termination Date (if
any) applicable to any Lenders that elect to agree to such Termination Date
Extension Request.

 

6.3.2          Lender Elections to Extend. Each Revolving Lender or Term Lender,
as applicable, acting in its sole and individual discretion, shall, by notice to
the Administrative Agent given not later than the date (the “Notice Date”) that
is 30 days prior to the Existing Termination Date, advise the Administrative
Agent whether such Lender agrees to such Termination Date Extension Request.
Each Revolving Lender or Term Lender, as applicable, that determines not to so
extend its Termination Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date), it being understood that any Lender that
does not so advise the Administrative Agent of its determination on or before
the Notice Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to an extension shall not obligate any other Lender to so
agree. The Administrative Agent shall notify the Company of each Lender’s
determination under this Section no later than 29 days prior to the Existing
Termination Date (or, if such date is not a Business Day, on the immediately
succeeding Business Day).

 

6.3.3          Additional Commitment Lenders. The Company shall have the right
to replace any Non-Extending Lender with one or more Eligible Assignees (each,
an “Additional Commitment Lender”) as provided in Section 15.9.1; provided that
each such Additional Commitment Lender shall enter into an Assignment Agreement
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Termination Date, undertake a Revolving Commitment or outstanding Term
Loans, as applicable (and, if any such Additional Commitment Lender is already a
Lender, its Revolving Commitment or Term Loans, as applicable, shall be in
addition to such Lender’s then-existing Revolving Commitment and/or Term Loans,
as applicable, hereunder).

 

6.3.4          Minimum Extension Requirement. If (and only if) the Revolving
Commitments of the Revolving Lenders or the outstanding Term Loans of the Term
Lenders, as

 



66

 

 

applicable, that have agreed so to extend the Termination Date (each, an
“Extending Lender”) and the additional Revolving Commitments or extended Term
Loans, as applicable, of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Revolving Commitments or outstanding Term
Loans, as applicable, in effect immediately prior to the Existing Termination
Date, then, effective as of the Existing Termination Date, the Termination Date
of each Extending Lender and of each Additional Commitment Lender shall be
extended to the date one year after the Existing Termination Date (except that,
if such date is not a Business Day, such Termination Date as so extended shall
be the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

6.3.5          Conditions to Effectiveness of Extensions. As a condition
precedent to any extension, the Company shall (a) deliver to the Administrative
Agent a certificate dated as of the Existing Termination Date (for delivery to
each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of the Company certifying that immediately before and
immediately after giving effect to such extension, (i) the representations and
warranties of the Borrowers contained in Section 9 and of the Loan Parties
contained in the other Loan Documents are true and correct on and as of the
Existing Termination Date, except (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (y) that for purposes of this
Section 6.3.5, the representations and warranties contained in subsections (a)
and (b) of Section 9.4 shall be deemed to refer to the most recent statements
furnished pursuant to Section 10.1.1 and 10.1.2; and (ii) no Event of Default or
Unmatured Event of Default exists; (b) to the extent reasonably requested by the
Administrative Agent, deliver such documents as are necessary or appropriate to
confirm that such extension has been approved or consented to by each Loan
Party; and (c) pay all amounts payable hereunder to each Non-Extending Lender
(other than contingent indemnification obligations). In addition, on the
Existing Termination Date, the Borrowers shall make such other payments of
Revolving Loans or Term Loans, as applicable, outstanding on such date (and pay
any additional amounts required pursuant to Section 8.4) to the extent necessary
to keep such outstanding Loans ratable with the respective Percentages of the
Revolving Lenders or Term Lenders, as applicable, after giving effect to such
extension, it being understood that such repayments may be funded with the
proceeds of new Borrowings made simultaneously with such repayments by the
Extending Lenders, which such Borrowings shall be made ratably by the Extending
Lenders in accordance with their extended Revolving Commitments or Term Loans,
as applicable. Except for those terms included in the Termination Date Extension
Request or as otherwise agreed by each applicable Extending Lender and
Additional Commitment Lender (with respect to terms that apply solely to any
period after the applicable Existing Termination Date), the terms of the
extended Revolving Commitments or extended Term Loans, as applicable, shall (x)
be substantially identical to the terms set forth herein (except with respect to
the extension of the Existing Termination Date) and (y) the extended Term Loans
shall be subject to quarterly amortization consistent with Section 6.1.1 for the
extended period.

 

6.3.6          Conflicting Provisions. Sections 6.2.2 and 6.3 shall supersede
any provision in Section 7.6, 15.1 or 15.9 to the contrary. For the avoidance of
doubt, it is understood and agreed that if the Company elects pursuant to
Section 2.7 (or in a certificate delivered pursuant to Section 6.2.2(d)(i), but
subject to the terms of Section 2.7) to designate an Eligible Subsidiary not
organized in an Eligible Jurisdiction as a Subsidiary Borrower (x) under a
Tranche Increase constituting a new revolving tranche or Incremental Term Loan
or (y) in connection with a

 



67

 

 

Termination Date Extension Request, then only the consent of the Lenders (in
addition to the Administrative Agent) that are Lenders under the applicable
tranche (or tranches) to which the Company is electing to designate such
Eligible Subsidiary as a Borrower shall be required.

 

6.4               Prepayments.

 

6.4.1          Voluntary Prepayments. Any Borrower may from time to time prepay
any Loans in whole or in part, without premium or penalty; provided that the
Company shall give the Administrative Agent (which shall promptly advise each
Lender) a Notice of Loan Prepayment not later than 11:00 a.m. (a) on the date of
such prepayment (which shall be a Business Day) in the case of Base Rate Loans,
(b) on the date of such prepayment (which shall be a Business Day) in the case
of Canadian Prime Rate Loans, (c) (c) on the date of such prepayment (which
shall be a Business Day) in the case of Daily Floating LIBOR Loans, (d) three
Business Days prior to any date of prepayment of Eurocurrency Loans denominated
in Dollars and (e) four Business Days (or five, in the case of prepayment of
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Loans denominated in Alternative Currencies, in each case
specifying the Type(s) of Loans to be prepaid and the date and amount of
prepayment. Each partial prepayment of Loans shall be in a minimum Dollar
Equivalent Amount of $500,000 or a higher integral multiple of 100,000 units of
the Applicable Currency. Any prepayment of a Eurocurrency Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4. Swing Line
Loans may be prepaid in accordance with Section 2.4.3. Unless otherwise directed
by the Company, each prepayment of the outstanding Term Loans pursuant to this
Section 6.4.1 shall be applied to the principal repayment installments thereof
in direct order of maturity, including, without limitation, the final principal
repayment installment on the Term Loan Maturity Date. Notwithstanding the
foregoing, a Notice of Prepayment delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of other debt or equity issuances, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

6.4.2          Mandatory Prepayments.

 

(a)                Asset Sales and Recovery Events. Within five (5) Business
Days following each date on or after the Effective Time upon which any Domestic
Loan Party or any Domestic Subsidiary (other than an Excluded Domestic
Subsidiary) receives any Net Cash Proceeds from any Asset Sale or Recovery Event
(other than in respect of such Asset Sales or Recovery Events for which the Net
Cash Proceeds do not exceed (x) $50,000,000 in respect of any individual Asset
Sale or Recovery Event or (y) $75,000,000 in the aggregate during any Fiscal
Year for all Asset Sales and Recovery Events that occurred during such Fiscal
Year) the Company shall make a mandatory prepayment of the Term Loan in an
amount equal to one-hundred percent (100%) of the Net Cash Proceeds therefrom in
accordance with the requirements of this Section 6.4.2. Notwithstanding the
foregoing, such Net Cash Proceeds shall not be required to be so applied to the
extent the Company delivers to the Administrative Agent an officer’s certificate
setting forth that portion of such Net Cash Proceeds that such Domestic Loan
Party or such Domestic Subsidiary intends to (i) reinvest in the business of the
Parent and its Domestic Subsidiaries or (ii) use to repurchase capital stock of
the Parent within 12 months of such date of receipt (or a binding commitment to
so reinvest such Net Cash Proceeds is entered into within 12 months of such date

 



68

 

 

of receipt), and no prepayment of Term Loans with such Net Cash Proceeds shall
be required under this Section 6.4.2 to the extent such Net Cash Proceeds are so
reinvested or used to repurchase capital stock within 12 months of such date of
receipt (or, if a binding commitment is entered into in accordance with the
foregoing, such Net Cash Proceeds are so reinvested or used to repurchase
capital stock within 6 months following such 12 month-period); provided, that
any portion of such Net Cash Proceeds not actually reinvested or used to
repurchase capital stock within such 12 month period (or, if applicable, within
6 months following such 12 month period) shall be used to prepay the Term Loans
on or before the expiration of such 12 month period (or, if applicable, such 18
month period); provided further, in the case of the repurchase of common stock
of the Parent, (A) such repurchase is not otherwise prohibited hereunder and,
(B) based on the most recently available quarterly financial statements of the
Parent and determined on a pro forma basis after giving effect to such
repurchase, the Secured Leverage Ratio shall be less than 3.50:3.50 to 1.00 and
(C) the Elevated Covenant Period shall not then be in effect; provided, that any
portion of such Net Cash Proceeds subsequently determined to not be applied or
not actually applied as set forth in this clause (a) shall be promptly used to
prepay the Term Loans.

 

(b)                Restricted Debt Issuance. Immediately upon the receipt by any
Loan Party or any Subsidiary of the Net Cash Proceeds of any Restricted Debt
Issuance, the Borrower shall prepay the Term Loans in an aggregate amount equal
to 100% of such Net Cash Proceeds.

 

(c)                Each prepayment of Loans pursuant to this foregoing
provisions of clauses (a) and (b) of this Section 6.4.2 shall be applied to the
principal repayment installments of the Term Loan in direct order of maturity
including, without limitation, the final principal repayment installment on the
Term Loan Maturity Date. Such prepayments shall be paid to the Lenders in
accordance with their Percentage in respect of the Term Facility.

 

(d)                Subject to Sections 2.7(c) and 6.4.2(f), if on any date the
Total Revolving Outstandings exceed the Revolving Commitment Amount, the
Borrowers shall immediately, and without notice or demand, prepay Loans and/or
Unreimbursed Amounts and/or Cash Collateralize outstanding Letters of Credit in
an amount sufficient to eliminate such excess.

 

(e)                Subject to Sections 2.7(c) and 6.4.2(f), if on any
Revaluation Date the Alternative Currency Outstandings exceed 105% of the
Alternative Currency Sublimit, the Borrowers shall, within two Business Days
after receipt of notice thereof, prepay Alternative Currency Loans and/or Cash
Collateralize Letters of Credit denominated in Alternative Currencies in an
amount sufficient to cause the Alternative Currency Outstandings to be equal to
or less than the Alternative Currency Sublimit.

 

(f)                 Subject to Section 2.7(c), if on any date the Aga
Outstandings exceed 101% of the Aga Sublimit, Aga shall, within two Business
Days after receipt of notice thereof, prepay Loans in an amount sufficient to
cause the Aga Outstandings to be equal to or less than the Aga Sublimit.

 

(g)                Subject to Section 2.7(c), if on any date the Swedish
Borrower Outstandings exceed 101% of the Swedish Borrower Sublimit, the Swedish
Borrowers shall, within two Business Days after receipt of notice thereof,
prepay Loans in an amount sufficient to

 



69

 

 

cause the Swedish Borrower Outstandings to be equal to or less than the Swedish
Borrower Sublimit.

 

6.4.3          Limitation. Notwithstanding anything in Section 6.4.2 to the
contrary, in no event shall any payments under Section 6.4.2 by any Foreign
Borrower, Foreign Subsidiary or Excluded Domestic Subsidiary be allocated to the
repayment of any Obligation of a Domestic Loan Party or shall otherwise reduce
the Obligations of a Domestic Loan Party.

 

Section 7            MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1               Making of Payments. All payments of principal of or interest
on the Loans, and of all commitment fees and Letter of Credit Fees, shall be
made by the applicable Borrower to the Administrative Agent in immediately
available funds without (subject to the other provisions of this Agreement)
setoff or counterclaim at the office specified by the Administrative Agent (a)
in the case of principal and interest payments with respect to Eurocurrency
Loans, in the Applicable Currency, and (b) in the case of any other amount, in
Dollars or such other currency as shall be specified herein, in each case not
later than noon (Local Time) on the date due; and funds received after that hour
shall be deemed to have been received by the Administrative Agent on the next
following Business Day. The Administrative Agent shall promptly remit to each
Lender its share (if any) of all such payments received in collected funds by
the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the applicable Borrower directly to the Lender
entitled thereto.

 

7.2               Application of Certain Payments. Subject to the requirements
of Section 6.4, each payment of principal shall be applied to such Loans as the
applicable Borrower shall direct by notice to be received by the Administrative
Agent on or before the date of such payment or, in the absence of such notice,
as the Administrative Agent shall determine in its discretion, provided that no
payment pursuant to this Section 7.2 by any Foreign Borrowers or Excluded
Domestic Subsidiaries shall be applied to or otherwise reduce the Loans of any
Domestic Loan Party and no payment pursuant to this Section 7.2 by any member of
the Aga Group shall be applied to or otherwise reduce the Loans of any other
Loan Party other than another member of the Aga Group. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.

 

7.3               Due Date Extension. If any payment of principal or interest
with respect to any of the Loans, or of commitment fees or Letter of Credit
Fees, falls due on a day which is not a Business Day, then such due date shall
be extended to the immediately following Business Day (unless, in the case of a
Eurocurrency Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such date shall be the immediately
preceding Business Day) and, in the case of a payment of principal, additional
interest shall accrue and be payable for the period of any such extension.

 

7.4               Failure to Make Payments. Unless a Lender or a Borrower, as
the case may be, notifies the Administrative Agent prior to the date on which it
is scheduled to make payment to the Administrative Agent of (a) in the case of a
Lender, the proceeds of a Loan or (b) in the case of a Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume

 



70

 

 

that such payment has been made. The Administrative Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If a Lender or a Borrower, as the
case may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Rate until the third Business
Day after demand by the Administrative Agent and, thereafter, the interest rate
applicable to the relevant Loan or (ii) in the case of payment by a Borrower,
the interest rate applicable to the relevant obligation (or, if no interest rate
is so specified, the Base Rate from time to time in effect). If and to the
extent that a Borrower and a Lender shall both pay interest to the
Administrative Agent for any period as a result of the foregoing provisions of
this Section 7.4, the Administrative Agent shall promptly remit to the
appropriate amount to the Person that made a payment pursuant to the immediately
preceding sentence. Nothing in this Section 7.4 shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or any Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

7.5               Setoff. Each Borrower agrees that the Administrative Agent and
each Lender have all rights of setoff and bankers’ lien provided by applicable
law, and in addition thereto, each Borrower agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply all balances,
credits, deposits, accounts or moneys of any Borrower then or thereafter with
the Administrative Agent or such Lender to the payment of any Obligations of
such Borrower (or, subject to the limitations on joint and several liability set
forth in Section 2.7(c), to the Obligations of another Borrower) hereunder,
whether or not then due, provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
other Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Issuing Lender and each other Lender and their respective
Affiliates and branches under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Issuing Lender, such
Lender or their respective Affiliates and branches may have. Each Issuing Lender
and each other Lender agrees to notify the applicable Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

7.6               Proration of Payments. Except as otherwise provided in this
Agreement, if any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise, but excluding any
payment pursuant to Section 8.7 or 15.9 or any payment to the Swing Line Lender
in respect of a Swing Line Loan) on account of principal of or interest on any
of its Loans (or on account of its participation in any other Credit Extension)
in excess of its pro rata share (in accordance with the terms of this Agreement)
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on their respective Loans

 



71

 

 

(or such participations) then held by them, such Lender shall purchase from the
other Lenders such participation in the Loans (or sub-participations in the
other Credit Extensions) held by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them according to their respective Percentages; provided that if any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

 

7.7               Taxes.

 

7.7.1          Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(a)                All payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by any applicable law. If any applicable law
(as determined in the good faith discretion of any Borrower or the
Administrative Agent) requires the deduction or withholding of any Tax from any
such payment by such Borrower or the Administrative Agent, then such Borrower or
the Administrative Agent shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to Section 7.7.5 or 7.7.6 below.

 

(b)                If any Borrower or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (i) the
Borrowers or the Administrative Agent shall withhold or make such deductions as
are determined by the Borrowers or Administrative Agent to be required based
upon the information and documentation it has received pursuant to Section 7.7.5
or 7.7.6 below, (ii) the Borrowers or Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 7.7) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(c)                If any Borrower or the Administrative Agent shall be required
by any applicable law other than the Code to withhold or deduct any Taxes from
any payment, then (i) such Borrower or the Administrative Agent, as required by
such law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 7.7.5 or 7.7.6 below, (ii) such Borrower or the Administrative Agent,
to the extent required by such law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such law, and
(iii) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 7.7) the applicable Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

 



72

 

 

7.7.2          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 7.7.1, the Company or the applicable Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

7.7.3          Tax Indemnifications.

 

(a)                Each of the Domestic Borrowers shall, and does hereby
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 7.7) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an Issuing Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error. Each of the Domestic Borrowers shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or an Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 7.7.3(b) below.

 

(b)                Each Lender and each Issuing Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such Issuing Lender (but only to the extent
that no Borrower has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and any Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 15.9.2 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and any Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or such Issuing Lender, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any amount at any time
owing to such Lender or such Issuing Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (b).

 

7.7.4          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority as provided in this Section
7.7, the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by law to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 



73

 

 

7.7.5          Status of Lenders; Tax Documentation.

 

(a)                Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or by
Governmental Authorities of the applicable jurisdiction or reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (i) set forth in Section 7.7.5(b)(i), (b)(ii) and (b)(iv)
below or (ii) required by applicable law other than the Code or the Governmental
Authorities of the jurisdiction pursuant to such applicable law to comply with
the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. For purposes of determining withholding
taxes imposed under the Foreign Account Tax Compliance Act (FATCA), from and
after the Effective Time, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(b)                Without limiting the generality of the foregoing,

 

(i)       any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W 9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed

 



74

 

 

copies of IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                executed copies of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(iii)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



75

 

 

 

(iv)       if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(v)        Each Lender agrees that if any form, notification, confirmation
(including Tax Confirmation) or certification it previously delivered or been
treated as having given pursuant to this Section 7.7 expires or becomes obsolete
or inaccurate in any respect, it shall update such form, notification,
confirmation or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

 

(vi)       If a Lender is not, or ceases to be, a UK Qualifying Lender, such
Lender shall promptly notify the Administrative Agent and the Company for the
benefit of the Loan Parties. Without prejudice to the foregoing, each Lender
shall promptly provide to the Administrative Agent and the Company (if requested
by the Administrative Agent or the Company) a written confirmation that it is
or, as the case may be, is not a UK Qualifying Lender.

 

(vii)      Each Lender that becomes a party to this Agreement on or after the
Effective Time and makes a Credit Extension to a UK Borrower shall indicate
either by means of a certification delivered to the Administrative Agent
substantially in the form of Exhibit L or in the Assignment Agreement, as
appropriate, upon becoming a Lender, which of the following categories it falls
in (in relation to UK Borrowers): (A) not a UK Qualifying Lender; (B) a UK
Qualifying Lender (other than a Treaty Lender or a UK Non-Bank Lender); (C) a
Treaty Lender; or (D) a UK Non-Bank Lender.

 

7.7.6        Treaty Lender Filings. Notwithstanding Section 7.7.5(a), each
Treaty Lender and each Borrower that makes a payment to which any Treaty Lender
is entitled under a Loan Document shall cooperate in completing any procedural
formalities necessary for such Borrower to obtain authorization to make that
payment without deduction or withholding for or on account of any Tax, including
making and filing an application for relief under a double tax treaty.

 



76

 

 

Each Treaty Lender that holds a passport under the HMRC DT Passport Scheme and
desires that such scheme apply to this Agreement shall (a) in relation to a
Treaty Lender that is a Lender as of the Effective Time, confirm that it wishes
such scheme to apply to its Loans under this Agreement by including that Treaty
Lender’s scheme reference number and jurisdiction of tax residence in Schedule
2.1 and (b) in relation to a Treaty Lender that becomes a Lender after the
Effective Time, confirm to the Administrative Agent and the Company, within five
Business Days of the date it becomes a Lender under this Agreement, that it
wishes such scheme to apply to its Loans under this Agreement and provide the
Administrative Agent and the Company with its scheme reference number and its
jurisdiction of tax residence and, having done so, such Treaty Lender shall be
under no obligation pursuant to Section 7.7.5 (with respect to any UK Borrower)
or this Section 7.7.6. Following the receipt of such confirmation, the UK
Borrower will file Form DTTP 2 in respect of such Lender with UK HMRC promptly,
and in all cases within 30 days of the date such Lender became a Lender under
this Agreement, and shall promptly deliver a copy of such filed Form DTTP 2 to
the relevant Lender (with a copy to the Administrative Agent).

 

7.7.7        Treatment of Certain Refunds.

 

(a)           Unless required by applicable laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an Issuing Lender, or have any obligation to pay to any
Lender or any Issuing Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Lender, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 7.7, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Borrower under this Section 7.7 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax or other liability giving rise to the
indemnification payments or additional amounts giving rise to such refund had
never been incurred. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

 

(b)           If any Borrower determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Lender or an Issuing Lender pursuant to this Section 7.7, it
shall pay to the relevant Lender or Issuing Lender an amount equal to such
refund, net of all out-of-pocket expenses incurred by such Borrower in obtaining
such refund. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Borrower be required to pay any amount to a Lender or
an Issuing Lender pursuant to this subsection if such payment would place such
Borrower in a less favorable net

 



77

 

 

after-Tax position than such Borrower would have been in if the Tax or other
liability giving rise to the indemnification payments or additional amounts
giving rise to such refund had never been incurred. This paragraph shall not be
construed to require any Borrower to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

7.7.8        VAT.

 

(a)           All amounts expressed to be payable under any Loan Document by any
Loan Party to any Recipient that (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT that is chargeable on such supply, and accordingly, subject to Section
7.7.8(b) below, if VAT is or becomes chargeable on any supply made by any
Recipient to any Loan Party under a Loan Document and such Recipient is required
to account to the relevant tax authority for the VAT, such Loan Party must pay
to such Recipient (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Recipient shall promptly provide an appropriate VAT invoice to such Loan
Party).

 

(b)          If VAT is or becomes chargeable on any supply made by any Recipient
(the “Supplier”) to any other Recipient (the “Customer”) under a Loan Document,
and any party other than the Customer (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Customer in respect of that consideration):

 

(i)          Where the Supplier is the Person required to account to the
relevant tax authority for the VAT, the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Customer must (where this paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Customer receives from the relevant tax authority which the Customer
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)         Where the Customer is the Person required to account to the
relevant tax authority for the VAT, the Relevant Party must promptly, following
demand from the Customer, pay to the Customer an amount equal to the VAT
chargeable on that supply but only to the extent that the Customer reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(c)           Where a Loan Document requires any Loan Party to reimburse or
indemnify a Recipient for any cost or expense, such Loan Party shall reimburse
or indemnify (as the case may be) such Recipient for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Recipient reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

 



78

 

 

(d)           Any reference in this Section 7.7.8 to any Loan Party shall, at
any time when such Loan Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the United Kingdom’s
Value Added Tax Act 1994 or applicable legislation in other jurisdictions having
a similar effect).

 

(e)            In relation to any supply made by a Recipient to any other Person
under a Loan Document, if reasonably requested by such Recipient, such other
Person must promptly provide such Recipient with details of such other Person’s
VAT registration and such other information as is reasonably requested in
connection with such Recipient’s VAT reporting requirements in relation to such
supply.

 

7.7.9        Survival. Each party’s obligations under this Section 7.7 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an Issuing Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

7.7.10      Defined Terms. For purposes of this Section 7.7, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.

 

7.8           Aga Liability. For the avoidance of doubt and notwithstanding
anything contained herein or in any other Loan Document to the contrary, under
no circumstance shall a Loan Party that is a member of the Aga Group (i) be
liable for the Loans or other Obligations of any Loan Party that is not also
member of the Aga Group or (ii) be responsible for the failure of any Loan Party
that is not also a member of the Aga Group to pay any principal, interest, fees
or other amounts payable hereunder.

 

Section 8            INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS.

 

8.1           Increased Costs.

 

8.1.1        Increased Costs Generally. If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 8.1.5) or any
Issuing Lender;

 

(b)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(c)           impose on any Lender or any Issuing Lender or the London or
Canadian interbank market any other condition, cost or expense affecting this
Agreement or

 



79

 

 

Eurocurrency Loans made by such Lender or any applicable Letter of Credit or
participation of such Lender therein;

 

(d)           and the result of any of the foregoing shall be to increase the
cost to such Lender of making, converting to, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or such Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such Issuing Lender, the Company will pay (or cause the applicable
Subsidiary Borrower to pay) to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

8.1.2        Capital Requirements. If any Lender or any Issuing Lender
reasonably determines that any Change in Law affecting such Lender or such
Issuing Lender or any Lending Office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Company will pay (or
cause the applicable Subsidiary Borrower to pay) to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

 

8.1.3        Certificates for Reimbursement. A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in Section 8.1.1 and 8.1.2 (which certificate shall set forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail) and delivered to the Company shall be conclusive absent demonstrable
error. The Company shall pay (or cause the applicable Subsidiary Borrower to
pay) such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.

 

8.1.4        Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to the foregoing provisions
of this Section 8.1 shall not constitute a waiver of such Lender’s or such
Issuing Lender’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender or an Issuing Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and

 



80

 

 

of such Lender’s or such Issuing Lender intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

8.1.5        Additional Reserve Requirements. The Company shall pay (or cause
the applicable Subsidiary Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent demonstrable error),
and (ii) as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent demonstrable error), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 15 days prior to the
relevant date on which interest is payable, such additional interest or costs
shall be due and payable 15 days from receipt of such notice.

 

8.2           Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurocurrency Loan or a
Daily Floating LIBOR Loan or a conversion to or continuation of a Eurocurrency
Loan, (i) the Administrative Agent determines that (A) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period, if applicable, of such Eurocurrency Loan or Daily Floating
LIBOR Loan, (B) (1) adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan (whether denominated in Dollars or an Alternative
Currency, as applicable) or in connection with an existing or proposed Base Rate
Loan, Daily Floating LIBOR Loan or Canadian Prime Rate Loan and (2) the
circumstances described in Section 8.2(c)(i) do not apply or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Loans or Daily
Floating LIBOR Loans in the affected currency or currencies shall be suspended
(to the extent of the affected Eurocurrency Loans, Daily Floating LIBOR Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate or Canadian Prime Rate, the utilization of the

 



81

 

 

Eurocurrency Rate component in determining the Base Rate or Canadian Prime Rate,
as applicable, shall be suspended, in each case until the Administrative Agent
(or, in the case of a determination by the Required Lenders described in clause
(ii) of this Section 8.2(a), until the Administrative Agent upon instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Company or the applicable Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans or Daily
Floating LIBOR Loans, as applicable in the affected currency or currencies (to
the extent of the affected Eurocurrency Rate Loans, Daily Floating LIBOR Loans
or Interest Periods) or, failing that, (A) with respect to a pending request for
Loans denominated in Dollars, the Company will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein, (B) with respect to a
pending request for Loans denominated in Canadian Dollars, the applicable
Domestic Borrower or Canadian Borrower will be deemed to have converted such
request into a request for a Borrowing of Canadian Prime Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein, and (C) with respect
to Loans denominated in any Alternative Currency (other than Canadian Dollars as
contemplated in the foregoing clause (B)), at the election of the Company, (1)
such request shall be converted into a request for a Borrowing of Base Rate
Loans denominated in Dollars (subject to the foregoing clause (y)) in the Dollar
Equivalent Amount of the amount specified therein (and, in the case of any
outstanding Eurocurrency Loans, regardless of whether such request is made, such
Loans will automatically be deemed to be converted to Base Rate Loans
denominated in Dollars in the Dollar Equivalent Amount of such Loans at the end
of the applicable Interest Period) or (2) the applicable Borrower shall repay
such Eurocurrency Loans (to the extent outstanding) in full at the end of the
applicable Interest Period; provided, however that if no such election is made
by the Company within three days after receipt of such notice, the Company shall
be deemed to have elected clause (1) above.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section 8.2, the
Administrative Agent in consultation with the Company, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 8.2, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, but without limiting Sections 8.2(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders

 



82

 

 

(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans in the applicable currency, provided
that, at the time of such statement, there is no successor administrator that is
satisfactory to the Administrative Agent, that will continue to provide LIBOR
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or

 

(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 8.2, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,; or

 

(iv)           the occurrence of a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that LIBOR is no longer representative,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 8.2 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
(or, with respect to the benchmark of another applicable currency, such
applicable currency) denominated syndicated credit facilities syndicated in the
U.S. and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar Dollar (or, with respect to the benchmark of another applicable
currency, such applicable currency) denominated syndicated credit facilities
syndicated in the U.S. which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”) and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate

 



83

 

 

contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Borrower.

 

(d)           If no LIBOR Successor Rate has been determined and the
circumstances under clause (c)(i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (i) the obligation of the
Lenders to make or maintain Eurocurrency Loans shall be suspended, (to the
extent of the affected Eurocurrency Loans or Interest Periods), and (ii) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Loans (to the
extent of the affected Eurocurrency Loans or Interest Periods) or, failing that,
(A) with respect to a pending request for Loans denominated in Dollars, the
Company will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein and (B) with respect to Loans denominated in any
Alternative Currency, at the election of the Company, (1) such request shall be
converted into a request for a Borrowing of Base Rate Loans denominated in
Dollars (subject to the foregoing clause (ii)) in the Dollar Equivalent Amount
of the amount specified therein (and, in the case of any outstanding
Eurocurrency Loans, regardless of whether such request is made, such Loans will
automatically be deemed to be converted to Base Rate Loans denominated in
Dollars in the Dollar Equivalent Amount of such Loans at the end of the
applicable Interest Period) or (2) the applicable Borrower shall repay such
Eurocurrency Loans (to the extent outstanding) in full at the end of the
applicable Interest Period; provided, however that if no such election is made
by the Company within three days after receipt of such notice, the Company shall
be deemed to have elected clause (1) above.

 

(e)           Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

(f)            In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Rate Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.

 

(g)           For purposes hereof:

 

(i)          “LIBOR Successor Rate Conforming Changes” means, with respect to
any proposed LIBOR Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the

 



84

 

 

discretion of the Administrative Agent, in consultation with the Company, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines, in consultation with the Company, is reasonably
necessary in connection with the administration of this Agreement);

 

(ii)         “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York for the purpose of recommending a benchmark rate to replace LIBOR in loan
agreements similar to this Agreement;

 

(iii)        “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website and that has been selected or
recommended by the Relevant Governmental Body;

 

(iv)        “SOFR-Based Rate” means SOFR or Term SOFR; and

 

(v)        “Term SOFR” means the forward-looking term rate for any period that
is approximately (as determined by the Administrative Agent”) as long as any of
the Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

8.3           Changes in Law Rendering Eurocurrency Loans Unlawful. If any
Lender determines that any Change in Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender to
make, maintain or fund Eurocurrency Loans, then such Lender shall promptly
notify the Company and the Administrative Agent and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert into Eurocurrency Loans (but shall make a Base Rate Loan or Canadian
Prime Rate Loan, as applicable) concurrently with the making of or conversion
into Eurocurrency Loans by the Lenders that are not so affected, in each case in
an amount equal to such Lender’s pro rata share, calculated using the Spot Rate
on the date of borrowing or conversion, of the applicable Borrowing and (b) on
the last day of the current Interest Period for each Eurocurrency Loan of such
Lender (or, in any event, on such earlier date as may be required by the
applicable Change in Law), such Eurocurrency Loan shall, unless then repaid in
full, (i) in the case of Eurodollar Loans, automatically convert to a Base Rate
Loan, (ii) in the case of Eurocurrency Loans denominated in

 



85

 

 

Canadian Dollars of Domestic Borrowers and Canadian Borrowers, automatically
convert to a Canadian Prime Rate Loan and (iii) in the case of a Loan
denominated in a currency other than Dollars (or with respect to Domestic
Borrowers and Canadian Borrowers, Canadian Dollars), such Loan shall be
redenominated in Dollars at the Spot Rate and (c) any Borrower may revoke any
request for a borrowing of, conversion to or continuation of Eurocurrency Loans
that was outstanding at the time the Company received notice of the applicable
Change in Law from the applicable Lender as provided above. Subject to the
following sentence, each Base Rate Loan or Canadian Prime Rate Loan made by a
Lender that, but for the circumstances described in the foregoing sentence,
would be a Eurocurrency Loan (an “Affected Loan”) shall remain outstanding as a
Base Rate Loan or Canadian Prime Rate Loan, as applicable, for the same period
as the Borrowing of Eurocurrency Loans of which such Affected Loan would be a
part absent such circumstances; provided that upon request of the Company, the
applicable Borrower or the affected Lender at least five days before any
continuation of such a Borrowing that is in a currency other than Dollars, the
amount of such Affected Loan shall be adjusted, if necessary, to be equal to
such Lender’s pro rata share, calculated using the Spot Rate on the date of such
continuation, of such Borrowing, and the applicable Borrower (if the amount of
such Affected Loan decreases) or such Lender (if the amount of such Loan
increases) shall remit the appropriate amount to the other party (through the
Administrative Agent). Any Lender that has given a notice pursuant to the first
sentence of this Section shall promptly notify the Administrative Agent and the
Company if the circumstances giving rise to such notice cease to exist, at which
time such Lender’s obligation to make Eurocurrency Loans shall be reinstated. If
a relevant Change in Law affects one or more, but not all currencies available
hereunder, then this Section 8.3 shall only apply with respect to the affected
currencies.

 

8.4          Funding Losses. Upon demand by any Lender (which demand shall be
accompanied by a written statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which will be
furnished to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Borrower to compensate) such Lender
for and hold such Lender harmless from any net loss, cost or expense incurred by
it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Daily Floating LIBOR Loan, Base Rate Loan or Canadian Prime Rate
Loan on the date or in the amount notified by the Company or the applicable
Subsidiary Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency in a different currency unless so requested at the option
of the applicable Issuing Lender pursuant to Section 2.3.3(A); or

 

(d)           any assignment of a Eurocurrency Loan on a day other than the last
day of the Interest Period, as applicable, therefor as a result of a request by
the Company pursuant to

 



86

 

 

Section 8.7.2; including any net loss or expense arising from (x) the
liquidation or reemployment of funds obtained by it to maintain such Loan and
(y) fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Subsidiary Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Subsidiary Borrower) to the Lenders under this Section 8.4, each Lender shall be
deemed to have funded each Eurocurrency Loan made by it at the Eurocurrency
Rate, for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Loan was in fact so funded.

 

8.5           Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any Eurocurrency Loan or Daily
Floating LIBOR Loan by causing a domestic or foreign branch or affiliate of such
Lender to make such Loan; provided that in such event, for purposes of this
Agreement, such Loan shall be deemed to have been made by such Lender and the
obligation of the applicable Borrower to repay such Loan shall nevertheless be
to such Lender and shall be deemed held by it, to the extent of such Loan, for
the account of such branch or affiliate.

 

8.6          Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of any part of its Loans in any manner it sees
fit, it being understood, however, that for purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurocurrency Rate for
such Interest Period.

 

8.7           Mitigation of Circumstances; Replacement of Lenders.

 

8.7.1        Mitigation of Circumstances. Each Lender shall promptly notify the
Company and the Administrative Agent of any event of which it has knowledge
which will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by a Borrower to pay to
any Lender or Governmental Authority any amount pursuant to Section 7.7 or 8.1
or (ii) the occurrence of any circumstance of the nature described in Section
8.2 or 8.3 (and, if any Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify the Company and the Administrative Agent). Without
limiting the foregoing, each Lender will designate a different Lending Office if
such designation will avoid (or reduce the cost to the applicable Borrower of)
any event described in clause (i) or (ii) of the preceding sentence and such
designation will not, in such Lender’s good faith judgment, be otherwise
disadvantageous to such Lender. Notwithstanding any provision of Section 7.7 or
8.1, no Lender shall be entitled to request payment of any amount pursuant to
either such Section unless such amount is proportionate to the amounts that such
Lender is generally requesting from similarly situated borrowers or account
parties for similar additional costs or losses suffered in connection with
substantially similar credit facilities.

 



87

 

 

8.7.2       Replacement of Lenders. If any Lender requests compensation under
Section 8.1, or has given notice of the occurrence of a circumstance described
in Section 8.3, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 7.7, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
the foregoing Section 8.7.1, the Company may replace such Lender in accordance
with Section 15.10.

 

8.8           Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Loans cancellation or expiration of the Letters of Credit and any termination of
this Agreement.

 

Section 9            REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Parent and the Company on behalf of itself and its
Subsidiaries (and to the extent applicable thereto, each Subsidiary Borrower for
itself) represent and warrant to the Administrative Agent and the Lenders that:

 

9.1           Organization, etc. Each Loan Party and each other Material Foreign
Subsidiary is duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization; and (except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect) each of the Parent and each
Subsidiary (i) is duly qualified to do business in each jurisdiction where the
nature of its business makes such qualification necessary and (ii) has full
power and authority to own its property and conduct its business as presently
conducted by it.

 

9.2          Authorization; No Conflict. The execution and delivery by each of
the Parent and each Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowings hereunder, the execution and delivery by
each other Loan Party of each Loan Document to which such Loan Party is a party,
the performance by each Loan Party of its obligations under each Loan Document
to which such Loan Party is a party are within the organizational powers of such
Loan Party, have been duly authorized by all necessary organizational action on
the part of such Loan Party (including any necessary shareholder, partner or
member action), have received all necessary governmental approval (if any shall
be required), and do not and will not (a) violate any provision of any law,
statute, rule or regulation or any order, writ, injunction, decree or judgment
of any court or other government agency which is binding on any Loan Party, (b)
contravene or conflict with, or result in a breach of, (i) any provision of the
certificate of incorporation, partnership agreement, by-laws or other
organizational documents of such Loan Party or (ii) any material loan or credit
agreement, indenture, or other material instrument or document which is binding
on such Loan Party or any other Subsidiary or any property of any of the
foregoing or (c) result in, or require, the creation or imposition of any Lien
on any property of any Loan Party or any other Subsidiary (other than Liens
arising under the Loan Documents).

 



88

 

 

9.3           Validity and Binding Nature.

 

(a)           Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is the legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to (i) bankruptcy, insolvency, reorganization
and similar laws affecting the enforceability of creditors’ rights generally,
(ii) general principles of equity and (iii) the Legal Reservation.

 

(b)          Subject to the Legal Reservation, the choice of governing law
provisions contained in this Agreement and each other Loan Document to which any
UK Loan Party is party are enforceable in England. Subject to the Legal
Reservation, any judgment obtained in connection with any Loan Document will be
recognized and be enforceable in England.

 

(c)           Subject to the Legal Reservation, it is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
any Loan Document to which a UK Loan Party is a party that such Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other authority in England and Wales or that any registration charge or stamp
or similar Tax be paid on or in respect of such Loan Document or any related
document, except for any such filing, registration, recording, execution or
notarization that is not required to be made until enforcement of the applicable
Loan Document or that is required under the United Kingdom’s Companies Act 2006.

 

9.4           Financial Condition. (a) The audited consolidated financial
statements of the Parent and its Subsidiaries as at December 31, 2018, copies of
which have been delivered to each Lender, were prepared in accordance with GAAP
and present fairly the consolidated financial condition of the Parent and its
Subsidiaries as at such date and the results of their operations for the period
then ended in accordance with GAAP and (b) the unaudited consolidated financial
statements of the Parent and its Subsidiaries as at September 30, 2019, copies
of which have been delivered to each Lender, were prepared in accordance with
GAAP (subject, in the case of such unaudited statements, to the absence of
footnotes and other informational disclosures customarily omitted from interim
financial statements and to normal year-end adjustments) and present fairly the
consolidated financial condition of the Parent and its Subsidiaries as at such
date and the results of their operations for the period then ended in accordance
with GAAP.

 

9.5           No Material Adverse Change. Since December 31, 2018, there has
been no material adverse change in the business, assets, operations, or
financial condition of the Parent and its Subsidiaries taken as a whole.

 

9.6           Litigation. No litigation (including derivative actions),
arbitration proceeding, labor controversy or governmental investigation or
proceeding is pending or, to the Parent’s or any Borrower’s knowledge,
threatened in writing against the Parent or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.

 

9.7           Ownership of Properties; Liens. Each of the Parent and each
Subsidiary owns good and, in the case of real property, marketable title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever, in each case necessary for the conduct of its business
(including patents, industrial designs, trademarks, trade names, service marks
and

 



89

 

 

copyrights), except as could not reasonably be expected to have a Material
Adverse Effect. The property of the Parent and each Subsidiary is owned free and
clear of all Liens, charges and material claims (including material infringement
claims that are pending or, to the knowledge of the Parent or any Subsidiary,
threatened with respect to patents, trademarks, copyrights and the like) except
as permitted pursuant to Section 10.8.

 

9.8          Subsidiaries. As of the date hereof, the Parent has no Subsidiaries
except those listed in Schedule 9.8; and the Parent has no direct Subsidiary
other than the Company.

 

9.9           Employee Benefit Plans.

 

9.9.1        ERISA Compliance.

 

(a)           Each U.S. Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such U.S.
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Parent, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of the Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any U.S. Pension Plan or Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any U.S. Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred with respect to a U.S. Pension
Plan, or a Multiemployer Plan, within the five year period prior to the date
hereof, and neither the Parent nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any U.S. Pension Plan or, to the knowledge of
the Parent, Multiemployer Plan; (ii) the Parent and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
U.S. Pension Plan and, to the knowledge of the Parent, Multiemployer Plan, and
no waiver of the minimum funding standards under the Pension Funding Rules has
been applied for or obtained by the Parent or an ERISA Affiliate; (iii) as of
the most recent valuation date for any U.S. Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher, and for any Multiemployer Plan, the plan’s funding level (as set forth
in Section 431 of the Code) is 60% or higher; (iv) neither the Parent nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no U.S. Pension Plan or, to the knowledge of
the Parent, Multiemployer Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings

 



90

 



 

under Title IV of ERISA to terminate any U.S. Pension Plan or, to the knowledge
of the Parent, Multiemployer Plan.

 

9.9.2        Non-U.S. Pension Plans.

 

(a)           Except as would not reasonably be expected to result in a Material
Adverse Effect, all employer and employee contributions (including insurance
premiums) required from any UK Loan Party or any of its Subsidiaries or
Affiliates by applicable law or by the terms of any UK Pension Plans (including
any policy held thereunder) have been made, or, if applicable, accrued in
accordance with normal accounting practices.

 

(b)           Except as would not reasonably be expected to result in a Material
Adverse Effect, each UK Pension Plan has been maintained in compliance with its
terms and with the requirements of all applicable laws.

 

9.9.3       Foreign Plans. Except as would not reasonably be expected to result
in a Material Adverse Effect, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of all applicable laws.

 

9.10           Investment Company Act. Neither the Parent nor any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940 and none of the UK Loan Parties carries on any business in
the United Kingdom that requires it to be authorized by the United Kingdom
Financial Conduct Authority or the United Kingdom Prudential Regulation
Authority.

 

9.11           Regulation U; Etc. No Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

 

9.12           Taxes.

 

(a)           Each of the Parent and each Subsidiary has filed all United States
federal income tax returns and other material tax returns required by law to
have been filed by it and has paid all material Taxes thereby shown to be owing,
except any such tax returns or Taxes that (i) are not delinquent or (ii) are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

(b)           No Loan Party carries on or has ever carried on any trade through
a permanent establishment outside its jurisdiction of incorporation.

 

9.13         Solvency, etc.

 

(a)                At the Effective Time (and after giving effect to any right
of contribution and subrogation), (i) the present fair saleable value of each
Loan Party’s (other than UK Loan Parties) assets will exceed the amount that
will be required to pay the probable liability of its debts and other
liabilities, contingent or otherwise, as such debts and other liabilities become
absolute and matured, and (ii) each Loan Party (other than UK Loan Parties) will
be “solvent,” will be able

 



91

 

 

to pay its debts as they mature, will own property with “fair saleable value”
greater than the amount required to pay its debts as they become absolute and
matured and will not have “unreasonably small capital” with which to carry on
its business as then constituted (all quoted terms used in the foregoing clause
(ii) having the respective meanings given thereto in applicable federal and
state laws governing determinations of the insolvency of debtors). At the
Effective Time, no Canadian Borrower is an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).

 

(b)                Immediately prior to and after giving effect to the making of
each Credit Extension hereunder and the use of proceeds thereof (and after
giving effect to any right of contribution or subrogation), (i) the present fair
saleable value of the assets of the Loan Parties, on a consolidated basis, will
exceed the amount that will be required to pay the probable liability of the
consolidated debts and other liabilities, contingent or otherwise, of the Loan
Parties, as such debts and other liabilities become absolute and matured, and
(ii) the Loan Parties, on a consolidated basis, will be “solvent,” will be able
to pay their consolidated debts as they mature, will own consolidated property
with “fair saleable value” greater than the amount required to pay their
consolidated debts as they become absolute and matured and will not have
“unreasonably small capital” on a consolidated basis with which to carry on
their business as then constituted (all quoted terms used in the foregoing
clause (ii) having the respective meanings given thereto in applicable federal
and state laws governing determinations of the insolvency of debtors).

 

(c)                At the Effective Time, no UK Loan Party will (i) (A) be
unable to or have admitted its inability to pay its debts as they fall due, (B)
be deemed to or have been declared to be unable to pay its debts under
applicable law, (C) have suspended or threatened to suspend making payments on
any of its debts or (D) by reason of actual or anticipated financial
difficulties, have commenced negotiations with one or more of its creditors with
a view to rescheduling any of its indebtedness; (ii) have aggregate assets that
are less than its liabilities (taking into account contingent and prospective
liabilities); or (iii) have had declared a moratorium in respect of any Debt.

 

9.14         Environmental Matters. The Parent and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and Environmental Claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent has reasonably concluded
that, except as specifically disclosed in Schedule 9.14, such Environmental Laws
and Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.

 

9.15         Information. All written information (other than projections,
estimates and other forward-looking information, and other information of a
general economic or industry nature) heretofore or contemporaneously herewith
furnished in writing by the Parent or any Subsidiary to any Lender for purposes
of or in connection with this Agreement and the transactions contemplated
hereby, and all written information, other than projections and other
information of a general economic or industry nature, hereafter furnished by or
on behalf of the Parent or any Subsidiary to any Lender pursuant hereto or in
connection herewith, in each case, taken as a whole, does not contain any
material misstatement of a material fact and is not incomplete by omitting to
state any material fact necessary to make such information not materially
misleading in light of the circumstances under which made as of the dates
thereof (it being recognized by the Administrative

 



92

 

 

Agent and the Lenders that (a) any projections and forecasts provided by the
Parent or any Subsidiary are based on good faith estimates and assumptions
believed by the Parent or such Subsidiary to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts will likely differ from
projected or forecasted results and (b) any information provided by the Parent
or any Subsidiary with respect to any Person or assets acquired or to be
acquired by the Parent or any Subsidiary shall, for all periods prior to the
date of such Acquisition, be limited to the knowledge of the Parent or the
acquiring Subsidiary after reasonable inquiry).

 

9.16         No Default. No Loan Party is in default under any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound which would reasonably be expected to have a Material Adverse
Effect. No Event of Default or Unmatured Event of Default exists.

 

9.17         No Burdensome Restrictions. No Loan Party is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

9.18         Centre of Main Interests. In the case of any UK Loan Party and for
the purposes of Regulation (EU 2015/848 of 20 May 2015 on insolvency proceedings
(recast)), its centre of main interest (as that term is used in Article 3(1)
therein) is situated in England and Wales and it has no “establishment” (as that
term is used in Article 2(h) therein) in any other jurisdiction.

 

9.19         OFAC. Neither the Parent, nor any Subsidiary, nor, to the knowledge
of any Loan Party and its Subsidiaries, any director, officer or employee
thereof, is an individual or entity (i) currently the subject or target of any
Sanctions (“target of Sanctions” signifying a person with whom a U.S. Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business, or other activities pursuant to Sanctions),
(ii) included on OFAC’s List of Specially Designated Nationals or HMT’s
Consolidated List of Financial Sanctions Targets, or any similar list enforced
by any other Sanctions Authority nor (iii) is the Parent or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

 

9.20         Anti-Corruption Laws and Sanctions. Except where failure to do so
would not reasonably be expected to result in a Material Adverse Effect, each of
the Parent and each Subsidiary has conducted its businesses in compliance with
applicable anti-corruption and Sanctions laws and has instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

9.21         Beneficial Ownership Certification. As of the Effective Time, the
information included in any Beneficial Ownership Certification delivered in
connection with this Agreement is true and correct in all material respects.

 

Section 10        COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations of the Borrowers are paid in full (other than unasserted contingent
obligations, Hedging Obligations and Cash Management Obligations) and all
Letters of Credit have been terminated (other than

 



93

 

 

any Letter of Credit that has been Cash Collateralized or otherwise backstopped
or provided for in a manner reasonably satisfactory to the Administrative Agent
and the Issuing Lender), the Parent agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:

 

10.1         Reports, Certificates and Other Information. Furnish to the
Administrative Agent (which will promptly forward copies thereof to each
Lender):

 

10.1.1      Audit Report. Promptly when available and in any event within 90
days after the close of each Fiscal Year (commencing with the Fiscal Year ended
December 31, 2019), a copy of the annual audit report of the Parent and its
Subsidiaries for such Fiscal Year, including therein consolidated balance sheets
of the Parent and its Subsidiaries as of the end of such Fiscal Year and
consolidated statements of earnings and cash flow of the Parent and its
Subsidiaries for such Fiscal Year reported on without a “going concern”
exception (other than a going concern qualification resulting from an upcoming
maturity date under any Debt occurring within one year from the time such
opinion is delivered) or a qualification arising out of the scope of the audit,
by Ernst & Young LLP or other independent auditors of recognized standing
selected by the Parent and reasonably acceptable to the Required Lenders.

 

10.1.2      Quarterly Reports. Promptly when available and in any event within
45 days after the end of each Fiscal Quarter (except the last Fiscal Quarter) of
each Fiscal Year, consolidated balance sheets of the Parent and its Subsidiaries
as of the end of such Fiscal Quarter, together with consolidated statements of
earnings and cash flow for such Fiscal Quarter and for the period beginning with
the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, certified by a Responsible Financial Officer of the Parent.

 

10.1.3      Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and of each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit A, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a
Responsible Financial Officer of the Parent, containing (a) a computation of
each of the financial ratios and restrictions set forth in Section 10.6; (b)
contemporaneously with the furnishing of the annual audit report pursuant to
Section 10.1.1 only, an updated organizational chart showing all Subsidiaries
and the jurisdictions of their respective organization; (c) confirmation that
there has not been (or a reasonably detailed description of) any cancellation
(without replacement), material reduction in the amount or other material
negative change with respect to any material insurance maintained by the Parent
or any Subsidiary; and (d) a statement that such officer has not become aware of
any Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

 

10.1.4      Reports to SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Parent or any Subsidiary filed with the SEC (excluding exhibits thereto,
provided that the Company shall promptly deliver any such exhibit to the
Administrative Agent or any Lender upon request therefor); copies of all
registration statements of the Parent or any Subsidiary filed with the SEC; and
copies of all proxy statements or other communications made to shareholders
generally concerning material developments in the business of the Parent or any
Subsidiary.

 



94

 

 

10.1.5      Notice of Default, Litigation, ERISA and Environmental Matters.
Promptly upon any Responsible Officer becoming aware of any of the following,
written notice describing the same and the steps being taken by the Parent or
the Subsidiary affected thereby with respect thereto:

 

(a)           the occurrence of an Event of Default or an Unmatured Event of
Default;

 

(b)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Parent to the Lenders which has been
instituted or, to the knowledge of the Parent or any Borrower, is threatened
against the Parent or any Subsidiary or to which any of the properties of any
thereof is subject which (i) has a reasonable likelihood of being adversely
determined and (ii) if so determined, would reasonably be expected to have a
Material Adverse Effect;

 

(c)            the occurrence of an ERISA Event, (ii) any failure to make any
material required contribution to a UK Pension Plan, or Foreign Plan, or (iii)
the creation of any ERISA Lien with respect to any U.S. Pension Plan; or

 

(d)           any other event that would reasonably be expected to have a
Material Adverse Effect.

 

10.1.6      Management Reports. Promptly upon the request of the Administrative
Agent, copies of all detailed financial and management reports submitted to the
Parent by independent auditors in connection with each annual or interim audit
made by such auditors of the books of the Parent.

 

10.1.7      Projections. As soon as practicable and in any event within 60 days
after the commencement of each Fiscal Year, financial projections for the Parent
and its Subsidiaries for such Fiscal Year prepared in a manner consistent with
those projections delivered by the Parent to the Administrative Agent prior to
the Effective Time.

 

10.1.8      Other Information. From time to time such other information
concerning the Parent and its Subsidiaries as the Administrative Agent or any
Lender may reasonably request, including without limitation, promptly following
any request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Patriot Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

 

Documents required to be delivered pursuant to Section 10.1.1, 10.1.2 or 10.1.3
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 15.3; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic

 



95

 

 

mail an electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”).

 

10.2        Books, Records and Inspections. Keep, and cause each Subsidiary to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each Subsidiary to permit, at any reasonable time during
normal business hours and with reasonable prior notice (or at any time without
notice if an Event of Default exists), any Lender or the Administrative Agent or
any representative thereof to inspect any of its offices, properties and
operations, to discuss its financial matters with its officers and its
independent auditors (and the Parent hereby authorizes such independent auditors
to discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof whether or not any representative of the Parent or
any Subsidiary is present provided that the Parent or the Company is given the
opportunity to be present for such discussion), and to examine (and, at the
expense of the Parent or the applicable Subsidiary, photocopy extracts from) any
of its books or other corporate records; and unless all security interests of
the Administrative Agent have been released pursuant to Section 10.12(vii),
permit, and cause each Subsidiary to permit, the Administrative Agent to perform
periodic field examinations of the Parent and its Subsidiaries at such times as
the Administrative Agent or the Required Lenders (in each case in consultation
with the Company) may elect; provided that the Loan Parties shall not be
obligated to pay for more than one field examination in any Fiscal Year
(excluding any field examination conducted at a time when any Event of Default
exists).

 

10.3         Insurance. Maintain, and cause each Subsidiary to maintain such
insurance (giving effect to reasonable and prudent self-insurance) as may be
required by any law or governmental regulation or court decree or order
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated; and, upon reasonable request of the Administrative Agent, furnish to
the Administrative Agent a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Parent and its
Subsidiaries.

 

10.4         Compliance with Laws; Material Contracts; Payment of Taxes and
Liabilities. (a) Comply, and cause each Subsidiary to comply, in all material
respects with all material applicable laws, rules, regulations, decrees, orders,
judgments, licenses, material contracts and permits, noncompliance with which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (b) pay, and cause each Subsidiary to pay, prior to
delinquency, all United States federal income taxes and all other material Taxes
and governmental charges against it or any of its property, as well as claims of
any kind which, if unpaid, might become a Lien on any of its property, other
than Liens permitted by Section 10.8; provided that the foregoing shall

 



96

 

 

not require the Parent or any Subsidiary to pay any such Tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

 

10.5         Maintenance of Existence, etc. Maintain and preserve, and (subject
to Section 10.10) cause each Loan Party and Material Foreign Subsidiary to
maintain and preserve, (a) its existence and, if applicable, good standing in
the jurisdiction of its formation; provided that any Subsidiary (other than a
Borrower) may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders, and (b) its qualification and
good standing as a foreign company in each jurisdiction where the nature of its
business makes such qualification necessary (except in those instances in which
the failure to be qualified or in good standing does not have a Material Adverse
Effect).

 

10.6         Financial Covenants.

 

10.6.1      Interest Coverage Ratio. Not permit the Interest Coverage Ratio as
of the last day of any Computation Period to be less than 3.00 to 1.00.

 

10.6.2      Secured Leverage Ratio. Not permit the Secured Leverage Ratio as of
the last day of any Computation Period (other than during a Covenant Holiday
Period) to exceed 4.00:

 

(a)                to 1.00; or to exceed 4.50 toif the Elevated Covenant Period
is not in effect, 3.50 to 1.00 as of the last day of each Computation Period (or
4.00 to 1.00 during any Covenant Holiday Period.); and

 

(b)                if the Elevated Covenant Period is in effect, (i) 3.50 to
1.00 as of the last day of the third Fiscal Quarter of Fiscal Year 2020, (ii)
4.50 to 1.00 as of the last day of the fourth Fiscal Quarter of Fiscal Year
2020, (iii) 4.50 to 1.00 as of the last day of the first Fiscal Quarter of
Fiscal Year 2021 and (iv) 4.25 to 1.00 as of the last day of the second Fiscal
Quarter of Fiscal Year 2021.

 

10.7         Limitations on Debt. Not, and not permit any Subsidiary to, create,
incur, assume or suffer to exist any Debt, except:

 

(a)           obligations under this Agreement and the other Loan Documents;

 

(b)           unsecured seller Debt which represents all or part of the purchase
price payable in connection with Permitted Acquisitions; provided that (i) the
aggregate outstanding principal amount of all such Debt shall not at any time
exceed $40,000,000 and (ii) all such Debt shall have terms that are reasonably
acceptable to the Administrative Agent;

 

(c)           Debt secured by Liens permitted by Section 10.8(d); provided that
the aggregate principal amount of all such Debt at any time outstanding shall
not exceed $100,000,000;

 

(d)           Debt of Subsidiaries owed to the Parent or any other Subsidiary;

 



97

 

 

(e)            Hedging Obligations of the Company or any Subsidiary incurred in
the ordinary course of business for bona fide hedging purposes and not for
speculation;

 

(f)            unsecured Debt of the Company to Subsidiaries;

 

(g)           Subordinated Debt;

 

(h)           Debt existing on the date hereof and listed on Schedule 10.7(h)
(including, for the avoidance of doubt, revolving advances incurred from time to
time under the agreements listed on such Schedule governing such Debt),
including refinancings, amendments, restatements, supplements, refundings,
renewals or extensions of any such Debt so long as the maximum available
principal amount of such Debt (as so refinanced or otherwise modified) is not
increased except to the extent of any premium, accrued interest, fees, costs and
expenses incurred in connection therewith and the terms applicable to such Debt
(as so refinanced or otherwise modified) are no less favorable to the Company or
the applicable Subsidiary in any material respect than the terms in effect
immediately prior to such refinancing or other modification (except that
interest and fees payable with respect to such Debt (as so refinanced or
modified) may be at the then-prevailing market rates);

 

(i)            Debt from the Parent owing to the Company solely to the extent
that the proceeds of such Debt are used by the Parent to pay its Taxes and
reasonable accounting, legal and corporate overhead expenses, in each case as
they become due;

 

(j)            subject to the limitations set forth in Section 10.8(k), Debt
arising under Capital Leases;

 

(k)           Suretyship Liabilities permitted by Section 10.18(d), (i), (j),
(n), (o) or (pq);

 

(l)            Debt of Foreign Subsidiaries, provided that the aggregate
principal amount of all such Debt at any time outstanding shall not exceed
$150,000,000;

 

(m)          Securitization Obligations in an aggregate outstanding amount not
exceeding at any time $200,000,000;

 

(n)           Debt arising out of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds and other similar obligations in the ordinary
course of business (including in connection with Permitted Securitizations);

 

(o)           Debt incurred solely to finance insurance premiums in the ordinary
course of business;

 

(p)           obligations arising from agreements providing for customary
indemnification, earnouts, adjustment of purchase price, non-compete, consulting
or other similar obligations, in each case arising in connection with
acquisitions or dispositions of any business, assets or Subsidiary; and

 



98

 

 

(q)           (A) other Debt (including Permitted Junior Capital, Permitted
Capital Hedging Arrangements and including Debt of a Person that becomes a
Subsidiary after the Effective Time) so long as, both immediately before and
immediately after giving effect to the incurrence or assumption of such Debt (or
acquisition of such Person), (and the application of the proceeds of such Debt),
on a pro forma basis immediately after giving effect thereto (x) the Leverage
Ratio of Parent does not exceed 5.50 to 1.00 as of the last day of the
Computation Period most recently ended and (y) the Parent is in pro forma
compliance with the Leverage Ratio then in effect pursuant tocovenant in Section
10.6.2 (including after giving effect to any Covenant Holiday Period), in each
case based on the most recently available quarterly financial statements of the
Parent. and (B) any refinancings, amendments, restatements, supplements,
refundings, renewals or extensions of any such Debt so long as the maximum
available principal amount of such Debt (as so refinanced or otherwise modified)
is not increased except to the extent of any premium, accrued interest, fees,
costs and expenses incurred in connection therewith and the terms applicable to
such Debt (as so refinanced or otherwise modified) are no less favorable to the
Parent, the Company or the applicable Subsidiary in any material respect, taken
as a whole, than the terms in effect immediately prior to such refinancing or
other modification (except (x) in the case of Debt, for the interest, original
issue discount and fees payable with respect to such Debt (as so refinanced or
modified) may be at the then-prevailing market rates and (y) for any refinancing
of Convertible Notes, with respect to the conversion rate thereof).

 

10.8         Liens. Not, and not permit any Subsidiary to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

 

(a)           Liens for Taxes or other governmental charges not at the time
delinquent or being contested in good faith by appropriate proceedings and, in
each case, for which it maintains adequate reserves;

 

(b)           Liens arising in the ordinary course of business (such as (i)
Liens of carriers, warehousemen, landlords, mechanics, repairmen and materialmen
and other similar Liens imposed by law provided that any such Lien is for sums
not overdue for a period of more than 60 days or is being contested in good
faith by appropriate proceedings, and for which it maintains adequate reserves
to the extent required in accordance with GAAP, (ii) deposits to secure trade
contracts entered into in the ordinary course of business and (iii) Liens
incurred or deposits made in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with leases, surety bonds, bids, performance bonds,
utilities and similar obligations), in each case including cash collateral for
obligations in respect of letters of credit and bank guarantees, provided that
any such Lien is not otherwise involving any deposits (other than deposits in
the ordinary course of business that are customary with respect to the type of
obligations secured and deposits permitted by Section 10.18(f), but excluding
deposits to secure bonds of the types described in subsection (e) below) or
advances or borrowed money or the deferred purchase price of property or
services;

 

(c)           Liens identified in Schedule 10.8 and Liens securing refinancings,
refundings, renewals, replacements or extensions of the Debt originally secured
by such Liens; provided that the principal amount of Debt secured thereby is not
increased other than in respect

 



99

 

 

of any accrued interest, premium, fees, costs or expenses payable in connection
with such refinancing, refunding, extension, renewal or replacement;

 

(d)           subject to the limitations set forth in Section 10.7(c), (i) Liens
existing on property at the time of the acquisition thereof by the Company or
any Subsidiary, or existing on property of any Person that becomes a Subsidiary
after the Effective Time (and, in each case, not created in contemplation of
such acquisition), (ii) Liens that constitute security interests on any property
securing debt incurred for the purpose of financing any part of the cost of
acquiring, constructing or improving such property, provided that any such Lien
attaches to such property within 180 days of the acquisition, construction or
improvement thereof and such Lien attaches solely to the property so acquired,
constructed or improved, and (iii) any refinancing, replacement, amendment,
restatement, supplement, renewal or extension of any Lien referred to in clauses
(i) or (ii) (or the debt secured thereby) so long as the principal amount of the
obligations secured by such Lien is not increased (other than in respect of any
accrued interest, premium, fees, costs or expenses payable in connection
therewith) and such Lien does not extend to any other property of the Company or
any Subsidiary;

 

(e)            attachments, Liens or deposits to secure appeal bonds, judgment
liens and other similar Liens, for sums not exceeding $100,000,000 in the
aggregate at any time outstanding, arising in connection with court proceedings,
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings;

 

(f)            leases, subleases, encroachments, subdivisions, easements, rights
of way, restrictions, zoning, entitlement and other land use and environmental
regulations by any Governmental Authorities, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Company or any Subsidiary;

 

(g)           Liens arising under the Loan Documents;

 

(h)            Liens relating to banker’s liens, rights of set-off or similar
rights and remedies as to accounts or other funds maintained with a depository
institution, including Liens (x) in favor of collecting or payor banks having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in possession of such bank, (y) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business or (z) in favor of banking institutions arising as a matter
of law or standard business terms and conditions encumbering deposits (including
the right of setoff) and which are within the general parameters customary in
the banking industry;

 

(i)             licenses, sublicenses and other grants of rights to use of
patents, trademarks, or other intellectual property rights (a) granted in the
ordinary course of business and not interfering with the business of any Loan
Party in any material respect or (b) between or among Parent and its
Subsidiaries;

 



100

 

 

(j)             any interest or title of a lessor, licensor or sublessor under
any lease or license entered into the ordinary course of its business and
covering only the assets so leased or licensed;

 

(k)            Liens arising under Capital Leases, Liens securing Subordinated
Debt and other Liens not otherwise permitted by this Section 10.8 so long as the
aggregate outstanding principal amount of the obligations secured by the
foregoing does not exceed $100,000,000 at any time;

 

(l)             Liens deemed to exist in connection with Investments in
repurchase agreements permitted by Section 10.18;

 

(m)          Liens on cash earnest money deposits or arising under escrow
arrangements or other similar funding arrangements, in each case made in
connection with any letter of intent or purchase agreement, or in connection
with the defeasance, satisfaction and discharge or redemption of Debt;

 

(n)           Liens securing Debt permitted by Section 10.7(l); provided that
any such Lien shall be terminated promptly after the Debt securing such Lien has
been repaid;

 

(o)           customary rights of first refusal arising under joint venture
agreements;

 

(p)           Liens on Unrestricted Margin Stock;

 

(q)           Liens securing Securitization Obligations; and

 

(r)            Liens on insurance policies securing the financing of insurance
premiums permitted by Section 10.7(o).

 

10.9         Restricted Payments. Not, and not permit any Subsidiary to,

 

(a)           declare or pay any dividends on any of its capital stock (other
than stock dividends);

 

(b)           purchase or redeem any such stock or any warrants, options or
other similar rights in respect of such stock;

 

(c)           make any other distribution to any shareholder with respect to
such shareholder’s equity interest;

 

(d)           pay any principal or interest on, or purchase, redeem or defease,
any Subordinated Debt; or

 

(e)           set aside funds for any of the foregoing; provided that:

 

(i)       any Subsidiary may declare and pay dividends to the Company or to any
other Subsidiary;

 



101

 

 

(ii)       the Company or the Parent, as the case may be, may make regularly
scheduled payments on any Subordinated Debt if the holder of such Subordinated
Debt is permitted to receive such payments at such time under the applicable
agreement or instrument governing such Subordinated Debt and any applicable
subordination agreement and/or intercreditor agreement;

 

(iii)       the Company or any Subsidiary may declare and pay dividends to the
Parent to the extent necessary to enable the Parent to pay its taxes,
accounting, legal and corporate overhead expenses as they become due;

 

(iv)       the Parent and any of its Subsidiaries may (A) purchase, redeem,
retire or otherwise acquire shares of its capital stock or warrants or options
in respect thereof from current or former officers, directors or employees of
the Parent or any of its Subsidiaries upon the death, disability, resignation or
termination of employment of such individual in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year and (B) redeem stock or options in
connection with its equity plans in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year (and the Company may declare and pay dividends to
the Parent to the extent necessary to enable the Parent to make such
redemptions);

 

(v)       so long as no Event of Default or Unmatured Event of Default exists or
will result therefrom, the Company and any of its Subsidiaries may declare and
pay dividends to the Parent to the extent necessary to enable the Parent to make
regularly scheduled payments on any Subordinated Debt if the holder of such
Subordinated Debt is permitted to receive such payments at such time under any
applicable subordination agreement and/or intercreditor agreement;

 

(vi)       the Parent and any of its Subsidiaries may redeem, repurchase, retire
or otherwise acquire equity interests to the extent such redemption, repurchase,
retirement or other acquisition is deemed to occur upon exercise of stock
options or the vesting of restricted stock if such equity interests represent a
portion of the exercise price of such options or the amount of the restricted
stock so vested;

 

(vii)       so long as no Event of Default or Unmatured Event of Default exists
or will result therefrom, the Parent may declare cash dividends to its
shareholders or purchase, redeem, retire or otherwise acquire shares of its
capital stock or options or warrants in respect thereof (such dividends,
purchases, redemptions, retirements or other acquisitions, “Shareholder
Payments”) so long as(A) during the Elevated Covenant Period, in an aggregate
amount not to exceed $50,000,000 and (B) if the Elevated Covenant Period is not
in effect, in unlimited amounts, in either case, so long as (x) no Event of
Default or Unmatured Event of Default

 



102

 

 

exists or will result therefrom and (y) both immediately before, and on a pro
forma basis immediately after giving effect thereto, the Leverage Ratio is not
greater than 4.00 to 1.00 measured as of the most recently ended fiscal
quarterParent is in compliance with the covenant in Section 10.6.2 (including
after giving effect to any Covenant Holiday Period), in each case based on the
most recently available quarterly financial statements of the Parent, in
unlimited amounts; and

 

(viii)       the Parent may pay cash dividends declared in accordance with the
foregoing clause (vii) and the Company may pay dividends to the Parent to the
extent necessary to enable the Parent to make permitted Shareholder Payments.

 

It is understood and agreed, for the avoidance of doubt, that none of the
actions described in clauses (a) – (e) above shall restrict the ability of the
Parent to make any payment or delivery (A) pursuant to the terms of any
Permitted Junior Capital (including, without limitation, upon conversion,
redemption, required repurchase, an interest payment date or maturity), (B)
pursuant to the terms of any Permitted Capital Hedging Arrangement or in
connection with its exercise or the early termination, unwind or settlement
thereof or (C) in connection with any refinancings, conversions, exchanges,
amendments, restatements, supplements, refundings, renewals or extensions of any
such Permitted Junior Capital.

 

10.10       Mergers, Consolidations, Sales. Not, and not permit any Subsidiary
to, merge, amalgamate or consolidate with any Person, or purchase or otherwise
acquire all or substantially all of the assets or any stock of any class of, or
any partnership or joint venture interest in, any other Person, or (except for
the sale or lease of inventory in the ordinary course of business) sell,
transfer, convey or lease all or any substantial part of its assets, or sell or
assign with or without recourse any receivables, except for:

 

(a)           the Parent or any Subsidiary may merge, amalgamate or consolidate
(x) with the Parent or any Subsidiary or (y) with any other Person to complete a
Permitted Acquisition; provided that (i) the Parent shall be the continuing or
surviving Person in any such transaction involving the Parent, (ii) the
applicable Borrower shall be the continuing or surviving Person in any such
transaction involving such Borrower and (iii) subject to the preceding clauses
(i) and (ii), a Loan Party shall be the continuing or surviving Person in any
such transaction involving a Loan Party (unless such Loan Party is ceasing to be
a Subsidiary as a result of such transaction);

 

(b)           any such purchase or other acquisition (and the corresponding sale
or other transfer) by the Company or any wholly-owned Subsidiary of the assets
or stock of any Subsidiary;

 

(c)           any Permitted Acquisition;

 

(d)           sales or assignments of receivables in the ordinary course of
business consistent with past practice;

 

(e)           sales and other dispositions of Margin Stock;

 



103

 

 

(f)            dispositions of accounts receivable, lease receivables, other
financial assets and other rights and related assets pursuant to a Permitted
Securitization;

 

(g)           Investments permitted by Section 10.18;

 

(h)           other sales and dispositions of assets (including the stock of
Subsidiaries and including through a merger) so long as (i) such sale or
disposition of assets complies with any required prepayments payable pursuant to
Section 6.4.2(a) and (ii) the net book value of all assets sold or otherwise
disposed of in any Fiscal Year does not exceed $100,000,000; and

 

(i)            other sales and dispositions of assets (including the stock of
Subsidiaries and including through a merger) so long as (i) both immediately
before, and on a pro forma basis immediately after giving effect thereto, the
Leverage Ratio is not greater than 4.00 to 1.00Parent shall be in compliance
with the financial covenant in Section 10.6.2 as then in effect (including after
giving effect to any Covenant Holiday Period) based on the most recently
available quarterly financial statements of the Parent and (ii) no Event of
Default exists or will result therefrom.

 

10.11       Use of Proceeds; Restrictions on Margin Stock. Use the proceeds of
the Loans to refinance existing Debt of the Parent and its Subsidiaries, to
finance the working capital of the Company and its Subsidiaries, to pay expenses
and fees in connection with the refinancing of existing Debt, for permitted
capital expenditures, to support the issuance of Letters of Credit, for
Permitted Acquisitions and for other general corporate purposes; not, and not
permit any Subsidiary to, purchase or otherwise acquire, directly or indirectly,
any Restricted Margin Stock if, after giving effect thereto, the aggregate fair
market value of all Restricted Margin Stock held by the Parent and its
Subsidiaries would exceed the Margin Stock Basket (as defined below); and not
permit the value of all Restricted Margin Stock held by the Parent and its
Subsidiaries to exceed 25% of the value of all assets of the Parent and its
Subsidiaries. For purposes of the foregoing, “Margin Stock Basket” means the
lesser of (a) $35,000,000 and (b) the total of (i) $35,000,000 minus (ii) all
losses on sales of Restricted Margin Stock after the date of this Agreement plus
(iii) all gains on sales of Restricted Margin Stock after the date of this
Agreement minus (iv) all unrealized losses on Restricted Margin Stock held by
the Parent or any Subsidiary.

 

10.12       Further Assurances. Take, and cause each Subsidiary to take, such
actions as are necessary, or as the Administrative Agent (or the Required
Lenders acting through the Administrative Agent) may reasonably request, from
time to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, financing statements, Collateral Access
Agreements and other documents, the filing or recording of any of the foregoing,
the delivery of stock certificates, notes and other collateral with respect to
which perfection is customarily obtained by possession, and the delivery of
customary opinions of counsel with respect to any of such documents) to ensure
that:

 

(a)                the Obligations of the Domestic Borrowers hereunder and under
the other Loan Documents are secured by first-priority Liens (subject only to
Liens permitted by the Loan Documents) on substantially all of the assets of the
Domestic Borrowers and guaranteed by all Domestic Subsidiaries (including,
promptly upon the acquisition or creation thereof, any Domestic

 



104

 

 

Subsidiary acquired or created after the date hereof) by execution of a U.S.
Guaranty, a Security Agreement and, if applicable, a U.S. Pledge Agreement;
provided that (i) no Excluded Domestic Subsidiary or (ii) no Immaterial
Subsidiary (so long as such Subsidiary is an Immaterial Subsidiary) shall have
an obligation to provide or guaranty or execute a U.S. Guaranty, a Security
Agreement or a U.S. Pledge Agreement;

 

(b)                except with respect to any member of the Aga Group, the
Obligations of the Foreign Borrowers are guaranteed by (i) each other Foreign
Borrower, (ii) all Material Foreign Subsidiaries of each Foreign Borrower that
are organized under the laws of a jurisdiction in which a Foreign Borrower is
organized (including, promptly upon the acquisition or creation thereof, any
Material Foreign Subsidiary of any Foreign Borrower acquired or created after
the date hereof), (iii) all material (as determined from time to time by the
Administrative Agent in consultation with the Company) Foreign Subsidiaries
organized under the laws of Australia and Spain, in each case by execution of a
Foreign Guaranty and (iv) the Domestic Loan Parties; and

 

(c)                the Obligations of the Parent and of each Subsidiary
Guarantor are secured by first-priority Liens (subject only to Liens permitted
by the Loan Documents) on substantially all of the assets of the Parent and each
Subsidiary Guarantor that is a Domestic Subsidiary.

 

Notwithstanding the foregoing or any other provision of any Loan Document:

 

(i)       neither the Parent nor any Subsidiary shall be required to guarantee
any obligations or grant any security or to perfect any security to the extent
that (w) providing such a guarantee or granting or perfecting, as applicable,
such security is prohibited or impractical under local law or would result in
material adverse Tax consequences, (x) the Administrative Agent, in its
discretion, determines that the cost or difficulty of obtaining such a guarantee
or granting or perfecting, as applicable, such security would be excessive
relative to the value of such guarantee or security, (y) providing such a
guarantee or granting or perfecting, as applicable, such security would conflict
with the fiduciary duties of the directors of such Subsidiary or result in a
risk of personal or criminal liability on the part of any officer of such
Subsidiary or (z) the Administrative Agent (acting reasonably) otherwise
consents;

 

(ii)       no Foreign Subsidiary or Excluded Domestic Subsidiary shall guarantee
or be liable for any Obligations of the Parent or any Domestic Subsidiary;

 

(iii)       no member of the Aga Group shall guaranty or be jointly liable for
any Obligations of any Loan Party other than the other members of the Aga Group;

 

(iv)      (t) none of the Parent, the Company or any other Subsidiary shall be
required to pledge any real property or any Margin Stock, (u) without limiting
clause (w) below, none of the Parent, the Company or any other Domestic
Subsidiary shall be required to pledge (1) more than 65% of the voting equity
interests of any Foreign Subsidiary or Excluded Domestic Subsidiary or (2) any
stock of any Immaterial Subsidiary; (v) subject to clause (v) below, no Foreign
Subsidiary shall be required to pledge any of its assets, including the stock of
any other Foreign Subsidiary; (w) neither the assets nor the capital stock of
any member of the Aga Group or the capital stock of the parent of Aga shall be
required to be pledged in order to secure any of the obligations of the Parent
or any Subsidiary (including any member of the Aga Group) and no

 



105

 

 

 

mortgage, charge, lien, assignment or any other security interest shall be
required to be granted over the assets of any member of the Aga Group in respect
of any Obligations;

 

(v)       if a Trigger Event exists, the Administrative Agent may require that,
within 120 days of the occurrence of such Trigger Event (or such longer period
as may be agreed to by the Administrative Agent in its sole discretion), (x) any
Loan Party that has pledged equity interests in a Material Foreign Subsidiary
enter into a local law pledge of such equity interest and/or (y) any Foreign
Borrower (other than Aga) that has outstanding Credit Extensions enter into
security agreements, pledge agreements or other appropriate documents necessary
to create a security interest in substantially all of its assets for the benefit
of the Administrative Agent (subject to the other provisions of this Section
10.12) to secure its Obligations;

 

(vi)     no payments by any Foreign Subsidiary or Excluded Domestic Subsidiary
nor the proceeds from the sale of any collateral held by a Foreign Subsidiary or
Excluded Domestic Subsidiary shall be allocated to the repayment of any
Obligation of a Domestic Loan Party or shall otherwise reduce the obligations of
a Domestic Loan Party; and

 

(vii)       notwithstanding any of the foregoing to the contrary, if the Parent
receives an investment grade rating by any two of Standard & Poor’s Financial
Services LLC, a subsidiary of McGraw-Hill Financial, Inc. (or any successor
thereof), Moody’s Investors Service, Inc. (or any successor thereof) or Fitch
IBCA, Duff & Phelps, a division of Fitch, Inc. (or any successor thereof), all
security interests of the Administrative Agent in any property of the Parent or
any Subsidiary shall be terminated and released.

 

The foregoing provisions of this Section 10.12 shall be limited to the extent
necessary to comply with general statutory limitations, financial assistance,
capital maintenance, fraudulent preference, corporate benefit, “thin
capitalization” rules, retention of title claims and similar principles which
limit the ability of a Person to provide a guarantee or security or require that
the guarantee or security be limited to the maximum amount that such person may
provide having regard to applicable law.

 

10.13        Transactions with Affiliates. Not, and not permit any Subsidiary
to, enter into any transaction, arrangement or contract with any of its other
Affiliates (other than between Parent and its Subsidiaries or between or among
Subsidiaries, except that if an Event of Default exists, no Loan Party shall
enter into any material transaction or contract with any Subsidiary that is not
a Loan Party other than Arm’s Length Transactions (as defined below)) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates (an “Arm’s Length Transaction”); provided that the
foregoing shall not restrict (a) reimbursement of reasonable fees, costs and
expenses, payment of reasonable compensation and provision of customary
indemnification and insurance, in each case to the officers and directors of the
Parent or any of its Subsidiaries; (b) license or lease agreements with any
Subsidiary that is not a Loan Party or joint venture in which a Loan Party has
an interest, in each case on terms that, taken as a whole together with all
related transactions with such non-Loan Party Subsidiary or joint venture, are
commercially reasonable; (c) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business; or (d) employment and severance arrangements
between the Borrowers or any of their Subsidiaries and their respective officers
in the ordinary course of business and transactions pursuant to stock option
plans and employee benefit plans and arrangements and other compensation
arrangements.

 



106

 

 

10.14        Employee Benefit Plans. Maintain, and cause each Subsidiary to
maintain, each U.S. Pension Plan, UK Pension Plan and Foreign Plan in compliance
in all material respects with all applicable requirements of law and regulations
and ensure that, except for (a) the Aga Rangemaster Group Pension Scheme and the
Amari PLC Pension and Life Insurance Plan and (b) schemes established in the
United Kingdom having aggregate liabilities that would not reasonably be
expected to have a Material Adverse Effect, no UK Loan Party or any of its
Subsidiaries is an employer (for purposes of ss38-51 of the United Kingdom’s
Pensions Act 2004).

 

10.15        Environmental Laws. Conduct, and cause each Subsidiary to conduct,
its operations and keep and maintain its property in material compliance with
all Environmental Laws (other than Immaterial Laws).

 

10.16        Inconsistent Agreements. Not, and not permit any Subsidiary to,
enter into any loan or credit agreement, indenture or other material instrument
or document containing any provision which (i) would be violated or breached by
any borrowing, or the obtaining of any Letter of Credit, by any Borrower
hereunder or by the performance by the Parent, the Company or any other
Subsidiary of any of its obligations hereunder or under any other Loan Document
or (ii) would prohibit the Parent, the Company or any other Domestic Subsidiary
or any Foreign Borrower from granting to the Administrative Agent, for the
benefit of the Lenders, a Lien on any Collateral (as defined in any Collateral
Document), other than:

 

(a)                in the case of clause (ii) above, any prohibition set forth
in an agreement evidencing Debt permitted by Section 10.7(c), 10.7(e), 10.7(h),
10.7(j), 10.7(m) or 10.7(p) or a Lien permitted by Section 10.8, to the extent
the restriction with respect to such Lien relates only to the asset or assets
subject to such Lien;

 

(b)                customary non-assignment and non-subletting provisions in (A)
leases and (B) other agreements in the ordinary course of business, in each case
not prohibited by the terms of this Agreement;

 

(c)                any prohibition applicable solely to the property or assets
of any Foreign Subsidiary;

 

(d)                any prohibition pursuant to customary agreements providing
for the licensing of intellectual property by third parties to the Parent or any
Subsidiary in the ordinary course of business that restricts the sublicensing,
pledge, transfer or assignment of the licensee’s rights thereunder;

 

(e)                customary restrictions on cash or other deposits (including
escrowed funds) received by the Parent or any Subsidiary in the ordinary course
of business;

 

(f)                 customary restrictions set forth in joint venture agreements
and other similar agreements concerning joint ventures and applicable soley to
such joint venture;

 

(g)                customary restrictions and conditions relating to the sale of
a Subsidiary pending such sale and applicable solely to such Subsidiary;

 



107

 

 

(h)                customary restrictions and conditions contained in any
agreement relating to the disposition of any property pending the consummation
of such disposition;

 

(i)                 restrictions set forth in any agreement relating to an asset
being acquired existing at the time of acquisition or a Subsidiary existing at
the time such Subsidiary is merged, consolidated or amalgamated with or into, or
acquired by, the Company or any Subsidiary or becomes a Subsidiary and, in each
case, not in contemplation thereof;

 

(j)                 restrictions contained in any trading, netting, operating,
construction, service, supply, purchase, credit card, credit card processing
service, debit card, stored value card, purchase card (including a so-called
“procurement card” or “P-card”) or other agreement to which the Parent or any of
its Subsidiaries is a party and entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of the Parent or such Subsidiary that are the subject of such agreement,
the payment rights arising thereunder, the accounts associated with such
agreement, or the proceeds thereof and does not extend to any other asset or
property of the Parent or such Subsidiary or the assets or property of any other
Subsidiary;

 

(k)                restrictions (A) existing by virtue of any transfer of,
agreement to transfer, option or right with respect to, or Lien on, any property
or assets of the Parent or any Subsidiary not otherwise prohibited by this
Agreement (so long as such limitation or restriction applies only to the
property or assets subject to such transfer, agreement to transfer, option,
right or Lien), (B) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (C) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Parent or any Subsidiary, (D) pursuant to customary
provisions in any swap or derivative transactions (including any Swap
Agreement), or (E) pursuant to customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Parent has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Parent and its Subsidiaries to meet their
ongoing obligations;

 

(l)                 with respect to clause (i) above for Sections 10.7(h), and
10.8 and with respect to clause (ix) above, any encumbrances or restrictions of
the type referred to above imposed by amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to above that do not
materially expand the scope of any such restriction or condition, taken as a
whole so long as the principal amount of the obligations evidenced thereby is
not increased (other than in respect of any accrued interest, premium, fees,
costs or expenses payable in connection therewith).

 

10.17        Business Activities. (a) Not (i) engage in any business activity
other than the ownership of the capital stock of the Company and activities that
are customary for a public holding company, such as maintaining records and
making SEC and other public filings, providing tax, accounting, administrative
and other services to its Subsidiaries, maintaining insurance on behalf of
itself and its Subsidiaries, guaranteeing obligations of and co-signing
documents with its Subsidiaries and other activities incidental to its ownership
of the Company; and (ii) have any

 



108

 

 

direct Subsidiary other than the Company; and (b) not permit any Subsidiary to
engage in any line of business other than those engaged in by the Company and
its Subsidiaries at the Effective Time and businesses and activities (including
Permitted Securitizations) which are extensions thereof or otherwise incidental,
complementary, synergistic, reasonably related, or ancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment).; provided, that nothing in this
Section 10.17, this Agreement, or in any Loan Document shall prohibit the Parent
from issuing equity or Permitted Junior Capital, entering into Permitted Capital
Hedging Arrangements or taking any action under such Permitted Junior Capital or
Permitted Capital Hedging Arrangements that is required or permitted pursuant to
the terms of such Permitted Junior Capital or Permitted Capital Hedging
Arrangements.

 

10.18        Advances and Other Investments. Not, and not permit any Subsidiary
to, make, incur, assume or suffer to exist any Investment in any other Person,
except (without duplication) the following:

 

(a)                equity Investments existing at the Effective Time in
Subsidiaries identified in Schedule 9.8;

 

(b)                equity Investments in Subsidiaries (or entities which are to
become Subsidiaries) in connection with transactions permitted by Section
10.10(a), (b) or (c);

 

(c)                contributions by the Parent to the capital of the Company
and, in the ordinary course of business, contributions by the Company to any of
its Subsidiaries or by any such Subsidiary to the capital of any of its
Subsidiaries;

 

(d)                Investments by the Parent in the Company or any Subsidiary of
the Company, by the Company in any of its Subsidiaries or by any Subsidiary in
the Company or any other Subsidiary of the Company, by way of intercompany
loans, advances or guaranties of the obligations of such other Persons; provided
that the Parent will not make any loans or advances to any Subsidiary other than
the Company;

 

(e)                Suretyship Liabilities permitted by Section 10.7 (excluding
Section 10.7(k));

 

(f)                 good faith deposits and the like made in connection with
prospective Acquisitions permitted by Section 10.10;

 

(g)                Cash Equivalent Investments;

 

(h)                bank deposits in the ordinary course of business; provided
that the aggregate amount of all such deposits (excluding (x) amounts in payroll
accounts, disbursement accounts or for accounts payable, in each case to the
extent that checks have been issued to third parties and (y) amounts maintained
(in the ordinary course of business consistent with past practice) in accounts
of any Person which is acquired by the Parent or a Subsidiary in accordance with
the terms hereof during the 90 days following the date of such Acquisition)
which are maintained by the Parent and its Domestic Subsidiaries with any bank
that is not a Lender shall not at any time exceed $10,000,000 in the aggregate;

 



109

 

 

(i)                 Investments received in connection with the creation and
collection of receivables in the ordinary course of business;

 

(j)                 Investments set forth on Schedule 10.18;

 

(k)                Permitted Acquisitions;

 

(l)                 Investments in mutual funds not otherwise permitted by
clauses (a) through (k) above in an aggregate amount not to exceed $2,000,000 at
any time outstanding;

 

(m)              loans to the Parent to the extent the corresponding Debt of the
Parent is permitted by Section 10.7(i);

 

(n)                Investments of a Person at the time such Person becomes a
Subsidiary;

 

(o)                Investments in any Subsidiary or any joint venture in
connection with intercompany cash management arrangements, pooling agreements or
related activities arising in the ordinary course of business consistent with
past practice; and

 

(p)                Investments in Permitted Capital Hedging Arrangements; and

 

(q)                (p) other Investments so long as both immediately before, and
on a pro forma basis immediately after giving effect thereto, the Parent is in
compliance with the covenant in Section 10.6.2 (including after giving effect to
any Covenant Holiday Period) based on the most recently available quarterly
financial statements of the Parent;

 

provided that if an Event of Default shall have occurred and be continuing, none
of the Parent, the Company or any Subsidiary Guarantor shall make any Investment
(i) in any Subsidiary that is not a Subsidiary Guarantor or (ii) that would be
permitted solely by clause (e) or (f) above (without consideration of clause
(pq) above).

 

10.19        Immaterial Subsidiaries. Not permit (a) the consolidated assets
(other than goodwill and other intangible assets) of all Immaterial Subsidiaries
that are Domestic Subsidiaries (and are not Loan Parties) other than Excluded
Domestic Subsidiaries to exceed 10% of the consolidated assets (including
goodwill and other intangible assets) of the Parent and its Domestic
Subsidiaries or (b) more than 10% of the consolidated revenues of the Parent and
its Subsidiaries for any Fiscal Quarter to be earned by Immaterial Subsidiaries
that are Domestic Subsidiaries (that are not Loan Parties) other than Excluded
Domestic Subsidiaries.

 

10.20        Amendments to Certain Documents. Not, and not permit any Subsidiary
to, make or agree to any amendment to or modification of, or waive any of its
rights under, any of the terms of any agreement or instrument governing any
Subordinated Debt which would (a) have the effect of (i) providing for earlier
payment in respect of principal or redemptions or otherwise, (ii) requiring
collateral or guarantees to secure any Subordinated Debt or (iii) increasing the
interest rate payable with respect to any Subordinated Debt or (b) otherwise
adversely affect the interest of the Lenders in any material respect.

 



110

 

 

10.21        Sanctions. Not, and not permit any Subsidiary to, directly or
indirectly, knowingly use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities of or business in
any Designated Jurisdiction or with any Person that, at the time of such
funding, is the target of Sanctions (“target of Sanctions” signifying a Person
with whom a U.S. Person or other national of a Sanctions Authority would be
prohibited or restricted by law from engaging in trade, business, or other
activities pursuant to Sanctions), in each case to the extent such activities or
businesses would be prohibited by applicable Sanctions or in any other manner
would result in a violation by any Person that is a party hereto (including any
Person participating in the transactions contemplated hereby, whether as Lender,
Lead Arranger, Administrative Agent, Issuing Lender, Swing Line Lender, or
otherwise) of Sanctions.

 

10.22        Anti-Corruption Laws. Not, and not permit any Subsidiary to,
directly or knowingly indirectly use the proceeds of any Loan or Letter of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Corruption Act of Foreign
Public Officials Act (Canada) or other similar legislation in other
jurisdictions.

 

Section 11        EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

11.1           Effectiveness. This Agreement shall become effective at the time
(the “Effective Time”) at which the Administrative Agent shall have received (a)
all amounts which are then due and payable pursuant to Section 5 and (to the
extent billed) Section 15.6; (b) evidence satisfactory to the Administrative
Agent that all filings required by the Administrative Agent to perfect the
Administrative Agent’s Lien on the collateral under the Collateral Documents
have been duly made and are in full force and effect; and (c) all of the
following, each duly executed and dated a date reasonably satisfactory to the
Administrative Agent, and each in form and substance reasonably satisfactory to
(and in the number of counterparts reasonably requested by) the Administrative
Agent.

 

11.1.1      Initial Subsidiary Borrower Constitutional Documents. Certified
copies of the constitutional documents of each Initial Subsidiary Borrower.

 

11.1.2      Resolutions. Certified copies of resolutions (or in the case of the
Australian Loan Parties, certified copies of extracts of resolutions) of the
Board of Directors (or equivalent governing body) of each Loan Party authorizing
or ratifying the execution, delivery and performance by such Person of each Loan
Document to which it is a party.

 

11.1.3      Initial Subsidiary Borrower Shareholder Written Resolutions.
Certified copies of written resolutions of all the shareholders of each UK Loan
Party and each other Initial Subsidiary Borrower authorizing or ratifying the
execution, delivery and performance by such UK Loan Party or such Initial
Subsidiary Borrower of each Loan Document to which it is a party.

 

11.1.4      Other Consents, etc. Certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by each Loan Party of the
documents referred to in this Section 11.

 



111

 

 

11.1.5      Incumbency and Signature Certificates. A certificate of the
Secretary or an Assistant Secretary of each Loan Party (other than the UK Loan
Parties and the Australian Loan Parties) as of the Effective Time certifying the
names of the officer or officers of such entity authorized to sign the Loan
Documents to which such entity is a party, together with a sample of the true
signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).

 

11.1.6      UK Formalities Certificates. A certificate of each UK Loan Party
(signed by a director) (i) confirming that borrowing or guaranteeing or
securing, as appropriate, the Revolving Commitment Amount would not cause any
borrowing, guarantee, security or similar limit binding on it to be exceeded;
(ii) containing a specimen of the signature of each person authorized by the
resolution referred to in Section 11.1.2 in relation to the Loan Documents and
related documents to which it is a party; (iii) certifying that each copy
document relating to it specified in this Section 11.1 is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the Effective Time; and (iv) certifying that it is not insolvent or
will not become insolvent as a result of entering into this Agreement.

 

11.1.7      Pledge Agreement. A U.S. Pledge Agreement signed by each applicable
Loan Party as of the Effective Time.

 

11.1.8      Security Agreement. A Security Agreement signed by each Loan Party
(other than any Loan Party that is a Foreign Subsidiary) as of the Effective
Time.

 

11.1.9      Subsidiary Guaranty. A Subsidiary Guaranty (or an amendment or
confirmation of an existing Subsidiary Guaranty, as applicable) signed by each
applicable Subsidiary as of the Effective Time.

 

11.1.10  Opinions of Counsel for the Loan Parties. Opinion letters of (i)
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties and (ii)
each local counsel agreed upon by the Administrative Agent and the Company.

 

11.1.11  Compliance Certificate. A compliance certificate substantially in the
form of Exhibit A showing pro forma compliance with the financial covenants set
forth in Section 10.6 as of September 30, 2019.

 

11.1.12  Anti-Money-Laundering; Beneficial Ownership. Upon the reasonable
request of any Lender, and to the extent such Lender has requested at least
seven (7) days prior to the Effective Time, the Borrower shall have provided to
such Lender the documentation and other information required by bank regulatory
authorities in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and the
Proceeds of Crime Act, and any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to each
Lender that so requests at least seven (7) days prior to the Effective Time, a
Beneficial Ownership Certification required by the Beneficial Ownership
Regulations in relation to such Borrower.

 

11.1.13  Material Adverse Effect. There shall not have occurred a Material
Adverse Effect since December 31, 2018.

 



112

 

 

11.1.14  Insurance. Evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect.

 

11.1.15  Other. Such other documents as the Administrative Agent or any Lender
through the Administrative Agent may reasonably request (including a Note issued
by the Company in favor of each Lender that has requested a Note hereunder at
least three Business Days prior to the Effective Date).

 

11.2           Conditions to All Credit Extensions. The obligation (a) of each
Lender to make any Loan and (b) of each Issuing Lender to issue any Letter of
Credit is subject to the condition that the Effective Time shall have occurred
and to the following further conditions precedent:

 

11.2.1      Compliance with Representations and Warranties, No Default, etc.
Both before and after giving effect to each Credit Extension, the following
statements shall be true and correct:

 

(a)                subject to Section 6.2.2(d) in the case of a Credit Extension
constituting an Incremental Term Loan or a Tranche Increase that constitutes a
new tranche (and not an increase to an existing tranche), in each case, related
to a Limited Condition Acquisition, the representations and warranties of each
Loan Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects with the same effect as if then made
(except to the extent stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(b)                subject to Section 6.2.2(d) in the case of a Credit Extension
constituting an Incremental Term Loan or a Tranche Increase that constitutes a
new tranche (and not an increase to an existing tranche) related to a Limited
Condition Acquisition, no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing; and

 

(c)                in the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of Loans) or the applicable Issuing
Lender (in the case of a Letter of Credit) would make it impracticable for such
Credit Extension to be denominated in such Alternative Currency.

 

11.2.2      Confirmatory Certificate. If requested by the Administrative Agent
or any Lender (acting through the Administrative Agent), the Administrative
Agent shall have received (in sufficient counterparts to provide one to each
Lender) a certificate dated the date of such requested Credit Extension and
signed by a duly authorized representative of the Company as to the matters set
out in Section 11.2.1 (it being understood that each request by the Company for
a Credit Extension shall be deemed to constitute a representation and warranty
by the Company that the conditions precedent set forth in Section 11.2.1 will be
satisfied at the time of the making of such Credit Extension), together with
such other documents as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request in support thereof.

 

11.3           11.3      Initial Loans to a Subsidiary Borrower. The Lenders
shall not be required to make Revolving Loans to any Subsidiary Borrower unless
(i) the conditions precedent set forth in

 



113

 

 

Sections 11.1 and 11.2 have been satisfied and (ii) the Administrative Agent
shall have received all of the following, each duly executed and dated a date
reasonably satisfactory to the Administrative Agent, and each in form and
substance reasonably satisfactory to (and in the number of counterparts
reasonably requested by) the Administrative Agent:

 

(a)                Certified copies of resolutions of the Board of Directors (or
equivalent governing body) of such Subsidiary Borrower authorizing or ratifying
the execution, delivery and performance by such Subsidiary Borrower of each Loan
Document to which it is a party and the borrowings by such Subsidiary Borrower
hereunder.

 

(b)                Certified copies of all documents evidencing any necessary
corporate action, consents and governmental approvals (if any) required for the
execution, delivery and performance by such Subsidiary Borrower of each Loan
Document to which it is a party.

 

(c)                A certificate of the Secretary or an Assistant Secretary (or
other appropriate representative) of such Subsidiary Borrower certifying a copy
of the organizational documents of such Subsidiary Borrower and the names of the
officers or other representatives of such Subsidiary Borrower authorized to sign
the Loan Documents to which such entity is a party, together with a sample of
the true signature of each such officer or representative (it being understood
that the Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).

 

(d)                A good standing certificate or certificate of status for such
Subsidiary Borrower from the Secretary of State (or similar applicable
Governmental Authority) of its jurisdiction of formation if available in such
jurisdiction.

 

(e)                A customary written opinion of counsel to such Subsidiary
Borrower.

 

(f)                 Such other documents as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request (including a Note
issued by such Subsidiary Borrower in favor of each Lender that has requested a
Note hereunder).

 

11.4           Anti-Cash Hoarding. At the time of and immediately after giving
effect to the making of a Loan on the date of such borrowing (including the
application of proceeds thereof), the aggregate Free Cash of the Parent and its
Subsidiaries shall not exceed $500,000,000; provided that such amount may be
exceeded to the extent that the Company delivers a certificate to the
Administrative Agent certifying that it requires such excess amount to effect
Acquisitions or other Investments or make other payments in respect of other
general corporate purposes, in each case within ten (10) Business Days after the
date such Loan is made (or such longer period as the Administrative Agent may
agree).

 



114

 

 

Section 12        EVENTS OF DEFAULT AND THEIR EFFECT.

 

12.1           Events of Default. Each of the following shall constitute an
Event of Default under this Agreement:

 

12.1.1      Non-Payment of the Loans, etc. Default in the payment when due of
the principal of any Loan; default, and continuance thereof for three Business
Days after notice from the applicable Issuing Lender, in the payment when due of
any reimbursement obligation with respect to any Letter of Credit; or default,
and continuance thereof for five days, in the payment when due of any interest,
fee or other amount payable by the Company hereunder or under any other Loan
Document.

 

12.1.2      Non-Payment of Other Debt. Any default shall occur, under the terms
applicable to any Debt of the Parent or any Subsidiary in an aggregate
outstanding principal amount (for all such Debt so affected) exceeding
$75,000,000 and such default shall (a) consist of the failure to pay such Debt
when due (beyond the expiration of any applicable grace period), whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof (beyond the expiration of any applicable grace
period), or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable prior to its expressed maturity.

 

12.1.3      Bankruptcy, Insolvency, etc.

 

(a)                Any Loan Party (other than a UK Loan Party, an Australian
Loan Party and a Spanish Loan Party) or any Material Foreign Subsidiary (other
than a Material Foreign Subsidiary incorporated in England and Wales) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
debts as they become due; or any such Loan Party or any such Material Foreign
Subsidiary applies for, consents to, or acquiesces in the appointment of a
trustee, receiver, interim receiver, monitor or other custodian or similar
official for such Loan Party or such Material Foreign Subsidiary or any
substantial part of the property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver, interim receiver, monitor or other custodian
or similar official is appointed for any such Loan Party or any such Material
Foreign Subsidiary or for any substantial part of the property thereof and is
not discharged within 60 days; or any bankruptcy, receivership, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding (except the voluntary
dissolution, not under any bankruptcy or insolvency law, of any such Person
other than the Parent, the Company or any Borrower), is commenced in respect of
any such Loan Party or any such Material Foreign Subsidiary, and if such case or
proceeding is not commenced by such Loan Party or such Material Foreign
Subsidiary, it is consented to or acquiesced in by such Loan Party or such
Material Foreign Subsidiary, or remains for 60 days undismissed; or any such
Loan Party or any such Material Foreign Subsidiary takes any corporate action to
authorize, or in furtherance of, any of the foregoing.

 

(b)                With respect to a UK Loan Party, an Australian Loan Party, a
Spanish Loan Party or a Material Foreign Subsidiary incorporated in England and
Wales (together, a “Relevant Loan Party”):

 



115

 

 

(i)       any corporate action, legal proceeding or other procedure or step is
taken for:

 

(1)                the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Relevant Loan Party
(other than as permitted by Section 10.10);

 

(2)                a composition, compromise, assignment or arrangement with any
creditor of any Relevant Loan Party;

 

(3)                the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Relevant Loan Party or any of its material assets, including, in relation
to a Spanish Loan Party or a Material Foreign Subsidiary incorporated in Spain,
an administrador concursal, an examiner, administrative receiver, compulsory
manager or any other similar officer in respect of such Spanish Loan Party or
Material Foreign Subsidiary incorporated in Spain;

 

(4)                in relation to a Spanish Loan Party or a Material Foreign
Subsidiary incorporated in Spain, any petition filed under article 5 bis or
article 231 of the Spanish Insolvency Law or similar proceedings available to
such Spanish Loan Party or Material Foreign Subsidiary incorporated in Spain;

 

(5)                the enforcement of any security over any material assets of
any Relevant Loan Party;

 

or any procedure or step analogous to the items in the preceding clauses (1)
through (4) is taken with respect to any Relevant Loan Party or its material
assets in any applicable jurisdiction provided that this clause (i) shall not
apply to any winding-up petition that is frivolous or vexatious and is
discharged, stayed or dismissed within 60 days of commencement;

 

(ii)       any expropriation, attachment, sequestration, distress or execution
or any analogous process in any jurisdiction affects any asset or assets of any
Relevant Loan Party having an aggregate value of the Dollar Equivalent Amount of
$75,000,000 and is not discharged within 21 days;

 

(iii)       any Relevant Loan Party is unable or admits inability to pay its
debts as they fall due (or is deemed to or declared to be unable to pay its
debts under applicable law);

 

(iv)       any Relevant Loan Party suspends (or any UK Loan Party threatens to
suspend) making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with

 



116

 

 

one or more of its creditors (excluding any Lender in its capacity as such) with
a view to rescheduling any of its indebtedness;

 

(v)       the value of the assets of any UK Loan Party is less than its
liabilities; or

 

(vi)       a moratorium is declared in respect of any indebtedness of any
Relevant Loan Party. If a moratorium occurs, the ending of such moratorium will
not remedy any Event of Default caused by that moratorium.

 

12.1.4      Non-Compliance with Provisions of this Agreement. (a) Failure by the
Parent to comply with or to perform any covenant set forth in Sections 10.2,
10.5(a) (with respect to the Parent or the Company), 10.6 through 10.13, 10.16,
10.17, 10.18, 10.20, 10.21 or 10.22; or (b) failure by the Parent to comply with
or to perform any other provision of this Agreement (and not constituting an
Event of Default under any of the other provisions of this Section 12) and
continuance of such failure for 30 days (less, in the case of Section 10.1.5(a),
the number of days elapsed from the second Business Day after a Responsible
Officer obtains knowledge of such failure to the date on which the Company
provides the notice required by such Section) after notice thereof to the
Company from the Administrative Agent.

 

12.1.5      Representations and Warranties. Any representation or warranty made
by any Loan Party herein or in any other Loan Document, or in any statement or
certificate at any time given by such Loan Party in writing in connection
herewith or therewith, is false or misleading in any material respect on or as
of the date made or deemed made.

 

12.1.6      ERISA. (i) A contribution failure occurs with respect to any U.S.
Pension Plan sufficient to give rise to a lien under Section 303(k) of ERISA;
(ii) one or more ERISA Events occurs with respect to a U.S. Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the U.S. Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $75,000,000;
(iii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which failure to pay results in liability in an aggregate amount in excess
of $75,000,000; or (iv) the Pensions Regulator issues a Financial Support
Direction or a Contribution Notice to any Loan Party unless the aggregate
liability of the Loan Parties under all Financial Support Directions and
Contributions Notices is less than $75,000,000.

 

12.1.7      Judgments. Final judgments which exceed an aggregate (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) of $75,000,000 shall be rendered against the Parent or any
Subsidiary and shall not have been paid, discharged or vacated or had execution
thereof stayed pending appeal within 30 days after entry or filing of such
judgments.

 

12.1.8      Invalidity of Guarantees, etc. Any Subsidiary Guaranty or the
Parent/Company Guaranty shall cease to be in full force and effect with respect
to any Subsidiary Guarantor, the Parent or the Company, respectively (unless, in
the case of a Subsidiary Guarantor,

 



117

 

 

such Subsidiary Guarantor ceases to be a Subsidiary pursuant to a transaction
permitted hereby); any Subsidiary Guarantor, the Parent or the Company shall
fail (subject to any applicable grace period) to comply with or to perform any
applicable provision of such Subsidiary Guaranty or the Parent/Company Guaranty,
respectively; or any Subsidiary Guarantor, the Parent (or any Person by, through
or on behalf of such Subsidiary Guarantor or the Parent) or the Company shall
contest in any manner the validity, binding nature or enforceability of such
Subsidiary Guaranty or the Parent/Company Guaranty, respectively, with respect
to such Subsidiary Guarantor, the Parent or the Company, respectively.

 

12.1.9      Invalidity of Collateral Documents, etc. (a) Any Collateral Document
shall cease to be in full force and effect with respect to any Loan Party
(unless such Loan Party ceases to be a Subsidiary pursuant to a transaction
permitted by Section 10.10); (b) any Loan Party shall fail to comply with or to
perform any applicable provision of any Collateral Document to which such entity
is a party and such failure (i) affects a material portion of the collateral
granted under such Collateral Document or (ii) continues for ten (10) days after
a Responsible Officer obtains knowledge thereof; or (c) any Loan Party (or any
Person by, through or on behalf of such Loan Party) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.

 

12.1.10  Change in Control. A Change in Control shall occur.

 

12.2           Effect of Event of Default. If any Event of Default described in
Section 12.1.3 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to deliver to the Administrative Agent Cash Collateral in
an amount equal to the outstanding Dollar Equivalent Amount face amount of all
Letters of Credit, all without presentment, demand, protest or notice of any
kind; and, if any other Event of Default shall occur and be continuing, the
Administrative Agent (upon written request of the Required Lenders) shall
declare the Commitments (if they have not theretofore terminated) to be
terminated and/or declare all Loans and all other obligations hereunder to be
due and payable and/or demand that the Company immediately deliver to the
Administrative Agent Cash Collateral in amount equal to the Dollar Equivalent
Amount of the outstanding face amount of all Letters of Credit, whereupon the
Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Loans and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to deliver to the Administrative Agent Cash Collateral in an amount
equal to the Dollar Equivalent Amount of the face amount of all Letters of
Credit, all without presentment, demand, protest or notice of any kind. The
Administrative Agent shall promptly advise the Company of any such declaration,
but failure to do so shall not impair the effect of such declaration. Any Cash
Collateral delivered hereunder shall be held by the Administrative Agent
(without liability for interest thereon) and applied to obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such Cash Collateral shall be applied by
the Administrative Agent to any remaining obligations hereunder and any excess
shall be delivered to the Company or as a court of competent jurisdiction may
elect.

 

12.3           Application of Funds. After the exercise of remedies provided for
in Section 12.2 (or after the Loans have automatically become immediately due
and payable and the Letters of

 



118

 

 

 



 

 

Credit have automatically been required to be Cash Collateralized as set forth
in Section 12.2), any amount received on account of the Loans and other
Obligations shall, subject to the provisions of Sections 2.9 and 2.10, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 7.7) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and amounts payable under Section 7 and
Section 8), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and the Unreimbursed
Amounts, ratably among the Lender Parties in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts, and Obligations then owing in
respect of any Qualified Hedging Agreement and overdrafts and similar amounts
then owing that are Cash Management Obligations, ratably among the Lender
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of the Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.3.9, 2.9 and 12.2; and

 

Last, the balance, if any, after all of the Loans and other Obligations (other
than contingent obligations not yet due and payable and as to which no claim has
been made) have been paid in full, to the applicable Loan Party or as otherwise
required by applicable law.

 

Subject to Sections 2.3.3 and 2.9, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other obligations hereunder or to the Loan Parties, if any, in the order
set forth above.

 

Notwithstanding the foregoing, Cash Management Obligations and Obligations under
Qualified Hedging Agreements shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender Party. Each Lender Party not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 14 for
itself and its Affiliates and branches as if a “Lender” party hereto.

 



119

 

 

Section 13        PARENT/COMPANY GUARANTY

 

13.1           The Guaranty. Each of the Parent and the Company hereby
irrevocably and unconditionally guarantees as a primary obligor the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of each other Loan Party, including all principal
of the Loans, all reimbursement obligations in respect of Letters of Credit, all
interest on the foregoing and all fees payable hereunder (including all interest
and fees accruing after the commencement of a bankruptcy, insolvency or similar
proceeding with respect to a Borrower, regardless of whether such interest or
fees constitute an allowed claim in such proceeding) and all other amounts
payable hereunder or any other Loan Document. The guaranty set forth in this
Section 13 is a guaranty of payment and not merely of collection.

 

13.2           Guaranty Unconditional. The obligations of the Parent and the
Company under this Section 13 shall be irrevocable, unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(a)                any extension, renewal, settlement, compromise, waiver or
release in respect of any obligation of any Borrower or any Subsidiary Guarantor
under this Agreement, any other Loan Document or any Qualified Hedging
Agreement, by operation of law or otherwise (other than payment in full of the
Obligations);

 

(b)                any modification or amendment of or supplement to this
Agreement, any other Loan Document or any Qualified Hedging Agreement;

 

(c)                any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any Borrower under this
Agreement, any other Loan Document or any Qualified Hedging Agreement;

 

(d)                any change in the existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any of its assets or any resulting release
or discharge of any obligation of such Borrower contained in this Agreement, any
other Loan Document or any Qualified Hedging Agreement (other than payment in
full of the Obligations);

 

(e)                the existence of any claim, set-off or other right which the
Parent or the Company may have at any time against any other Loan Party, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any other Loan Document, any Qualified Hedging Agreement or any
unrelated transaction;

 

(f)                 any invalidity or unenforceability relating to or against
any other Loan Party for any reason of this Agreement, any other Loan Document
or any Qualified Hedging Agreement, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of the principal
of or interest on any Loan, any amounts payable with respect to any Letter of
Credit, any other amount payable by it under this Agreement, any other Loan
Document or any Qualified Hedging Agreement; or

 

(g)                any other act or omission to act or delay of any kind by any
other Loan Party, the Administrative Agent, any Lender or any other Person or
any other circumstance

 



120

 

 

whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Parent’s obligations
hereunder.

 

13.3           Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Parent’s and the Company’s respective obligations under this
Section 13 shall remain in full force and effect until the Commitments and all
Letters of Credit shall have terminated and all Obligations shall have been paid
in full in cash (other than in respect of contingent indemnification obligations
with respect to which the Administrative Agent and the Lenders have not asserted
a claim against any Loan Party). If at any time any payment of principal of or
interest on any Loan, any amount payable with respect to any Letter of Credit,
any other amount payable by a Loan Party under this Agreement, any other Loan
Document or any Qualified Hedging Agreement is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Loan Party or otherwise, the obligations hereunder of the Parent and the
Company, as applicable, with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

 

13.4           Waiver by the Parent and the Company. Each of the Parent and the
Company irrevocably waives acceptance hereof, presentment, demand, protest and
any notice not provided for herein, as well as any requirement that at any time
any action be taken by any Person against any other Loan Party or any other
Person.

 

13.5           Delay of Subrogation. Notwithstanding any payment made by or on
behalf of the Parent or the Company under this Section 13, neither the Parent
nor the Company shall exercise any right of subrogation to any right of the
Administrative Agent or any Lender until such time as the Administrative Agent
and the Lenders shall have received payment in cash of the full amount of all
Obligations, the expiration or termination of all Letters of Credit and the
termination of the Commitments.

 

13.6           Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under this Agreement, any other Loan Document
or any Qualified Hedging Agreement is stayed upon insolvency, bankruptcy or
reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the Parent (and, unless such Borrower is the Company, the Company) under this
Section 13 forthwith on demand by the Administrative Agent made at the written
request of the Required Lenders.

 

13.7           Keepwell. Each of the Company and the Parent, to the extent that
is a Qualified ECP Guarantor, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide funds or other support to
each Specified Loan Party with respect to such Swap Obligation as may be needed
by such Specified Loan Party from time to time to honor all of its obligations
under the Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 13 voidable under any applicable fraudulent transfer or
conveyance act, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been repaid in full in cash or
Cash Collateralized and all Commitments terminated. Each Loan Party intends this
Section to constitute, and this

 



121

 

 

Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each other Loan Party
for all purposes of the Commodity Exchange Act.

 

Section 14        THE ADMINISTRATIVE AGENT.

 

14.1           Appointment and Authorization.

 

(a)                Each Lender hereby irrevocably (subject to Section 14.9)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)                Each Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. Each Issuing Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 14 with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 14, included such
Issuing Lender with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Lenders.

 

(c)                The Swing Line Lender shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 14 with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made or proposed to be made by it as fully as
if the term “Administrative Agent”, as used in this Section 14, included the
Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Swing Line Lender.

 

14.2           Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects in the absence of gross negligence or willful misconduct.

 



122

 

 

14.3           Liability of Administrative Agent. None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for such Agent-Related Person’s own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Lenders or their participants for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Company or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
bankruptcy or insolvency law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any bankruptcy or
insolvency law.

 

14.4           Reliance by Administrative Agent. The Administrative Agent and
the Lead Arrangers shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Company or any Subsidiary), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders or all of the Lenders, if required
hereunder, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and participants. Where this
Agreement expressly permits or prohibits an action unless the Required Lenders
(or, if required hereunder, all Lenders) otherwise determine, the Administrative
Agent shall, and in all other instances, the Administrative Agent may, but shall
not be required to, initiate a solicitation for the consent or a vote of the
Lenders.

 

14.5           Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default (except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders) unless the Administrative Agent shall have

 



123

 

 

received written notice from a Lender or the Company referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”. The Administrative Agent will
promptly notify the Lenders of its receipt of any such notice. The
Administrative Agent shall take such action with respect to such Event of
Default or Unmatured Event of Default as may be requested by the Required
Lenders in accordance with Section 12; provided that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders.

 

14.6           Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Company and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of the Company or its
Affiliates which may come into the possession of any of the Agent-Related
Persons.

 

14.7           Indemnification. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 15.6 or 15.14 to be
paid by it to the Administrative Agent, an Issuing Lender, the Swing Line Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent, such Issuing Lender, the Swing Line Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Percentage) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, an Issuing Lender or the Swing Line Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent, such Issuing Lender or the Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this Section 14.7 are subject to the provisions of Section 2.5.

 



124

 

 

14.8           Administrative Agent in Individual Capacity. Bank of America and
its Affiliates and branches may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company and its Subsidiaries and Affiliates as though Bank of
America were not the Administrative Agent, the Issuing Lenders or the Swing Line
Lender hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
or branches may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Subsidiary) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans, Bank of America and its Affiliates and branches shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though Bank of America were not the Administrative Agent
and an Issuing Lender and the Swing Line Lender, and the term “Lender” include
Bank of America and its Affiliates and branches, to the extent applicable, in
their individual capacities.

 

14.9           Successor Administrative Agent. The Administrative Agent may, and
at the request of the Required Lenders shall, resign as Administrative Agent
upon 30 days’ notice to the Lenders. If the Administrative Agent resigns under
this Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor administrative agent for
the Lenders. If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.6 and
15.14 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor administrative agent as provided for above.
Notwithstanding the foregoing, Bank of America may not be removed as the
Administrative Agent at the request of the Required Lenders unless Bank of
America shall also simultaneously be replaced as an “Issuing Lender” and the
“Swing Line Lender” hereunder pursuant to documentation in form and substance
reasonably satisfactory to Bank of America.

 

14.10        Collateral Matters. Each Lender Party (including in its capacity as
a holder of obligations under any Qualified Hedging Agreement or Cash Management
Obligation) irrevocably authorizes the Administrative Agent (and the
Administrative Agent shall), (a) to release any Lien on any property granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations

 



125

 

 

of the Borrowers hereunder (other than contingent indemnification obligations
not yet due and payable and as to which no claim has been made), the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements reasonably satisfactory to the Administrative Agent and
the applicable Issuing Lender shall have been made) and the termination of all
Qualified Hedging Agreements (other than Qualified Hedging Agreements as to
which other arrangements reasonably satisfactory to the applicable Lender Party
shall have been made); (ii) which is sold or to be sold or disposed of as part
of or in connection with any disposition permitted hereunder or (iii) subject to
Section 15.1, if approved, authorized or ratified in writing by the Required
Lenders; (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Collateral Document to the holder of any Lien on
such property which is permitted by Section 10.8(c), (d), (k) (with respect to
Capital Leases), (l), (m), (q) or (r); or (c) to release any Subsidiary from its
obligations under the applicable Subsidiary Guaranty if such entity ceases to be
a Subsidiary as a result of a transaction permitted hereunder. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Subsidiary
from its obligations under the applicable Subsidiary Guaranty, pursuant to this
Section 14.10. The Administrative Agent will, for the benefit of the Loan
Parties and at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such Lien granted on any item of collateral under the Collateral
Documents or to subordinate its interest in such item, or to release such
Subsidiary Guarantor from its obligations under any Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 14.10.
Any release of Collateral or Subsidiary Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under any Qualified Hedging Agreement or Cash Management
Obligations. No Lender Party to whom Cash Management Obligations or Hedging
Obligations are owed that obtain the benefits of Section 12.3 or any Loan
Document by virtue of the provisions hereof or thereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the collateral (or
to notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of any other Loan Document) other than in such Lender
Party’s capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

 

14.11         Other Agents. No Lender identified on the facing page of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being a Lead Arranger, a Co-Syndication Agent or a
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such capacity. Each Lender
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.

 

14.12         Certain ERISA Matters.

 

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the

 



126

 

 

Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

 

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such

 



127

 

 

Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 15        GENERAL

 

15.1           Waiver; Amendments. No delay on the part of the Administrative
Agent or any Lender in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise by any of them of
any right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by Lenders having an aggregate Percentage of not less than the
aggregate Percentage expressly designated herein with respect thereto or, in the
absence of such designation as to any provision of this Agreement, by the
Required Lenders and, in the case of an amendment or other modification, the
Company, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification, waiver or consent shall increase the
Percentage of any Lender or increase or extend the Commitment of any Lender
without the consent of such Lender. No amendment, modification, waiver or
consent shall (A) (i) extend the scheduled maturity date of any principal of any
Loan of any Lender (excluding any such extension resulting from a non-pro-rata
extension of the Termination Date pursuant to Section 6.3) or extend the date
for payment of any interest on any Loan or any fees payable hereunder to any
Lender or (ii) reduce the principal amount of any Loan of any Lender, the rate
of interest thereon or any fees payable hereunder to any Lender, without, in
each case, the consent of such Lender, (B) (i) release (x) the Parent or the
Company from its obligations under the Parent/Company Guaranty, (y) all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guarantees or (z) all or substantially all of the collateral granted
under the Collateral Documents, except any amendment required to effectuate
Section 10.12(vii) or (ii) reduce the aggregate Percentage required to effect an
amendment, modification, waiver or consent without, in each case, the consent of
each Lender directly affected thereby, (C) waive any condition set forth in
Section 11.2 as to any Credit Extension under the Revolving Facility or the Term
Facility without the written consent of the Required Revolving Lenders or the
Required Term Lenders, as the case may be or (D) change the order of application
of any prepayment of Term Loans from the application thereof set forth in the
applicable provisions of Section 6.4.2 in any manner that materially and
adversely affects the Term Lenders without the written consent of the Required
Term Lenders. No amendment, waiver or consent shall (i) alter the pro rata
sharing of payments required by Section 7.6 or the pro rata reduction in
Commitments required by Section 6.2.1 or (ii) amend the definition of “Eligible
Jurisdictions” (provided for the avoidance of doubt that Company’s exercise of
its right to add Subsidiary Borrowers in jurisdictions other than Eligible
Jurisdictions pursuant to Section 2.7(a) shall not be deemed to be an amendment,
waiver or consent with respect to the definition of “Eligible Jurisdictions”)
without, in each case, the consent of each Lender. No provision of Section 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of an Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of such Issuing Lender. No provision of this
Agreement affecting the Swing Line

 



128

 

 

Lender in its capacity as such shall be amended, modified or waived without the
written consent of the Swing Line Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary herein, (a) the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement or any other Loan Document (i) to cure any ambiguity, omission,
mistake, defect or inconsistency or (ii) to the extent the Administrative Agent
determines is necessary or appropriate to implement the provisions of Section
6.2, Section 6.3, Section 8.2 (subject to the terms thereof) or Section
10.12(vii) and (b) this Agreement may be amended by delivery of a fully executed
Subsidiary Borrower Supplement without the consent of any other party.

 

The Borrowers may replace any Non-Consenting Lender in accordance with Section
15.10, provided that such amendment, waiver or consent can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrowers to be made pursuant to this
paragraph).

 

15.2           Confirmations. The Company and each Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding to
such Lender.

 

15.3           Notices; Effectiveness; Electronic Communication.

 

15.3.1      Notices Generally.

 

(a)                Except as otherwise provided in Sections 2.2 and 2.4, all
notices hereunder shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
transmission or email transmission as follows and shall be sent to the
applicable party at its address shown on Schedule 15.3 or at such other address
as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission shall be deemed to have been given when sent and receipt of such
facsimile is confirmed; notices sent by mail shall be deemed to have been given
three Business Days after the date when sent by registered or certified mail,
postage prepaid; and notices sent by hand delivery or overnight courier service
shall be deemed to have been given when received. Notices and other
communications delivered through electronic communications shall be effective as
provided in Section 15.3.2. For purposes of Sections 2.2 and 2.4, the
Administrative Agent and the Swing Line Lender shall be entitled to rely on
telephonic instructions from any person that the Administrative Agent or the
Swing Line Lender in good faith believes is a Responsible Officer of the
Company, and the Company shall hold the Administrative Agent, the

 



129

 

 

Swing Line Lender and each other Lender harmless from any loss, cost or expense
resulting from any such reliance.

 

(b)                Each Foreign Borrower hereby irrevocably designates and
appoints the Company, in the case of any suit, action or proceeding brought in
the United States, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any legal process, summons, notices and documents that may be served in any
action or proceeding arising out of or in connection with this Agreement or any
other Loan Document. Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to the
Company at the Company’s address set forth in Schedule 15.3, and each Foreign
Borrower hereby irrevocably authorizes and directs the Company to accept such
service on its behalf. Each Foreign Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

15.3.2      Electronic Communications. Notices and other communications to the
Issuing Lenders and the other Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Issuing Lender or
other Lender pursuant to Section 2 if such Issuing Lender or other Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent, the Swing Line Lender, each Issuing Lender or the
Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Subject to the last sentence of the preceding paragraph, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (a)
and (b), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

15.3.3    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS,

 



130

 

 

IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

15.3.4    Change of Address, Etc. Each Borrower, the Administrative Agent, any
Issuing Lender and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or email address for notices and other communications hereunder
by notice to the Company, the Administrative Agent, the Issuing Lenders and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

15.4           Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any bankruptcy, insolvency
or similar law or otherwise, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

15.5           Regulation U. Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.

 

15.6           Costs and Expenses. The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including the reasonable fees and charges of one counsel for the
Administrative Agent and of any local or foreign counsel reasonably deemed
appropriate by such counsel) in connection with the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendments, supplements or waivers to any
Loan Documents), and all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees, court costs and other legal
expenses) incurred by the Administrative Agent and each Lender during the
existence of an Event of Default in connection with the enforcement of this
Agreement, the other Loan Documents or any amendments, supplements or waivers to
any of the foregoing. In addition,

 



131

 

 

the Company agrees to pay, and to save the Administrative Agent, the Lead
Arrangers and the Lenders harmless from all liability for, (a) any stamp or
similar Taxes (excluding, for the avoidance of doubt, any Excluded Taxes) that
may be payable in connection with the execution and delivery of any Loan
Document or any other document delivered or to be delivered in connection
herewith and (b) any fees of the auditors of the Parent or any Subsidiary in
connection with any reasonable exercise by the Administrative Agent or any
Lender of its rights pursuant to Section 10.2. All obligations provided for in
this Section 15.6 shall survive repayment of the Loans and any termination of
this Agreement.

 

15.7           Subsidiary References. The provisions of this Agreement relating
to Subsidiaries shall apply only during such times as the Company has one or
more Subsidiaries.

 

15.8           Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

15.9           Assignments; Participations.

 

15.9.1     Assignments.

 

(a)                The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and thereto
and their respective successors and assigns permitted hereby, except neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee in
accordance with the provisions of this Section 15.9.1, (ii) by way of
participation in accordance with the provisions of Section 15.9.2 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of the penultimate paragraph of this Section 15.9.1 (and, in each case, any
other attempted assignment or transfer by any Lender party hereto shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than a Lender, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 15.9.2
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                Any Lender may, with the prior written consent of the
Administrative Agent and, so long as no Event of Default under Section 12.1.1,
12.1.3 or 12.1.4 (solely with respect to an Event of Default arising due to
non-compliance with Section 10.6) has occurred and is continuing, the Company
(which consents of the Administrative Agent and the Company shall not be
unreasonably delayed or withheld and, with respect to the consent of the
Company, such consent shall be deemed to have been given if the Company has not
objected thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof), at any time assign and
delegate to one or more Eligible Assignees (any Person to whom such an
assignment and delegation is to be made being herein called an “Assignee”), all
or any fraction of such Lender’s Loans and Commitment in a minimum aggregate
amount (in the case of an assignment to an Assignee other than a Lender
hereunder) equal to the lesser of (i) the amount of the assigning Lender’s
remaining Loans and, without duplication,

 



132

 

 

Commitments and (ii) $5,000,000 (or such lesser amount as the Company and the
Administrative Agent may agree in their discretion); provided that (v) no
assignment and delegation may be made to any Person if, at the time of such
assignment and delegation, the Borrowers would be obligated to pay any greater
amount under Section 7.7 or Section 8 to the Assignee than the Borrowers are
then obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Borrowers will not be
required to pay the incremental amounts), (w) any assignment to a Person other
than a Lender shall be subject to the prior written consent of the Issuing
Lenders and the Swing Line Lender (which consents shall not be unreasonably
withheld or delayed), (x) no consent of the Company or the Administrative Agent
shall be required in connection with any assignment from a Lender to a Lender,
an Affiliate or branch of a Lender or an Approved Fund, (y) no consent of the
Administrative Agent shall be required in connection with any assignment to
another Lender and (z) the Company and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned and delegated to an Assignee until the date when
all of the following conditions shall have been met:

 

(i)       the Assignee shall have complied with the requirements set forth in
Section 7.7.5, if applicable,

 

(ii)       five Business Days (or such lesser period of time as the
Administrative Agent and the assigning Lender shall agree) shall have passed
after written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee,
shall have been given to the Company and the Administrative Agent by such
assigning Lender and the Assignee,

 

(iii)      the assigning Lender and the Assignee shall have executed and
delivered to the Company and the Administrative Agent an assignment agreement
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent (an “Assignment Agreement”), together with any documents
required to be delivered thereunder, which Assignment Agreement shall have been
accepted by the Administrative Agent and, if required, the Company, and

 

(iv)     unless the Assignee is an Affiliate or branch of the assigning Lender,
the assigning Lender or the Assignee shall have paid the Administrative Agent a
processing fee of $3,500.

 

From and after the date on which the conditions described above have been met,
(A) such Assignee shall be deemed automatically to have become a party hereto as
a Lender with respect to the interest assigned and, to the extent that rights
and obligations hereunder have been assigned and delegated to such Assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder (in addition, if applicable, to rights and obligations
previously held by such Lender), and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned and delegated by it
pursuant to such Assignment Agreement, shall be released from its obligations
hereunder (and, in the case of an assignment of all of its Commitments and
Loans, shall cease to be a Lender (but shall continue to have all rights and
obligations under provisions hereof which by their terms survive the termination
hereof)); provided that, except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such

 



133

 

 

Lender’s having been a Defaulting Lender. Any attempted assignment and
delegation not made in accordance with this Section 15.9.1 shall be null and
void.

 

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office specified for
payments pursuant to Section 7.1 a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and reimbursement obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). No assignment shall be
effective unless it is recorded in the Register. The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

Notwithstanding the foregoing provisions of this Section 15.9.1 or any other
provision of this Agreement, (a) no assignment shall be made to (i) the Company
or any Affiliate or Subsidiary thereof, (ii) any Defaulting Lender or any
Subsidiary thereof, or any Person which, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or (iii) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of one or more natural Persons), and
(b) any Lender may at any time assign all or any portion of its Loans to a
Federal Reserve Bank or any other central bank by way of a pledge or assignment
of a security interest to secure its obligations to such bank; provided that no
such assignment shall (i) release any Lender from any of its obligations
hereunder or (ii) substitute any such Federal Reserve Bank for such Lender as a
party hereto; and provided, further, that no such Federal Reserve Bank shall be
entitled to exercise any right (or shall have any obligation) of a Lender under
the Loan Documents unless it becomes a Lender in compliance with the other
provisions of this Section 15.9.1.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any Issuing Lender or any other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



134

 

 

 

15.9.2      Participations. Any Lender may at any time sell to one or more
commercial banks or other Persons (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of one or more natural Persons, a Defaulting Lender or a Borrower or any
of the Borrowers’ respective Affiliates or Subsidiaries) participating interests
in any Loan owing to such Lender (other than Loans to UK Borrowers), the
Commitment of such Lender, the direct or participation interest of such Lender
in any Letter of Credit or Swing Line Loan or any other interest of such Lender
hereunder (any Person purchasing any such participating interest being herein
called a “Participant”). In the event of a sale by a Lender of a participating
interest to a Participant, (x) such Lender shall remain responsible for all of
its obligations as a Lender hereunder for all purposes of this Agreement, (y)
the Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (z) all amounts payable by the Borrowers shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any of the events described in the
fourth sentence of Section 15.1. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. The Borrowers agree that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of setoff in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of setoff shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Borrowers also
agree that each Participant shall be entitled to the benefits of Section 7.7 and
Section 8 as if it were a Lender (provided that no Participant shall receive any
greater amount pursuant to Section 7.6 or Section 8 than would have been paid to
the participating Lender if no participation had been sold unless the relevant
Loan Party has failed to comply with its obligations under Section 7.7.5 or
7.7.6). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

15.10       Replacement of Lenders. If the Company is entitled to replace a
Lender pursuant to the provisions of Section 8.7, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance

 



135

 

 

with and subject to the restrictions contained in, and consents required by,
Section 15.9), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 7.7 and 8.1) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)           the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 15.9.1;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and its Percentage of all Unreimbursed
Amounts, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 8.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 8.1 or payments required to be made pursuant to
Section 7.7, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if a
Borrower exercises its option pursuant to this Section 15.10 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 15.9; provided that each
party hereto agrees that (i) an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment Agreement executed by the Company, the
Administrative Agent and the assignee, and (ii) the Lender required to make such
assignment does not execute the assignment required to be signed by the
applicable Lender within ten (10) Business Days of notice thereof, then such
Lender need not be a party thereto in order for such assignment to be effective
and shall be deemed to have consented to and be bound by the terms thereof. Any
removal of Bank of America or its successor as a Defaulting Lender pursuant to
this Section 15.10 shall also constitute the removal of Bank of America or its
successor as the Administrative Agent pursuant to Section 14.9.

 

15.11       Governing Law; Severability. THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(EXCEPT 735 ILLINOIS COMPILED STATUTE §105/5-5). Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition

 



136

 

 

or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. All obligations of the Loan Parties and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

 

15.12       Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

15.13       PATRIOT ACT NOTICE. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the such Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

15.14       Indemnification by the Company.

 

(a)           Subject to Section 10.12(c) each Borrower shall indemnify the
Administrative Agent, each Lender and each of their respective Related Parties
(each such Person, an “Indemnitee”) against, and hold each Indemnitee harmless
from, all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of a law firm as counsel for all
Indemnitees in connection with any event or circumstance giving rise to claims
hereunder except that if, in the reasonable opinion of an Indemnitee,
representation of all Indemnitees by one firm as counsel would be inappropriate
due to the existence of an actual or potential conflict of interest, each
Borrower shall reimburse the reasonable fees and charges of no more than the
number of additional law firms as counsel for the various Indemnitees as is
necessary to avoid any such actual or potential conflict of interest), incurred
by or asserted against any Indemnitee by any Person (including any Borrower or
any other Loan Party) arising out of, in connection with or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent and its Related Parties only, the administration of
this Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 7.7), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as

 



137

 

 

to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) arise out of or in connection with any claim,
litigation, investigation or proceeding that does not involve an act or omission
by any Borrower or any of their respective Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding brought against the Administrative Agent solely in
its capacity as, or in fulfillment of its role as, an agent under this
Agreement). Without limiting the provisions of Section 7.7.3, this Section
15.14(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities and expenses arising from a
non-Tax claim.

 

(b)           All obligations provided for in this Section 15.14 shall survive
repayment of the Loans, any foreclosure under, or any modification, release or
discharge of any or all of the Collateral Documents, the sale, transfer or
conveyance of all or part of the past and present properties and facilities or
any circumstances which might otherwise constitute a legal or equitable
discharge, in whole or in part, of the Borrowers under this Agreement and any
termination of this Agreement.

 

15.15       Forum Selection and Consent to Jurisdiction. THE PARENT AND EACH
OTHER BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH OF THE PARENT AND THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY LITIGATION ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID TO ITS ADDRESS AS DETERMINED PURSUANT TO SECTION 15.3, BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS; AND (C) WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

15.16       Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN

 

138

 

 

CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH
LOAN PARTY THAT IS A PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

 

15.17       Electronic Execution of Assignments and Certain Other Documents.

 

(a)           The words “delivery”, “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including Assignment Agreements, amendments or other modifications, Loan
Notices, Swingline Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided, further,
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

(b)           Subject to Section 15.19, each Borrower hereby acknowledges the
receipt of a copy of this Agreement and all other Loan Documents. The
Administrative Agent and each Lender may, on behalf of the Borrowers, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the other Loan Documents. The Administrative Agent and each Lender may
store the electronic image of this Agreement and the other Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.

 

15.18       Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 



139

 

 

(a)           the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEAAffected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

15.19       Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, branches and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that, so long as not
prohibited from doing so by any applicable law, regulation or order, the
Administrative Agent and the Lenders, as applicable, shall use commercially
reasonable efforts to notify the Company promptly upon receipt of any subpoena
or similar legal process), (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 6.2.2 or 6.3 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to a Borrower
and its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the prior written
consent of the Company, (i) to market data collectors with such Information to
consist of deal terms and other information customarily found in such
publications but limited to (1) the name and industry of the Loan Parties, (2)
the Effective Time, (3) the aggregate principal amount of the Loans as of the
Effective Time, (4) the Term Loan Maturity Date or Termination

 



140

 

 

Date of the Loans, as applicable and (5) the respective agent roles of the
Lenders, as applicable, or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates or branches on a nonconfidential basis from a source other
than the Parent or any Subsidiary. For purposes of this Section, “Information”
means all information received from or on behalf of the Parent or any Subsidiary
relating to the Parent or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Parent or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

 

15.20       Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

15.21       Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act

 



141

 

 

(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regime”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

15.22       Canadian Anti-Money Laundering Legislation. If the Administrative
Agent has ascertained the identity of any Loan Party or any authorized
signatories of any Loan Party for the purposes of the Proceeds of Crime Act and
other applicable anti-terrorism Laws and “know your client” policies,
regulations, Laws or rules (the Proceeds of Crime Act and such other
anti-terrorism laws, applicable policies, regulations, Laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Administrative Agent:

 

(a)           shall be deemed to have done so as an agent for each Lender and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of the applicable
AML Legislation; and

 

(b)           shall provide to the Lenders, copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from any Loan Parties or any such authorized
signatory in doing so.

 

[signatures begin on the following page]

 

142

 



 

ANNEX II

 

Exhibit A

 

[See Attached]

 



 

 

 

EXHIBIT a

 

FORM OF
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED __________

 

To: Bank of America, N.A., as Administrative Agent

 

Please refer to Section 10.1.3 of the Seventh Amended and Restated Credit
Agreement dated as of January 31, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Middleby Marshall Inc., The Middleby Corporation (the
“Parent”), the Subsidiary Borrowers party thereto, various financial
institutions and Bank of America, N.A., as Administrative Agent. Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

The Parent hereby certifies and warrants to you that [(a)] set forth on
Attachments 1 and 2 are true and correct computations of the financial ratios
set forth in Section 10.6 of the Credit Agreement as of the last day of the
relevant Computation Period [and (b) set forth on Attachment 3 is an accurate
and complete organizational chart for the Parent and its Subsidiaries as of the
date of the preparation of this Compliance Certificate, including the correct
name and jurisdiction of organization of each entity included therein]1.

 

The Parent further certifies to you that, as of the date hereof:

 

(a) there has not been any cancellation (without replacement) of, material
reduction in the amount of or other material negative change with respect to any
material insurance maintained by the Parent or any Subsidiary [except as
follows:]; and

 

(b) no Event of Default or Unmatured Event of Default has occurred and is
continuing [except as follows: [describe Event of Default or Unmatured Event of
Default and the steps, if any, being taken to cure it].

 

IN WITNESS WHEREOF, the Parent has caused this Compliance Certificate to be
executed and delivered by a duly authorized officer this ____ day of _________,
20__.

 

  THE MIDDLEBY CORPORATION       By:                                      

  Title:  

 



 

1 Bracketed language only required in connection with fiscal year end compliance
certificates.

 



 

 

 

 

Attachment 1

10.6.1 Interest Coverage Ratio

 

1. Consolidated Net Income for Computation Period2 $_______   2. Interest
Expense for Computation Period $_______   3. Non-cash foreign exchange losses,
non-cash equity compensation and non-cash losses with respect to Hedging
Obligations for Computation Period $_______   4. Income tax expense for
Computation Period $_______   5. Depreciation and amortization for Computation
Period $_______   6. Charges taken during the Computation Period in connection
with the refinancing or repayment of Debt under the Existing Credit Agreement,
including the write-off of deferred financing costs $_______   7. All other
non-cash expenses and charges incurred during such Computation Period $_______  
8. Facilities relocation or closing costs incurred during such Computation
Period $_______   9. Non-recurring restructuring costs incurred during such
Computation Period $_______   10. Integration costs and fees, including cash
severance costs, in connection with Permitted Acquisitions incurred during such
Computation Period3 $_______   11. COVID-19 pandemic related expenses incurred
on or after January 1, 2020 and prior to the first day of the third Fiscal
Quarter for Fiscal Year 2022 $_______   12. Other fees, charges and expenses
paid in connection with any Permitted Acquisition, permitted disposition of
assets, recapitalization, Investment, issuance or repayment of Debt, issuance of
equity interests, refinancing transaction or modification or amendment of any
debt instrument, including any transaction undertaken but not completed incurred
during such Computation Period and payable in cash $_______   13. To the extent
included in determining Consolidated Net Income and without duplication,
non-cash foreign exchange gains and non-cash gains with respect to Hedging
Obligations     14. EBITDA for Computation Period (Sum of items 1 through 12
minus 13)   $_______

 



 



2 Items 2 through 12 to be included only to the extent deducted in determining
Consolidated Net Income

3 Sum of items 8 through 11 shall not exceed 20% of EBITDA for such period 

 





 

 

15. Pro Forma EBITDA for Computation Period4   $_______ 16. Cash Interest
Expense for Computation Period5 $_______   17. Interest Coverage Ratio for
Computation Period (Ratio of item 15 to item 16)   ___ to 1.00   Interest
Coverage Ratio required as of the last day of such Computation Period:   3.00 to
1.00

 



 



4 Adjusted for acquisitions and dispositions in accordance with to the
definition of “Pro Forma EBITDA”

5 Adjusted for acquisitions and dispositions in accordance with the proviso to
the definition of “Interest Coverage Ratio”

 





 

 

Attachment 2

10.6.2 Secured Leverage Ratio

 



1. Funded Secured Debt as of last day of Fiscal Quarter   $_______ 2.
Unrestricted Cash as of last day of Fiscal Quarter:                  (i) 100% of
Free Cash of the Company and its Domestic Subsidiaries, plus $_______          
               (ii) 60% of Free Cash of Foreign Subsidiaries in excess of Funded
Debt of Foreign Subsidiaries, plus $_______                          (iii) 100%
of Free Cash of Foreign Subsidiaries not to exceed Funded Debt of Foreign
Subsidiaries. $_______         $_______6   The positive result, if any of the
result of (the sum of item (i) plus item (ii) plus item (iii)) minus $20,000,000
    3. Pro Forma EBITDA for Computation Period ending on the last day of such
Fiscal Quarter (From Attachment 1, item 14)   $_______ 4. Leverage Ratio as of
the last day of such Fiscal Quarter (Ratio of (item 1 - item 2) to item 3)   ___
to 1.00 Maximum permitted Secured Leverage Ratio as of the last day of Fiscal
Quarter:   [3.50][4.00]7 to 1.0

 



 



6 Not to be less an $0.

7 The maximum Leverage Ratio shall be increased to 4.00 to 1.00 during a
Covenant Holiday Period. The maximum Leverage Ratio may be different from the
two options set forth above if an Elevated Covenant Period is in effect, in
which case, the applicable maximum stated in Section 10.6.2 should be inserted
for this line item.

 





 

 

 

ANNEX III

 

Schedule 1.1

 

[See Attached]

 





 

 

SCHEDULE 1.1

 

PRICING SCHEDULE

 

The Commitment Fee Rate, Eurocurrency Margin, LC Fee Rate, Base Rate Margin and
Canadian Prime Rate Margin, respectively, shall be determined in accordance with
the table below and the other provisions of this Schedule 1.1.

 

    Commitment
Fee Rate    Eurocurrency
Margin/Daily
Floating LIBOR
Margin/LC Fee Rate    Base Rate
Margin/Canadian
Prime Rate
Margin  Level I   40.00 bps    250.00 bps    150.00 bps  Level II   37.50 bps  
 225.00 bps    125.00 bps  Level III   35.00 bps    200.00 bps    100.00 bps 
Level IV   30.00 bps    187.50 bps    87.50 bps  Level V   25.00 bps    162.50
bps    62.50 bps  Level VI   20.00 bps    137.50 bps    37.50 bps  Level VII 
 15.00 bps    112.50 bps    12.50 bps  Level VIII   12.50 bps    100.00 bps  
 00.00 bps 

 

Level I applies when the Leverage Ratio is greater than or equal to 5.00 to
1.00.

 

Level II applies when the Leverage Ratio is greater than or equal to 4.50 to
1.00 but less than 5.00 to 1.00.

 

Level III applies when the Leverage Ratio is greater than or equal to 4.00 to
1.00 but less than 4.50 to 1.00.

 

Level IV applies when the Leverage Ratio is greater than or equal to 3.50 to
1.00 but less than 4.00 to 1.00.

 

Level V applies when the Leverage Ratio is greater than or equal to 2.50 to 1.00
but less than 3.50 to 1.00.

 

Level VI applies when the Leverage Ratio is greater than or equal to 1.75 to
1.00 but less than 2.50 to 1.00.

 

Level VII applies when the Leverage Ratio is greater than or equal to 1.00 to
1.00 but less than 1.75 to 1.00.

 

Level VIII applies when the Leverage Ratio is less than 1.00 to 1.00.

 

Beginning on October 1, 2020 and continuing through and including the last day
of the Elevated Covenant Period, the applicable Level shall not be less than
Level III. After the Elevated

 





 

 

Covenant Period terminates, the applicable Level shall be adjusted, to the
extent applicable, 45 days (or, in the case of the last Fiscal Quarter of any
Fiscal Year, 90 days) after the end of each Fiscal Quarter based on the Leverage
Ratio as of the last day of such Fiscal Quarter; provided that if the Company
fails to deliver the financial statements required by Section 10.1.1 or 10.1.2,
as applicable, and the related certificate required by Section 10.1.3 by the
45th day (or, if applicable, the 90th day) after any Fiscal Quarter, Level I
shall apply until such financial statements are delivered.

 

 



